Exhibit 10.1

Execution Version

Published CUSIP Number: 81663CAK7

Revolving Credit CUSIP Number: 81663CAL5

U.S. $1,000,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 30, 2016

among

SEMGROUP CORPORATION,

as Borrower,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

 

 

 

WELLS FARGO SECURITIES, LLC,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK AG NEW YORK BRANCH, RBC CAPITAL MARKETS, LLC,

TD SECURITIES (USA) LLC AND THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers,

WELLS FARGO SECURITIES, LLC,

as Sole Bookrunner,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK AG NEW YORK BRANCH AND THE BANK OF NOVA SCOTIA,

as Co-Syndication Agents,

and

RBC CAPITAL MARKETS, LLC AND TD SECURITIES (USA) LLC,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

Article I. Definitions

     1   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Terms Generally

     43   

Article II. The Credits

     43   

Section 2.01

 

Commitments

     43   

Section 2.02

 

Loans and Borrowings

     43   

Section 2.03

 

Requests for Borrowings

     44   

Section 2.04

 

[Reserved]

     45   

Section 2.05

 

Revolving Letters of Credit

     45   

Section 2.06

 

Funding of Borrowings

     50   

Section 2.07

 

Interest Elections

     50   

Section 2.08

 

Termination and Reduction of Commitments

     51   

Section 2.09

 

Repayment of Loans; Evidence of Debt

     52   

Section 2.10

 

Repayment of Loans

     52   

Section 2.11

 

Prepayment of Loans

     53   

Section 2.12

 

Fees

     54   

Section 2.13

 

Interest

     55   

Section 2.14

 

Alternate Rate of Interest

     56   

Section 2.15

 

Increased Costs

     56   

Section 2.16

 

Break Funding Payments

     58   

Section 2.17

 

Taxes

     58   

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     61   

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     63   

Section 2.20

 

Incremental Facilities

     63   

Section 2.21

 

Illegality

     65   

Section 2.22

 

Defaulting Lenders

     66   

Article III. Representations and Warranties

     68   

Section 3.01

 

Organization; Powers

     68   

Section 3.02

 

Authorization

     68   

Section 3.03

 

Enforceability

     68   

Section 3.04

 

Governmental Approvals

     69   

Section 3.05

 

Borrower and RRMS Financial Statements

     69   

Section 3.06

 

No Material Adverse Effect

     69   

Section 3.07

 

Title to Properties; Possession Under Leases

     69   

Section 3.08

 

Litigation; Compliance with Laws

     70   

Section 3.09

 

Federal Reserve Regulations

     71   

Section 3.10

 

Investment Company Act

     71   

Section 3.11

 

Use of Proceeds

     71   

Section 3.12

 

Tax Returns

     72   

 

i



--------------------------------------------------------------------------------

Section 3.13

 

No Material Misstatements

     72   

Section 3.14

 

Employee Benefit Plans

     72   

Section 3.15

 

Environmental Matters

     72   

Section 3.16

 

Mortgages

     73   

Section 3.17

 

Real Property

     73   

Section 3.18

 

Solvency

     74   

Section 3.19

 

Labor Matters

     75   

Section 3.20

 

Insurance

     75   

Section 3.21

 

Status as Senior Debt; Perfection of Security Interests

     75   

Section 3.22

 

Anti-Terrorism

     76   

Section 3.23

 

Risk Management Policy

     76   

Article IV. Conditions to Credit Events

     76   

Section 4.01

 

All Credit Events

     76   

Section 4.02

 

First Credit Event

     77   

Article V. Affirmative Covenants

     81   

Section 5.01

 

Existence; Businesses and Properties

     81   

Section 5.02

 

Insurance

     82   

Section 5.03

 

Taxes; Payment of Obligations

     83   

Section 5.04

 

Financial Statements, Reports, Etc

     84   

Section 5.05

 

Litigation and Other Notices

     85   

Section 5.06

 

Compliance with Laws

     86   

Section 5.07

 

Maintaining Records; Access to Properties and Inspections; Maintaining Midstream
Assets

     86   

Section 5.08

 

Use of Proceeds

     86   

Section 5.09

 

Compliance with Environmental Laws

     87   

Section 5.10

 

Further Assurances

     87   

Section 5.11

 

Fiscal Year

     88   

Section 5.12

 

[Reserved]

     88   

Section 5.13

 

“Know Your Customer” Checks

     89   

Section 5.14

 

Risk Management Policy

     89   

Section 5.15

 

Compliance with Anti-Corruption Laws

     89   

Section 5.16

 

Post-Closing Matters

     89   

Article VI. Negative Covenants

     90   

Section 6.01

 

Indebtedness

     90   

Section 6.02

 

Liens

     92   

Section 6.03

 

Sale and Lease-back Transactions

     96   

Section 6.04

 

Investments, Loans and Advances

     96   

Section 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     99   

Section 6.06

 

Dividends and Distributions

     101   

Section 6.07

 

Transactions with Affiliates

     103   

Section 6.08

 

Business of the Borrower and the Subsidiaries

     104   

Section 6.09

 

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-laws and Certain Other Agreements; Etc

     104   

Section 6.10

 

[Reserved]

     106   

Section 6.11

 

[Reserved]

     106   

 

ii



--------------------------------------------------------------------------------

Section 6.12

 

Swap Agreements

     106   

Section 6.13

 

Accounting Changes

     106   

Section 6.14

 

Financial Performance Covenants

     106   

Article VII. Events of Default

     107   

Section 7.01

 

Events of Default

     107   

Article VIII. The Agents

     109   

Section 8.01

 

Appointment and Authority

     109   

Section 8.02

 

Rights as a Lender

     110   

Section 8.03

 

Exculpatory Provisions

     110   

Section 8.04

 

Reliance by Agents

     111   

Section 8.05

 

Delegation of Duties

     111   

Section 8.06

 

Resignation of the Agents

     111   

Section 8.07

 

Non-Reliance on the Agents, Other Lenders and Other Issuing Banks

     112   

Section 8.08

 

No Other Duties, Etc

     112   

Section 8.09

 

Administrative Agent May File Proofs of Claim

     113   

Section 8.10

 

Collateral and Guaranty Matters

     113   

Section 8.11

 

Cash Management Banks, Secured Bilateral Letter of Credit Providers and
Specified Swap Counterparties

     113   

Section 8.12

 

Indemnification

     114   

Section 8.13

 

Appointment of Supplemental Collateral Agents

     115   

Section 8.14

 

Withholding

     116   

Section 8.15

 

Enforcement

     116   

Article IX. Miscellaneous

     117   

Section 9.01

 

Notices

     117   

Section 9.02

 

Survival of Agreement

     117   

Section 9.03

 

Binding Effect

     118   

Section 9.04

 

Successors and Assigns

     118   

Section 9.05

 

Expenses; Indemnity

     121   

Section 9.06

 

Right of Set-off

     123   

Section 9.07

 

Applicable Law

     123   

Section 9.08

 

Waivers; Amendment

     123   

Section 9.09

 

Interest Rate Limitation

     125   

Section 9.10

 

Entire Agreement

     125   

Section 9.11

 

Waiver of Jury Trial

     126   

Section 9.12

 

Severability

     126   

Section 9.13

 

Counterparts

     126   

Section 9.14

 

Headings

     126   

Section 9.15

 

Jurisdiction; Consent to Service of Process

     126   

Section 9.16

 

Confidentiality

     127   

Section 9.17

 

Communications

     127   

Section 9.18

 

Release of Liens and Guarantees

     129   

Section 9.19

 

PATRIOT Act and Similar Legislation

     130   

Section 9.20

 

Judgment

     130   

Section 9.21

 

Pledge and Guarantee Restrictions

     130   

Section 9.22

 

No Fiduciary Duty

     130   

 

iii



--------------------------------------------------------------------------------

Section 9.23

 

Application of Funds

     131   

Section 9.24

 

Conversion of Currencies

     132   

Section 9.25

 

Certain Matters relating to the Plans of Reorganization

     133   

Section 9.26

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     133   

Section 9.27

 

Amendment and Restatement

     133   

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A

  

Form of Assignment and Acceptance

Exhibit B

  

Form of Borrowing Request

Exhibit C

  

Form of Interest Election Request

Exhibit D

  

Form of Collateral Agreement

Exhibit E

  

Form of Solvency Certificate

Exhibit F

  

Form of Revolving Note

Exhibit G

  

[Reserved]

Exhibit H

  

Form of Administrative Questionnaire

Schedule 1.01

  

Original Guarantors

Schedule 2.01

  

Commitments

Schedule 2.05

  

Existing Letters of Credit

Schedule 3.04

  

Governmental Approvals

Schedule 3.07(b)

  

Real Property Leases

Schedule 3.07(e)

  

Condemnation Proceedings

Schedule 3.07(g)

  

Subsidiaries

Schedule 3.07(h)

  

Subscriptions

Schedule 3.07(i)

  

Material Subsidiaries

Schedule 3.08(a)

  

Litigation

Schedule 3.12

  

Taxes

Schedule 3.15

  

Environmental Matters

Schedule 3.17

  

Real Property

Schedule 3.20

  

Insurance

Schedule 4.02

  

Closing Date Loan Documents

Schedule 5.16

  

Closing Date Real Property

Schedule 6.02(a)

  

Liens

Schedule 6.04

  

Investments

Schedule 8.11

  

Secured Swap Agreements

 

v



--------------------------------------------------------------------------------

Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 30, 2016 (as
amended, amended and restated, supplemented or otherwise modified, this
“Agreement”), is among SEMGROUP CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party hereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent (in such capacity,
together with any successor administrative agent appointed pursuant to the
provisions of Article VIII, the “Administrative Agent”), Wells Fargo, as
collateral agent (in such capacity, together with any successor collateral agent
appointed pursuant to the provisions of Article VIII, the “Collateral Agent”),
WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW
YORK BRANCH, RBC CAPITAL MARKETS, LLC, TD SECURITIES (USA) LLC and THE BANK OF
NOVA SCOTIA, as joint lead arrangers (the “Joint Lead Arrangers”), CITIGROUP
GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH, RBC CAPITAL MARKETS and
THE BANK OF NOVA SCOTIA, as co-syndication agents (the “Co-Syndication Agents”),
and RBC CAPITAL MARKETS, LLC and TD SECURITIES (USA) LLC, as co-documentation
agents (the “Co-Documentation Agents”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
lenders from time to time party thereto and the other financial institutions
named therein entered into that certain Credit Agreement dated as of June 17,
2011 (as amended by that certain First Amendment to the Credit Agreement dated
as of August 15, 2011, that certain Second Amendment to the Credit Agreement
dated as of September 19, 2011, that certain Third Amendment to the Credit
Agreement dated as of November 28, 2011, that certain Fourth Amendment to the
Credit Agreement dated as of May 2, 2012, that certain Fifth Amendment to the
Credit Agreement dated as of September 26, 2012, that certain Sixth Amendment to
the Credit Agreement dated as of April 22, 2013, that certain Seventh Amendment
to the Credit Agreement and First Amendment to the Guarantee and Collateral
Agreement dated as of December 11, 2013, that certain Eight Amendment to the
Credit Agreement dated as of January 30, 2015, that certain Ninth Amendment to
the Credit Agreement dated as of February 12, 2015 and that certain Tenth
Amendment to the Credit Agreement dated as of June 19, 2015, the “Existing
Credit Agreement”); and

WHEREAS, the Borrower has requested that the Lenders agree to an amendment and
restatement of the Existing Credit Agreement on the terms and conditions set
forth herein and make loans and other credit available to it to enable it to
obtain letters of credit, refinance the outstanding Indebtedness under the
Existing Credit Agreement and the RRMS Credit Agreement and pay transaction fees
and expenses and for working capital, capital expenditures and other lawful
corporate purposes, and the Lenders have agreed, subject to the terms and
conditions hereof, to amend and restate the Existing Credit Agreement pursuant
to this Agreement.

Accordingly, the parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

1



--------------------------------------------------------------------------------

“Account Control Agreement” shall mean, with respect to any Specified Account,
an account control agreement in form and substance reasonably acceptable to the
Administrative Agent and the Collateral Agent.

“Additional Real Property” shall have the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement.”

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum equal to (a) the Eurodollar Rate
for such Interest Period multiplied by (b) the Statutory Reserves to the extent
applicable.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Default Period” shall mean, with respect to any Agent, any time when such
Agent is a Defaulting Lender and is not performing its role as such Agent
hereunder and under the other Loan Documents.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(d).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreed Security Principles” shall mean that the Collateral and Guarantee
Requirement shall not include the requirement for any grant of a Lien or
provision of a guarantee by any Person that would:

(a) result in a Lien being granted over assets of such Person, the acquisition
of which was financed as permitted by this Agreement, and the terms of which
prohibit any assets acquired with such subsidy or payment being used as
collateral;

(b) include any lease, easement, rights-of-way, servitude, fixtures, equipment,
improvements, permits, records and other Real Property or any other similar
interest appertaining to any pipeline or gathering system, license, contract or
agreement to which such Person is a party, and any of its rights or interest
thereunder, in each case, if and to the extent that a security interest is
prohibited by or in violation of a term, provision or condition of any such
lease, license, contract or agreement (except to the extent such term, provision
or condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the U.S. Bankruptcy Code) or principles
of equity); provided however that Agreed Security Principles shall not prohibit
the grant of a Lien or a provision of a guarantee at such time as the
contractual prohibition shall no longer be applicable and, to the extent
severable, which Lien shall attach immediately to any portion of such lease,
license, contract or agreement not subject to the prohibitions specified above;
provided further that the Agreed Security Principles shall not exclude any
“proceeds” (as defined in the UCC) of any such lease, license, contract or
agreement;

 

2



--------------------------------------------------------------------------------

(c) result in the contravention of applicable law, unless such applicable law
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions); provided however that Agreed
Security Principles shall not prohibit the grant of a Lien or a provision of a
guarantee at such time as the legal prohibition shall no longer be applicable
and to the extent severable (which Lien shall attach immediately to any portion
not subject to the prohibitions specified above); or

(d) result in a breach of a material agreement existing on the Closing Date and
binding on such Person, subject to the requirements set forth in the proviso of
Section 5.10(g); provided that this clause (d) shall only apply to the granting
of Liens and not to the provision of any guarantee.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.24(b).

“Alternate Base Rate” shall mean:

(a) for any interest rate calculation with respect to an ABR Loan denominated in
U.S. Dollars, the greatest of (i) the rate of interest per annum determined by
the Administrative Agent from time to time as the prime commercial lending rate
for U.S. Dollar loans in the United States for such day (the “U.S. Prime Rate”),
(ii) the Federal Funds Effective Rate plus 0.50% per annum, and (iii) the
Adjusted Eurodollar Rate as of such date (or if such date is not a Business Day,
the immediately preceding Business Day) for a one-month Interest Period plus
1.00% per annum, and

(b) for any interest rate calculation with respect to an ABR Loan denominated in
Canadian Dollars, the greater of (i) the rate of interest per annum established
from time to time by the Administrative Agent as the reference rate of interest
for the determination of interest rates that the Administrative Agent will
charge to customers in Canada for Canadian Dollar demand loans in Canada on such
day and (ii) the CDOR Rate plus 1.00% per annum (the greater of such rates, the
“Canadian Prime Rate”).

Notwithstanding the foregoing, if the Alternate Base Rate determined based on
the foregoing is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

Any change in the Alternate Base Rate due to a change in the U.S. Prime Rate,
the Federal Funds Effective Rate, the Adjusted Eurodollar Rate or the Canadian
Prime Rate shall be effective from and including the date of such change in the
U.S. Prime Rate, the Federal Funds Effective Rate, the Adjusted Eurodollar Rate
or the Canadian Prime Rate, respectively.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Applicable Creditor” shall have the meaning assigned to such term in
Section 9.24(b).

 

3



--------------------------------------------------------------------------------

“Applicable Margin” shall mean for any day for any Revolving Facility Loan, the
applicable margin per annum set forth below under the caption “ABR Loans”, or
“Eurodollar Loans”, as applicable, based upon the Leverage Ratio as of the last
date of the most recent fiscal quarter of the Borrower:

 

Leverage Ratio:

   ABR
Loans     Eurodollar
Loans  

Category 1: Greater than 4.50 to 1.00

     2.00 %      3.00 % 

Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

     1.75 %      2.75 % 

Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

     1.50 %      2.50 % 

Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

     1.25 %      2.25 % 

Category 5: Less than or equal to 3.00 to 1.00

     1.00 %      2.00 % 

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
consolidated financial information of the Borrower and its Subsidiaries
delivered pursuant to Section 5.04(a) or (b), as applicable, and for the period
commencing on the Closing Date and continuing until a change in the Leverage
Ratio shall become effective as provided in the following clause (2), the
Leverage Ratio shall be Category 5 and (2) each change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the first
Business Day after the date of delivery to the Administrative Agent of such
consolidated financial information indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
the Leverage Ratio shall be deemed to be in Category 1 at the option of the
Administrative Agent or the Required Lenders, at any time during which the
Borrower fails to deliver the consolidated financial information when required
to be delivered pursuant to Section 5.04(a) or (b), as applicable, during the
period from the expiration of the time for delivery thereof until such
consolidated financial information is delivered.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Leverage Ratio set forth in a certificate executed by a
Financial Officer of the Borrower delivered to the Administrative Agent is
inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Margin that is less than
that which would have been applicable had the Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Margin”
for any day occurring within the period covered by such certificate of a
Financial Officer of the Borrower shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Leverage Ratio for
such period, and any shortfall in the interest or fees theretofor paid by the
Borrower for the relevant period pursuant to Section 2.12 and Section 2.13 as a
result of the miscalculation of the Leverage Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of Section 2.12 or
Section 2.13, as applicable, at the time the interest or fees for such period
were required to be paid pursuant to said Section (and shall remain due and
payable until paid in full), in accordance with the terms of this Agreement;
provided that, notwithstanding the foregoing, so long as an Event of Default
described in Section 7.01(h) or (i) has not occurred with respect to the
Borrower, such shortfall shall be due and payable five (5) Business Days
following the determination described above.

 

4



--------------------------------------------------------------------------------

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Acquisition” shall mean any acquisition of all or substantially all of
the assets of, or all of the Equity Interests (other than directors’ qualifying
shares) in, a Person or division or line of business of a Person in respect of
which the aggregate consideration exceeds U.S.$15.0 million.

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Borrower or any Restricted Subsidiary of the Borrower to any Person other than
the Borrower or a Restricted Subsidiary of the Borrower to the extent otherwise
permitted hereunder of any asset or group of related assets (other than
inventory or other assets sold, transferred or otherwise disposed of in the
ordinary course of business) in one or a series of related transactions, the
gross proceeds (including noncash proceeds) from which exceed U.S.$15.0 million.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the earlier of the Maturity Date and the date of termination of the
Revolving Facility Commitments.

“Available Amount” shall mean, on any date (the “Reference Date”), an amount
equal at such time to the sum of, without duplication, (a) (x) 50% of
Consolidated Net Income for all fiscal quarters of the Borrower completed after
the Original Closing Date, plus (y) 100% of the equity contributions to and
equity sales by the Borrower not otherwise applied as permitted pursuant to this
Agreement plus (z) 100% of the Net Proceeds of any Unrestricted Investment to
the extent such Net Proceeds are not otherwise applied as permitted pursuant to
this Agreement minus (b) the aggregate amount of Investments made by the Loan
Parties pursuant to Section 6.04(a), in each case, after the Original Closing
Date and on or prior to the Reference Date from the Available Amount as of such
Reference Date.

“Available Cash” shall mean with respect to any fiscal quarter of the Borrower:

(a) the sum of: (i) all cash and cash equivalents of the Borrower and its
Subsidiaries (or the Borrower’s proportionate share of cash and cash equivalents
in the case of Subsidiaries that are not wholly owned), excluding Unrestricted
Subsidiaries, on hand at the end of such fiscal quarter and (ii) if the
management of the Borrower so determines, all or any portion of any additional
cash and cash equivalents of the Borrower and its Subsidiaries (or the
Borrower’s proportionate share of cash and cash equivalents in the case of
Subsidiaries that are not wholly owned), excluding Unrestricted Subsidiaries,
either (x) on hand on the date of determination of Available Cash with respect
to such fiscal quarter resulting from Working Capital Borrowings made subsequent
to the end of such fiscal quarter or (y) available to be drawn as Working
Capital Borrowings on such date of determination;

(b) less the amount of any cash reserves established by the management of the
Borrower (or the Borrower’s proportionate share of cash reserves established by
Subsidiaries that are not wholly owned) to: (i) provide for the proper conduct
of the business of the Borrower and its Subsidiaries (including reserves for
future capital expenditures and for anticipated future credit needs of the
Borrower and its Subsidiaries, excluding Unrestricted Subsidiaries), excluding

 

5



--------------------------------------------------------------------------------

Unrestricted Subsidiaries subsequent to such fiscal quarter; (ii) comply with
applicable law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which the Borrower and its
Subsidiaries, excluding Unrestricted Subsidiaries is a party, by which it is
bound or to which its assets are subject; or (iii) provide funds for
distributions permitted under Section 6.06 in respect of any one or more of the
next four fiscal quarters; provided, however, that disbursements made by the
Borrower or any of its Subsidiaries, excluding Unrestricted Subsidiaries or cash
reserves established, increased or reduced after the end of such fiscal quarter
but on or before the date of determination of Available Cash with respect to
such fiscal quarter shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such fiscal quarter
if the management of the Borrower so determines.

“Available Unused Commitment” shall mean, with respect to a Lender, at any time
of determination, an amount equal to the amount by which (a) the Revolving
Facility Commitment of such Lender at such time exceeds (b) the Revolving
Facility Credit Exposure of such Lender at such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“BCBS” shall have the meaning assigned to such term in the definition of “Change
in Law.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Borrower Agent” means agents of the Borrower or any Subsidiary acting in
capacity with, or benefitting from, this Agreement or the proceeds of any
Borrowing.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).

“Borrowing” shall mean a group of Loans of a single Type made on a single date
to the Borrower and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of a U.S. Dollar-denominated
Borrowing comprised entirely of Eurodollar Loans, U.S.$500,000, (b) in the case
of a U.S. Dollar-denominated Borrowing comprised entirely of ABR Loans,
U.S.$500,000, (c) in the case of a Canadian Dollar-denominated Borrowing
comprised entirely of Eurodollar Loans, C$500,000, and (d) in the case of a
Canadian Dollar-denominated Borrowing comprised entirely of ABR Loans,
C$500,000.

“Borrowing Multiple” shall mean, (a) in the case of a U.S. Dollar-denominated
Borrowing comprised entirely of Eurodollar Loans, U.S.$500,000, (b) in the case
of a U.S. Dollar-denominated Borrowing comprised entirely of ABR Loans,
U.S.$100,000, (c) in the case of a Canadian Dollar-denominated Borrowing
comprised entirely of Eurodollar Loans, C$500,000 and (d) in the case of a
Canadian Dollar-denominated Borrowing comprised entirely of ABR Loans,
C$100,000.

 

6



--------------------------------------------------------------------------------

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York, and, where used in the context of Eurodollar Loans, is also a day on which
dealings are carried on in the London interbank market.

“Calculation Date” shall mean with respect to each Foreign L/C, during the
period that such Foreign L/C is outstanding (or the Revolving L/C Disbursement
in respect thereof has not been reimbursed) (a) the last Business Day of a
fiscal month of the Borrower, (b) the date on which such Revolving Letter of
Credit is issued or renewed by the Issuing Bank, (c) the date on which any draft
presented under such Revolving Letter of Credit is paid by the Issuing Bank,
(d) the third Business Day after the last day of each March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated (immediately prior to the
payment of any Revolving L/C Participation Fees due on such date), (e) the date
on which the Obligations are accelerated pursuant to Section 7.01, (f) such
other dates as the Borrower may reasonably request from time to time, and
(g) such other dates as the Issuing Bank or the Administrative Agent may select
from time to time in their sole discretion.

“Calculation Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters ending on such date or, if such date is not the
last day of a fiscal quarter, ending on the last day of the fiscal quarter of
the Borrower most recently ended prior to such date.

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

“Canadian Loan Sublimit” shall mean U.S.$250.0 million.

“Canadian Prime Rate” shall have the meaning assigned to such term in the
definition of “Alternate Base Rate.”

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period, less, for each of clauses (a), (b), (c) and (e) below, to the
extent included in the calculation of such Interest Expense, the sum of
(a) pay-in-kind Interest Expense or other noncash Interest Expense (including as
a result of the effects of purchase accounting), (b) the amortization of any
financing fees or breakage costs paid by, or on behalf of, the Borrower or any
of its Restricted Subsidiaries, including such fees paid in connection with the
Transactions or any amendments, waivers or other modifications of this
Agreement, (c) the amortization of debt discounts, if any, or fees in respect of
Swap Agreements, (d) cash interest income of the Borrower and its Restricted
Subsidiaries for such period and (e) all non-recurring cash Interest Expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP; provided that Cash Interest Expense shall exclude,
without duplication of any exclusion set forth in clause (a), (b), (c), (d) or
(e) above, annual agency fees paid to the Administrative Agent and/or the
Collateral Agent and one-time financing fees or breakage costs paid in
connection with the Transactions or any amendments, waivers or other

 

7



--------------------------------------------------------------------------------

modifications of this Agreement. Notwithstanding anything herein to the
contrary, Cash Interest Expense shall be deemed to be equal to (i) for the
fiscal quarter ended September 30, 2015, $17,724,000, (ii) for the fiscal
quarter ended December 31, 2015, $17,523,000, (iii) for the fiscal quarter ended
March 31, 2016, $17,100,000 and (iv) for the fiscal quarter ended June 30, 2016,
$17,282,000.

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse transfers of funds and other
cash management arrangements.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Agent, or a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger, in its capacity as a
party to such Cash Management Agreement.

“CDOR Rate” shall mean:

(a) for purposes of determining the Eurodollar Rate applicable to Eurodollar
Loans denominated in Canadian Dollars, the rate of interest per annum determined
with reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant Interest Period for Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
Reuters Screen CDOR Page, or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion, at approximately 11:00 a.m. (Toronto time) one
(1) Business Day prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and

(b) for purposes of determining the Canadian Prime Rate, the rate of interest
per annum determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of an Interest Period
equal to one month (commencing on the date of determination of the Canadian
Prime Rate) for Canadian Dollar-denominated “bankers’ acceptances displayed and
identified as such on the Reuters Screen CDOR Page, or, in the event such rate
does not appear on such page or screen, on any successor or substitute page or
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by
the Administrative Agent in its reasonable discretion, at approximately 11:00
a.m. (Toronto time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day.

“Change in Control” shall mean the occurrence of any of the following: (a) any
“person” or “group” (within the meaning of Rule 13d-5 of the Exchange Act as in
effect on the date hereof), shall own, directly or indirectly, beneficially or
of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower,
(b) a majority of the seats (other than vacant seats) on the board of directors
of the Borrower shall at any time be occupied by persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated or (c) any change in control (or similar event, however
denominated) with respect to the Borrower shall occur under and as defined in
any indenture or agreement in respect of Material Indebtedness to which the
Borrower or any Restricted Subsidiary is a party.

“Change in Law” shall mean (a) the adoption or implementation of any treaty,
law, rule or regulation after the Closing Date, (b) any change in law, rule or
regulation or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Closing Date or
(c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or Issuing Bank or by such
Lender’s or Issuing Bank’s holding company, if

 

8



--------------------------------------------------------------------------------

any) with any written request, guideline or directive (whether or not having the
force of law but if not having the force of law, then being one with which the
relevant party would customarily comply) of any Governmental Authority made or
issued after the Closing Date; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued and (ii) all requests, rules,
guidelines or directives concerning capital adequacy in connection with the
implementation of the proposals (referred to as Basel III) on capital and
liquidity of the Basel Committee on Bank Supervision (the “BCBS”) issued in
December 2009 and related publications and guidance (including the additions to
and refinements of the proposals published by the BCBS in July 2010), shall be
deemed to have been introduced or adopted, as applicable, after the date of this
Agreement, regardless of the actual date such request, rule, guideline or
directive actually goes into effect.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean the date (which shall be a Business Day) on which the
conditions set forth in Article IV shall have been satisfied or waived by the
Administrative Agent and Required Lenders.

“Closing Date Loan Documents” shall mean, collectively, all of the documents set
forth on Schedule 4.02.

“Closing Date Real Property” shall mean any Material Real Property owned by the
Borrower or any other Loan Party on the Closing Date.

“Co-Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Co-Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Property.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Collateral Agreement” shall mean the Amended and Restated Guarantee and
Collateral Agreement, as amended, supplemented or otherwise modified from time
to time, substantially in the form of Exhibit D, among the Borrower, each
Guarantor and the Collateral Agent, and any other guarantee and collateral
agreement that may be executed after the Closing Date in favor of, and in form
and substance acceptable to, the Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Closing Date, the Collateral Agent shall have received from each Loan
Party a counterpart of the Collateral Agreement, duly executed and delivered on
behalf of such Loan Party granting the Collateral Agent a first priority
security interest in (subject only to Permitted Liens) substantially all of the
assets (other than Excluded Assets) owned by the Loan Parties;

 

9



--------------------------------------------------------------------------------

(b) on the Closing Date, the Collateral Agent shall be the beneficiary of a
pledge of all the issued and outstanding Equity Interests of all Material
Subsidiaries of the Borrower owned by each Loan Party (except, in each case, to
the extent that a pledge of such Equity Interests is not permitted under
Section 9.21) and the Collateral Agent shall have received all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank, or shall have otherwise received a security interest over such Equity
Interests satisfactory to the Collateral Agent;

(c) in the case of any Person that becomes a Loan Party after the Closing Date,
the Collateral Agent shall have received a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party;

(d) with respect to any Equity Interests acquired by any Loan Party after the
Closing Date, all such outstanding Equity Interests directly owned by a Loan
Party or any Person that becomes a Subsidiary Loan Party after the Closing Date
shall have been pledged in accordance with the Collateral Agreement to the
extent permitted under Section 9.21, and the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank, or shall have otherwise received a security
interest over such Equity Interests satisfactory to the Collateral Agent;

(e) (i) all Indebtedness of the Borrower and each Subsidiary of the Borrower
that is owing to any Loan Party shall have been pledged in accordance with the
Collateral Agreement, (ii) all Indebtedness of the Borrower and each Subsidiary
of the Borrower having an aggregate principal amount in excess of U.S.$5.0
million that is owing to any Loan Party shall be evidenced by a promissory note
or an instrument and (iii) the Collateral Agent shall have, in respect of all
such Indebtedness of the Borrower and each Subsidiary of the Borrower having an
aggregate principal amount in excess of U.S.$5.0 million (in each case, other
than intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management or similar operations of the
Borrower and its Subsidiaries), received originals of all such promissory notes
or instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(f) all documents and instruments, required by law or reasonably requested by
the Collateral Agent to be executed, filed, registered or recorded to create the
Liens intended to be created by the Security Documents (in each case, including
any supplements thereto) and perfect such Liens, including UCC financing
statements (including transmitting utility filings, as appropriate), to the
extent required by, and with the priority required by, the Security Documents or
reasonably requested by the Collateral Agent, shall have been filed, registered
or recorded or delivered to the Collateral Agent for filing, registration or
recording concurrently with, or promptly following, the execution and delivery
of each such Security Document;

(g) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and the performance of its obligations thereunder,
subject in each case, for the avoidance of doubt, to the exceptions and
qualifications to such Liens and/or obligations contained herein and in such
Security Documents or supplements thereto;

(h) the Collateral Agent shall receive the following documents and instruments
set forth in clauses (i) through (iv) below from the applicable Loan Parties
(1) within 45 days of the

 

10



--------------------------------------------------------------------------------

Closing Date, with respect to any Closing Date Real Property and (2) in the case
of (x) Material Real Property acquired after the Closing Date or (y) Real
Property that becomes Material Real Property after the Closing Date and is
required to be subject to a Mortgage pursuant to Section 5.10(a) or
Section 5.10(b) (clauses (x) and (y) of this clause (2), collectively, the
“Additional Real Property”), in each case prior to the date required pursuant to
Section 5.10(b):

(i) a Mortgage or Mortgages, or amendments or supplements to an existing
Mortgage or Mortgages, duly authorized and executed, in form for recording in
the applicable recording office for such Mortgaged Property to be encumbered, in
favor of the Collateral Agent, for its benefit and the benefit of the Secured
Parties, together with such other instruments as shall be necessary or
appropriate (in the reasonable judgment of the Collateral Agent) to create a
Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be, upon recordation in the applicable recording office,
effective to create and/or maintain a first priority Lien on such Mortgaged
Property subject to no Liens other than Permitted Encumbrances and Prior Liens;

(ii) policies or certificates of insurance of the type required by Section 5.02
(to the extent customary and obtainable at commercially reasonable rates after
the use of commercially reasonable efforts);

(iii) evidence of flood insurance to the extent required by Section 5.02(c), in
form and substance reasonably satisfactory to Administrative Agent, it being
understood that in any event the items required pursuant to this clause
(iii) shall be required to be delivered prior to or on the day on which
Mortgages are delivered pursuant to clause (i) above with respect to each
Mortgaged Property; and

(iv) all such other items as shall be reasonably necessary in the opinion of
counsel to the Lenders to create a valid and perfected first priority mortgage
Lien on such Mortgaged Property, subject only to Permitted Encumbrances and
Prior Liens. Without limiting the generality of the foregoing, the
Administrative Agent shall have received, on behalf of itself, the Collateral
Agent, the Lenders, and each Issuing Bank, an opinion of local counsel for the
Loan Parties in each state in which the Mortgaged Property is located, with
respect to the enforceability and validity of the Mortgages and any related
fixture filings in form and substance reasonably satisfactory to the
Administrative Agent; and

(i) with respect to each Specified Account existing on the Closing Date, the
Collateral Agent shall have received from each applicable Loan Party, depositary
bank and counterparty to the applicable Commodity Contract or Swap Agreement, as
applicable, a counterpart of an Account Control Agreement, duly executed and
delivered on behalf of such Loan Party, depositary bank and counterparty within
sixty (60) days after the Closing Date, which period may be extended by up to
thirty (30) days in the sole discretion of the Administrative Agent, and
(ii) with respect to any other Specified Account, the applicable Loan Party
shall have caused such Specified Account to be subject to an Account Control
Agreement prior to the date required pursuant to Section 5.10(f).

With the exception of the Account Control Agreements to be delivered pursuant to
clause (i) above, with respect to each of the items identified in this
definition of “Collateral and Guarantee Requirement” that are required to be
delivered on a date after the Closing Date, the Administrative Agent may extend
such date in its sole discretion by up to ninety (90) days.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” (i) shall be subject to exceptions and limitations set forth in the
Security Documents and (ii) shall not contravene the Agreed Security Principles
or Section 9.21, (b) in no event shall bailee letters, landlord waivers or
similar consents or waivers be required, (c) in no event shall any mortgages be
required to be delivered with respect to (i) any leased Real Property or
leasehold interests of any Loan Party (for the avoidance of doubt, it being
understood that rights of way, easements, servitudes and similar interests in
Real Property shall not be considered leased Real Property or leasehold
interests) or (ii) any Excluded Pipelines and Gathering Systems; provided that,
notwithstanding the foregoing, such Excluded Pipelines and Gathering Systems
shall be pledged to the extent set forth in the Collateral Agreement and shall
be subject to transmitting utility UCC filings, and (d) in no event shall the
Collateral include any Excluded Assets.

“Commercial Operation Date” shall mean the date of the mechanical completion and
entering into commercial operation of a Material Project.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment (including any Incremental Commitment) and (b) with respect
to any Issuing Bank, its Revolving L/C Commitment.

“Commodity” shall mean natural gas, natural gas liquids, crude oil, refined
petroleum products (including heating oil, diesel, gasoline, kerosene, jet fuel
and propane) and any other product or by-product of any of the foregoing, rights
to transmit, transport, store or process any of the foregoing, or any other
energy commodities that are of the type which are purchased, sold or otherwise
traded in physical, futures, forward or over-the-counter markets.

“Commodity Account” shall have the meaning assigned to such term in
Section 9-102 of the UCC.

“Commodity Contract” shall mean (a) a contract for the purchase, sale, transfer,
exchange or repurchase of any Commodity, (b) contracts for making or taking
delivery of Commodities that are traded on a market-recognized commodity
exchange, which such contracts meet the specification and delivery requirements
of futures contracts on such commodity exchange, (c) any forward commodity
contracts, swaps, options, collars, caps or floor transactions, in each case
based on Commodities and any combination of the foregoing or (d) a contract for
the storage or transportation of any physical Commodity.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in
Section 9.17(a).

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Indebtedness in respect of the deferred purchase price of property or
services and unreimbursed payment obligations, contingent or otherwise, of any
Person as an account party in respect of drawn letters of credit (including the
Secured Bilateral Letters of Credit, but excluding letters of credit, bank
guarantees or similar instruments in respect of which a back-to-back letter of
credit has been issued under or as permitted by the Loan Documents under which
no Loan Party is an account party), in each case, of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis on such date.

 

12



--------------------------------------------------------------------------------

“Consolidated Net Debt” at any date shall mean Consolidated Debt of the Borrower
and its Restricted Subsidiaries on such date minus any Permitted Deductions.

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis; provided, however, that

(a) any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses related thereto) or income or expenses or charges
(including, without limitation, any pension expense, casualty losses, severance
expenses, facility closure expenses, system establishment costs, mobilization
expenses that are not reimbursed in an amount not to exceed U.S.$5.0 million and
other restructuring expenses, benefit plan curtailment expenses, bankruptcy
reorganization claims, settlement and related expenses and fees, expenses or
charges related to any offering of Equity Interests of the Borrower or any of
its Restricted Subsidiaries or any Investment, acquisition or disposition
(outside of the ordinary course of business) or incurrence of Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful),
including all fees, expenses and charges related to the Transactions), in each
case, shall be excluded; provided that, with respect to each nonrecurring item
excluded pursuant to this clause (a), the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Financial Officer
that specifies and quantifies such item and stating that such item is a
nonrecurring item,

(b) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

(c) any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Board of Directors of the Borrower) shall be excluded,

(d) any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of indebtedness (including any net
after-tax income or loss attributable to the repayment of the outstanding
Indebtedness under the Existing Credit Agreement or the RRMS Credit Agreement
and obligations under Swap Agreements) shall be excluded,

(e) the Net Income for such period of any Person that is not a Restricted
Subsidiary of the Borrower, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the Borrower or a Restricted Subsidiary thereof in respect of such
period,

(f) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(g) accruals and reserves that are established within twelve months after the
Original Closing Date and that are so required to be established in accordance
with GAAP shall be excluded,

 

13



--------------------------------------------------------------------------------

(h) any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any non-cash gains or losses on interest rate and foreign
currency derivatives and any foreign currency transaction gains or losses and
any foreign currency exchange translation gains or losses that arise on
consolidation of integrated operations shall be excluded,

(i) any long-term incentive plan accruals and any non-cash compensation expense
realized from grants of stock or unit appreciation or similar rights, stock or
unit options, any restricted stock or unit plan or other rights to officers,
directors, and employees of the Borrower or any of its Subsidiaries shall be
excluded, and

(j) the Net Income of any Restricted Subsidiary shall be excluded to the extent
that the declaration or payment of cash dividends or similar cash distributions
by such Restricted Subsidiary of such Net Income is not at the time permitted by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Restricted Subsidiary.

“Consolidated Net Tangible Assets” shall mean with respect to any Person at any
date of determination, the aggregate amount of total assets included in such
Person’s most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the following amounts: (i) all current liabilities reflected in
such balance sheet (excluding any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed), and
(ii) the value (net of any applicable reserves and accumulated amortization) of
all goodwill, trademarks, patents, unamortized debt discounts and expenses and
other like intangibles reflected in such balance sheet.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its consolidated Restricted Subsidiaries, determined in accordance
with GAAP, in each case as set forth on the consolidated balance sheet of the
Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any of
its funding obligations under this Agreement, including (i) with respect to
Loans, failed to perform such obligations within two (2) Business Days of the
date when due, unless such failure is the result of such Lender’s determination,
as notified by such Lender to the Administrative Agent and the Borrower in
writing that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, and (ii) with
respect to Letters of Credit, failed to participate in any Letters of Credit
within two (2) Business Days of the date when due, (b) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations under this Agreement or has made a public statement to such effect
with respect to its funding obligations under this Agreement (and such notice or
public statement has not been withdrawn), unless such writing or public
statement relates to such Lenders’ obligation to fund a

 

14



--------------------------------------------------------------------------------

Loan hereunder, and such position is based on such Lender’s determination, as
stated by such Lender in writing or public statement, that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three (3) Business Days after request by the
Administrative Agent (whether acting on its own behalf or at the reasonable
request of the Borrower (it being understood that the Administrative Agent shall
comply with any such reasonable request)), to confirm to the Administrative
Agent that it will comply with its funding obligations, unless the subject of a
good faith dispute (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower), (d) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, or
(e) has, or has a direct or indirect parent company that has (i) become the
subject of a proceeding under any bankruptcy or insolvency laws, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, (iii) taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or (iv) become the subject of a Bail-in Action; provided that a
Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or its direct
or indirect parent company or the exercise of control over a Lender or its
direct or indirect parent company by a Governmental Authority or an
instrumentality thereof.

“Deposit Account” shall have the meaning assigned to such term in Section 9-102
of the UCC.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration designated pursuant to Section 6.05, measured at the time received
and without giving effect to subsequent changes in value, less the amount of
cash or Permitted Investments received in connection with a subsequent sale of
such Designated Non-Cash Consideration.

“Disqualified Equity Interests” shall mean any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part (other
than in Equity Interests that are otherwise not Disqualified Equity Interests),
on or prior to the ninety-first (91st) day after the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above (other than in Equity Interests that are otherwise not Disqualified
Equity Interests), in each case at any time on or prior to the ninety-first
(91st) day after the Maturity Date, or (c) contains any repurchase obligation
for cash which may come into effect prior to payment in full of all obligations;
provided, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the ninety-first (91) day after the
Maturity Date shall not constitute Disqualified Equity Interests if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations (other than unasserted contingent obligations).

“Domestic L/C” shall mean a Revolving Letter of Credit denominated in U.S.
Dollars.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

 

15



--------------------------------------------------------------------------------

“EBITDA” shall mean, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries for such period plus (a) the sum
of (in each case without duplication and to the extent the respective amounts
described in subclauses (i) through (viii) of this clause (a) reduced such
Consolidated Net Income for the respective period for which EBITDA is being
determined (but excluding any non-cash item to the extent it represents an
accrual or reserve for a potential cash charge in any future period or
amortization of a prepaid cash item that was paid in a prior period)):
(i) provision for taxes based on income, profits, losses or capital of the
Borrower and its Restricted Subsidiaries for such period (adjusted for the tax
effect of all adjustments made to Consolidated Net Income), (ii) Interest
Expense of the Borrower and its Restricted Subsidiaries for such period (net of
interest income of the Borrower and such Restricted Subsidiaries for such
period) and to the extent not reflected in Interest Expense, costs of surety
bonds in connection with financing activities, (iii) depreciation, amortization
(including, without limitation, amortization of intangibles and deferred
financing fees) and other non-cash expenses (including, without limitation
write-downs and impairment of property, plant, equipment, goodwill and
intangibles and other long-lived assets and the impact of purchase accounting on
the Borrower and its Restricted Subsidiaries for such period), (iv) any other
non-cash charges, (v) equity earnings or losses in Affiliates unless funds have
been disbursed to such Affiliates by the Borrower or any Restricted Subsidiary
of the Borrower, (vi) accretion of asset retirement obligations in accordance
with SFAS No. 143, Accounting for Asset Retirement Obligations and under similar
requirements for any other jurisdiction and costs relating to the Plans of
Reorganization, (vii) extraordinary losses and unusual or non-recurring cash
charges, severance, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans, (viii) restructuring costs
related to (A) acquisitions after the Original Closing Date permitted under the
terms of the Loan Documents and (B) closure or consolidation of facilities and
(ix) Material Project EBITDA Adjustments with respect to Material Projects;
minus (b) to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, non-cash items
increasing Consolidated Net Income of the Borrower and its Subsidiaries for such
period (but excluding any such items which represent the reversal in such period
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period where such accrual or reserve is no longer required). Notwithstanding
anything herein to the contrary, (a) EBITDA (without giving effect to any
Material Project EBITDA Adjustments) shall be deemed to be equal to (i) for the
fiscal quarter ended September 30, 2015, $76,765,000, (ii) for the fiscal
quarter ended December 31, 2015, $76,654,000, (iii) for the fiscal quarter ended
March 31, 2016, $74,992,000 and (iv) for the fiscal quarter ended June 30, 2016,
$68,786,000, and, in each case, shall not be subject to pro forma adjustments
(other than any Material Project EBITDA Adjustments) in respect of events that
occurred prior to or substantially contemporaneously with the effectiveness of
this Agreement (including, for the avoidance of doubt, the Specified Mergers)
and (b) solely for purposes of calculating EBITDA for the Test Period ended
June 30, 2016, Material Project EBITDA Adjustments for such Test Period shall be
deemed to be equal to $21,399,520.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

16



--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Engagement Letter” shall mean that certain Engagement Letter dated August 23,
2016, by and among the Borrower, Wells Fargo and Wells Fargo Securities, LLC.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise similarly defined in any Environmental Law.

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any actual or alleged violation of
Environmental Law or any Release or threatened Release of, or exposure to,
Hazardous Material.

“Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).

“Environmental Law” shall mean, collectively, all federal, state, provincial,
local or foreign laws, including common law, ordinances, regulations, rules,
codes, orders, judgments or other requirements or rules of law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection of
the Environment, natural resources or human health, or natural resource damages,
and (b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of, or exposure to, Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the National Environmental Policy Act,
42 U.S.C. §§ 4321 et seq., and the Emergency Planning and Community Right to
Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their foreign, state,
provincial or local counterparts or equivalents.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean: (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430 of the Code or Section 303 of
ERISA); (d) the incurrence by the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of

 

17



--------------------------------------------------------------------------------

any liability under Title IV of ERISA; (e) the receipt by the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan, or
to appoint a trustee to administer any Plan under Section 4042 of ERISA, or the
occurrence of any event or condition which could be reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (f) a determination that any Multiemployer Plan
is, or is expected to be, in “critical” or “endangered” status under Section 432
of the Code or Section 305 of ERISA; (g) the incurrence by the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
(h) the receipt by the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, a Subsidiary of the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in critical status,
within the meaning of Title IV of ERISA; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to the Borrower or a Subsidiary of the Borrower.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate in accordance with the provisions of
Article II.

“Eurodollar Rate” shall mean:

(a) for any interest rate calculation with respect to a Eurodollar Loan
denominated in U.S. Dollars, the rate of interest per annum determined on the
basis of the rate for deposits in U.S. Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period. If,
for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the “Eurodollar Rate” shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in U.S. Dollars would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period,

(b) for any interest rate calculation with respect to a Eurodollar Loan
denominated in Canadian Dollars, the CDOR Rate, and

(c) for any interest rate calculation with respect to an ABR Loan, the rate of
interest per annum determined on the basis of the rate for deposits in U.S.
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then the “Eurodollar Rate” for such ABR Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in U.S. Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.

 

18



--------------------------------------------------------------------------------

Each calculation by the Administrative Agent of the Eurodollar Rate shall be
conclusive and binding for all purposes, absent manifest error.

Notwithstanding the foregoing, if the Eurodollar Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange” shall mean any exchange by Borrower or any Restricted Subsidiary of
operating assets for other operating assets, in each case with a fair market
value not to exceed $250,000 with respect to any single “Exchange” or series of
related “Exchanges” and, subject to the last sentence of this definition, of
comparable value and use to those assets being exchanged, including exchanges
involving the transfer or acquisition (or both transfer and acquisition) of
Equity Interests of a Person. It is understood and agreed that exchanges of the
kind described above as to which a portion of the consideration paid or received
is in the form of cash shall nevertheless constitute “Exchanges” for the
purposes of this Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Rate” shall mean on any day, with respect to Canadian Dollars, the
spot rate at which U.S. Dollars are offered on such day by the Issuing Bank in
New York, New York (or such other location selected by the Issuing Bank) for
Canadian Dollars.

“Excluded Account” shall mean any Deposit Account of a Loan Party that is (a) a
zero balance account or (b) used solely for payroll funding and other employee
wage and benefit payments (including flexible spending accounts), tax payments,
escrow or trust purposes or any other fiduciary purpose.

“Excluded Assets” shall mean (a) Equity Interests in any Person (other than Loan
Parties) to the extent a grant of a Lien in respect thereof under the Security
Documents is not permitted by the terms of such Person’s organizational or joint
venture documents, in each case subject to the requirements of Section 5.10(g),
(b) voting Equity Interests constituting an amount greater than 65% of the
voting Equity Interests of any Foreign Subsidiary or any Domestic Subsidiary
substantially all of which Subsidiary’s assets consist of the Equity Interests
in “controlled foreign corporations” within the meaning of Section 957 of the
Code, (c) Equity Interests or other assets that are held directly by a Foreign
Subsidiary, (d) any “intent to use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an “Amendment to Allege Use” or a “Statement of Use”
under Section 1(c) or Section 1(d), respectively, of the Lanham Act has been
filed, solely to the extent, if any, that, and solely during the period, if any,
in which such a grant of a security interest therein would impair the validity
or enforceability of any registration that issues from such “intent-to-use”
application, (e) Equity Interests of each of SemEuro and any Unrestricted
Subsidiary, (f) motor vehicles, (g) Excluded Accounts and (h) any easement,
rights-of-way, servitude, fixtures, equipment, improvements, permits, records
and other Real Property or other interest appertaining to any pipeline or
gathering system, lease, license, contract or agreement to the extent a grant of
a Lien in respect thereof under the Security Documents would contravene the
Agreed Security Principles.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

“Excluded Insurance Proceeds” shall mean the proceeds of the following insurance
claims which the Borrower notifies the Administrative Agent are or are not to be
applied: (a) in respect of business interruption claims to cover operating
losses (including but not limited to loss of profits, operating expenses and
other costs) of the Borrower in respect of which the relevant insurance claim
was made; (b) to meet a third party claim; or (c) other insurance claims as
approved by the Administrative Agent.

 

19



--------------------------------------------------------------------------------

“Excluded Pipelines and Gathering Systems” shall mean (a) pipelines and
gathering systems, including all real property related thereto, that (i) are
owned by a Loan Party as of the Closing Date or in which any Loan Party has any
interest as of the Closing Date and (ii) are not subject to an Existing Mortgage
immediately prior to the Closing Date and (b) any pipelines or gathering systems
contiguous thereto, including all real property related to the foregoing, that
(i) are constructed or acquired after the Closing Date and (ii) are not already
subject to a Mortgage in favor of the Collateral Agent.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income, franchise and similar taxes,
in each case imposed on (or measured by) net income (however denominated), net
profits or overall gross receipts (in lieu of net income) by the United States
of America (or any State or other subdivision thereof) or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or any jurisdiction in which such recipient has a present or
former connection (other than any such connection arising solely from the Loan
Documents and the transactions herein) or, in the case of any Lender or Issuing
Bank, in which its applicable lending office is located, (b) any branch profits
tax or any similar tax that is imposed by any jurisdiction described in clause
(a) above, (c) other than in the case of an assignee pursuant to a request by a
Loan Party under Section 2.19(b) any federal withholding Tax imposed by the
United States under the law that is in effect at the time such Agent, Lender,
Issuing Bank or other recipient becomes a party to any Loan Document (or
designates a new lending office), except to the extent that such Lender or
Issuing Bank or other recipient (or, in the case of a Lender that becomes a
Lender as a result of an assignment, its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax pursuant to
Section 2.17(a) or Section 2.17(c), (d) any withholding Taxes attributable to
such Lender’s or such other recipient’s failure to comply with Section 2.17(e)
or Section 2.17(g), (e) any U.S. federal withholding Taxes imposed under FATCA,
and (f) any interest, additions to tax or penalties incurred with respect to any
of the foregoing.

“Existing Barclays Letters of Credit” shall mean all letters of credit listed on
Schedule 2.05 that are identified as having been issued by Barclays Bank PLC.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement.

“Existing Letters of Credit” shall mean all letters of credit listed on Schedule
2.05.

 

20



--------------------------------------------------------------------------------

“Existing Mortgages” shall mean the mortgages, deeds of trust, assignments of
leases and rents and other real property security documents delivered prior the
Closing Date pursuant to the Existing Credit Agreement or the RRMS Credit
Agreement, in each case, as heretofore amended, supplemented or otherwise
modified.

“Existing Senior Notes” shall mean (a) the 7.50% senior unsecured notes due 2021
of the Borrower and (b) the RRMS Senior Notes (including after giving effect to
any assumption thereof by the Borrower in connection with the Secondary Merger).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

“Fee Letters” shall mean the Lead Arranger Fee Letter and the Joint Arrangers
Fee Letters.

“Fees” shall mean the Commitment Fees, the Revolving L/C Participation Fees, the
Issuing Bank Fees, the Administrative Agent Fees and any other fees payable
under any Fee Letter.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such Person.

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Section 6.14.

“First Purchaser Lien” shall mean so-called “first purchaser” Lien, as defined
in Texas Bus. & Com. Code Section 9.343, comparable laws of the states of
Oklahoma, Kansas, Mississippi, Wyoming or New Mexico, or any other comparable
law of any such jurisdiction or any other applicable jurisdiction.

“Flood Certificate” shall mean a “Standard Flood Hazard Determination Form” of
the Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Insurance Laws” shall have the meaning assigned to such term in
Section 5.02(c).

“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign L/C” shall mean a Revolving Letter of Credit denominated in Canadian
Dollars.

 

21



--------------------------------------------------------------------------------

“Foreign L/C Sublimit” shall mean the U.S. Dollar Equivalent of C$50.0 million.

“Foreign Lender” shall mean any Lender that is not a “United States person”, as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is either (a) incorporated
or organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. federal tax purposes and is a direct Subsidiary of
an entity organized in the United States of America, any State thereof or the
District of Columbia) or (b) any Subsidiary of a Foreign Subsidiary.

“GAAP” shall have the meaning assigned to such term in Section 1.02.

“Glass Mountain Pipeline” shall mean Glass Mountain Pipeline, LLC, a Delaware
limited liability company.

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body.

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

“Guarantor” shall mean each Original Guarantor and each Subsidiary Loan Party.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case which listed, defined,
regulated as, or which can give rise to liability as, hazardous or toxic (or
words of similar intent and meaning) under, any Environmental Law.

“Improvements” shall have the meaning assigned to such term in the Mortgages.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

 

22



--------------------------------------------------------------------------------

“Incremental Commitments” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Loans” shall have the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Swap Agreement), (h) the principal component of all obligations, contingent
or otherwise, of such Person (i) as an account party in respect of letters of
credit (other than any letters of credit, bank guarantees or similar instrument
in respect of which a back-to-back letter of credit has been issued under or
permitted by the Loan Documents) and (ii) in respect of banker’s acceptances.
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

“Indemnified Taxes” shall mean all Taxes which arise from the transactions
contemplated in, or otherwise with respect to, this Agreement, other than
Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.13(a).

“Initial Merger” shall mean the merger of PBMS, LLC with and into RRMS, with
RRMS as the sole surviving entity, and the other transactions contemplated by
the Initial Merger Agreement, in each case, in accordance with the terms of the
Initial Merger Agreement.

“Initial Merger Agreement” shall mean that certain Agreement and Plan of Merger,
dated as of May 30, 2016, by and among the Borrower, PBMS, LLC, RRMS and Rose
Rock Midstream GP, L.L.C.

“Insurance Proceeds” shall mean the proceeds of any insurance claim (except for
Excluded Insurance Proceeds) received in connection with damage or loss of the
Borrower’s or its Restricted Subsidiaries’ assets in excess of U.S.$7.5 million,
after deducting costs and expenses incurred by the Borrower in relation to the
relevant claim.

“Interest Coverage Ratio” shall mean the ratio, for the period of four fiscal
quarters ended on, or if such date of determination is not the end of a fiscal
quarter, most recently prior to the date on which such determination is to be
made of (a) EBITDA to (b) Cash Interest Expense; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions for which a waiver or a consent of the Required Lenders pursuant to
Section 6.04 or 6.05 has been obtained) or incurrence or repayment of
Indebtedness in excess of U.S.$15.0 million in the aggregate (excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
has occurred during the relevant Test Period, the Interest Coverage Ratio shall
be determined for the respective Test Period on a Pro Forma Basis for such
occurrences.

 

23



--------------------------------------------------------------------------------

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit C.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense, and (iv) redeemable
preferred stock dividend expenses, and (b) capitalized interest of such Person.
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received and costs incurred by the
Borrower and its Restricted Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type, and
(b) with respect to any ABR Loan, the last Business Day of each calendar
quarter.

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or any other period that each of the Lenders is
willing and able to offer), as the Borrower may elect, or the date any
Eurodollar Borrowing is converted to an ABR Borrowing in accordance with
Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or 2.11;
provided that, (a) if any Interest Period for a Eurodollar Loan would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period shall extend beyond the Maturity
Date. Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean (a) each of Wells Fargo, Citibank, N.A., Deutsche Bank
AG New York Branch, Royal Bank of Canada, The Toronto Dominion Bank, New York
Branch and The Bank of Nova Scotia and any other Lender designated pursuant to
Section 2.05(k), in each case in its capacity as an issuer of Revolving Letters
of Credit hereunder, and, in each case, its successors in such capacity as
provided in Section 2.05(i) and (b) solely with respect to each Existing
Barclays Letter of Credit, Barclays Bank PLC. An Issuing Bank may, in its
discretion, arrange for one or more Revolving Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Revolving Letters of Credit issued by
such Affiliate.

 

24



--------------------------------------------------------------------------------

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Joint Arrangers Fee Letters” shall mean, collectively, (a) that certain Fee
Letter dated August 24, 2016, by and between the Borrower and Citigroup Global
Markets Inc., (b) that certain Fee Letter dated August 24, 2016, by and between
the Borrower and Deutsche Bank AG New York Branch, (c) that certain Fee Letter
dated August 23, 2016, by and between the Borrower and RBC Capital Markets, LLC,
(d) that certain Fee Letter dated August 25, 2016, by and between the Borrower
and TD Securities (USA) LLC and (e) that certain Fee Letter dated August 25,
2016, by and between the Borrower and The Bank of Nova Scotia.

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.24(b).

“Lead Arranger Fee Letter” shall mean that certain Fee Letter dated August 23,
2016, by and among the Borrower, Wells Fargo and Wells Fargo Securities, LLC.

“Lender” shall mean each financial institution listed on Schedule 2.01 (and any
foreign branch of such Lender), as well as any Person (other than a natural
person) that becomes a “Lender” hereunder pursuant to Section 9.04 (and any
foreign branch of such Person), any Person (other than a natural person) holding
outstanding Revolving Facility Loans or any Person (other than a natural person)
holding outstanding Incremental Loans.

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Net Debt
as of such date to (b) EBITDA for the period of four consecutive fiscal quarters
of the Borrower most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness in
excess of U.S.$15.0 million in the aggregate (excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes) has occurred
during the relevant Test Period, the EBITDA component of the Leverage Ratio
shall be determined for the respective Test Period on a Pro Forma Basis for such
occurrences.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, easements, rights of way, charge or
security interest in or on such asset, (b) any option, trust or preferential
arrangement having the practical effect of any of the items referred to in
clause (a), (c) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (d) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary of the
Borrower), any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” shall mean this Agreement, the Revolving Letters of Credit, the
Security Documents, any promissory note issued under Section 2.09(e) and the Fee
Letters.

“Loan Document Obligations” shall mean all amounts owing to any of the Agents,
any Issuing Bank or any Lender pursuant to the terms of this Agreement or any
other Loan Document, or pursuant to the terms of any Guarantee thereof,
including, without limitation, with respect to any Loan or Revolving Letter of
Credit, together with the due and punctual performance of all other obligations
of the Borrower and the other Loan Parties under or pursuant to the terms of
this Agreement and the other Loan

 

25



--------------------------------------------------------------------------------

Documents, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Loan Parties” shall mean the Borrower and each Guarantor.

“Loans” shall mean the Revolving Facility Loans and any Incremental Loans, if
applicable, as the context may require.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, results of operations, properties, assets or financial condition of
the Borrower and its Subsidiaries, taken as a whole, or (b) a material
impairment of the validity or enforceability of, or a material impairment of the
material rights or remedies available to the Lenders, any Issuing Bank, the
Administrative Agent or the Collateral Agent under, any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Revolving
Letters of Credit) of the Borrower or any Restricted Subsidiary in an aggregate
principal amount exceeding U.S.$40.0 million.

“Material Project” shall mean the construction or expansion of any capital
project of the Borrower, any Restricted Subsidiary or Maurepas Holdings or any
of its Subsidiaries, the aggregate capital cost of which exceeds, or is
reasonably expected by the Borrower to exceed, $15.0 million.

“Material Project EBITDA Adjustment” shall mean, with respect to each Material
Project of the Borrower, a Restricted Subsidiary, Maurepas Holdings or any of
its Subsidiaries:

(a) prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(equal to the then current completion percentage of such Material Project) of an
amount to be approved by the Administrative Agent as the projected EBITDA of the
Borrower and its Restricted Subsidiaries with respect to such Material Project
(giving effect, for the avoidance of doubt and without duplication, to clause
(e) of the definition of Consolidated Net Income in the case of any Material
Project of Maurepas Holdings or its Subsidiaries) for the first 12-month period
following the scheduled Commercial Operation Date of such Material Project (such
amount to be determined on predominantly fee based contracts relating to such
Material Project, the creditworthiness of the other party(ies) to such
contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date, and other factors reasonably
deemed appropriate by the Administrative Agent), which may, at the Borrower’s
option, be added to actual EBITDA for the fiscal quarter in which construction
of the Material Project commences and for each fiscal quarter thereafter until
the Commercial Operation Date of such Material Project (including the fiscal
quarter in which such Commercial Operation Date occurs, but net of any actual
EBITDA of the Borrower and its Restricted Subsidiaries attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
quarter after its actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the period of actual delay or

 

26



--------------------------------------------------------------------------------

then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days, but
more than 270 days, 50% and (iv) longer than 270 days, 100%; and

(b) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for two immediately succeeding fiscal
quarters, an amount to be approved by the Administrative Agent (approval not to
be unreasonably withheld, delayed or conditioned) as the projected EBITDA of the
Borrower and its Restricted Subsidiaries attributable to such Material Project
(determined in the same manner as set forth in clause (x) above) for the balance
of the four full fiscal quarter period following such Commercial Operation Date,
which may, at the Borrower’s option, be added to actual EBITDA for such fiscal
quarters (but net of any actual EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Material Project following such Commercial
Operation Date).

Notwithstanding the foregoing, no such additions shall be allowed with respect
to any Material Project unless: (i) not later than 30 days or such lesser number
of days as may be agreed to by the Administrative Agent in its sole discretion
prior to the delivery of any Compliance Certificate required by Section 5.04(c),
to the extent Material Project EBITDA Adjustments will be made to EBITDA in
determining compliance with Financial Performance Covenants, the Borrower shall
have delivered to the Administrative Agent written pro forma projections of
EBITDA of the Borrower and its Restricted Subsidiaries attributable to such
Material Project, (ii) prior to the date such Compliance Certificate is required
to be delivered, the Administrative Agent shall have approved (such approval not
to be unreasonably withheld, conditioned or delayed) such projections and shall
have received such other information and documentation as the Administrative
Agent may reasonably request, all in form and substance reasonably satisfactory
to the Administrative Agent and (iii) the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual EBITDA of the Borrower and its Restricted Subsidiaries for such
period (which total actual EBITDA shall be determined without including any
Material Project EBITDA Adjustments).

“Material Real Property” shall mean, on any date of determination, any Real
Property owned in fee (whether acquired in a single transaction or in a series
of related transactions and including, for the avoidance of doubt, rights of
way, easements, servitudes and similar interests in Real Property) having a fair
market value as reasonably estimated by the Borrower (including the fair market
value of (a) any improvements owned by any Loan Party and located thereon and
(b) with respect to gathering systems and pipelines, any rights of way,
easements, servitudes, fixtures, equipment, improvements, permits, records and
other Real Property appertaining thereto) on such date of determination
exceeding U.S.$5.0 million; provided that all Real Property (including, for the
avoidance of doubt, rights of way, easements, servitudes and similar interests
in Real Property) upon which any pipeline or gathering system is situated or
projected to be situated shall be deemed to be Material Real Property if such
pipeline or gathering system, as applicable, has a fair market value exceeding
U.S.$5.0 million.

“Material Subsidiary” shall mean each Restricted Subsidiary of the Borrower now
existing or hereafter acquired or formed by the Borrower which, on a
consolidated basis for such Restricted Subsidiary and its Subsidiaries, (a) for
the applicable Calculation Period accounted for more than 5% of the consolidated
revenues of the Borrower and its Restricted Subsidiaries or (b) as of the last
day of such Calculation Period, was the owner of more than 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries;
provided that at no time shall the total assets of all Restricted Subsidiaries
of the Borrower that are not Material Subsidiaries exceed, for the applicable
Calculation Period, 5% of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries.

 

27



--------------------------------------------------------------------------------

“Maturity Date” shall mean the earlier of (a) March 15, 2021 and (b) the date on
which the entire outstanding principal amount of the Revolving Facility Loans,
with all unpaid interest, fees, charges and costs, shall become due and payable
in full hereunder, whether by acceleration or otherwise.

“Maurepas Entity” shall mean (i) Maurepas Holdings and (ii) each Subsidiary of
Maurepas Holdings.

“Maurepas Holdings” shall mean Maurepas Holdings, LLC, an Oklahoma limited
liability company.

“Maurepas Pipeline” shall mean Maurepas Pipeline, LLC, an Oklahoma limited
liability company.

“Maurepas Pipeline Project” shall mean the pipeline project identified by the
Borrower to the Lenders prior to the Ninth Amendment Effective Date.

“Maurepas Pipeline Project Quarterly Progress Report” shall mean a quarterly
report on the construction of the Maurepas Pipeline Project from the
construction contractor substantially in the form provided to the Lenders prior
to the Ninth Amendment Effective Date.

“Maurepas Sale” shall mean any sale, transfer or other disposition (including
any sale and leaseback) of the equity interests of or assets of Maurepas
Pipeline to any Person other than the Borrower or any Restricted Subsidiary or
any Subsidiary of Maurepas Holdings (other than any such sale, transfer or
disposition that would be permitted by Section 6.05(a), (e), (f), (i), or (j)).

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Maximum Shared Amount” shall have the meaning assigned to such term in
Section 9.23(d).

“Midstream Activities” shall mean with respect to any Person, collectively, the
treatment, processing, gathering, dehydration, compression, blending,
transportation, storage, transmission, marketing, buying or selling or other
disposition, whether for such Person’s own account or for the account of others,
of oil, natural gas, natural gas liquids or other liquid or gaseous
hydrocarbons, including that used for fuel or consumed in the foregoing
activities, or any products of any of the foregoing; provided that “Midstream
Activities” shall in no event include the drilling, completion or servicing of
oil or gas wells.

“Midstream Assets” shall mean, collectively, compressor stations, terminals,
pipelines, processing facilities and storage tanks and, in each case, related
personalty, now or hereafter owned by any Loan Party that are used in connection
with the Midstream Activities.

“Midstream Assets Real Property Interests” shall have the meaning assigned to
such term in Section 3.17(b).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Mortgaged Property” shall mean all Real Property required hereunder to be
subject to a Mortgage that is delivered pursuant to the terms of this Agreement.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered pursuant the Collateral and
Guarantee Requirement and Section 5.10 or

 

28



--------------------------------------------------------------------------------

Section 5.16, as applicable, as amended, supplemented or otherwise modified from
time to time, with respect to Mortgaged Property, each in form and substance
reasonably satisfactory to the Collateral Agent, including all such changes as
may be required to account for local law matters.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Restricted Subsidiary of the Borrower (including any cash payments received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise and including
casualty insurance settlements and condemnation awards, but only as and when
received) from any loss, damage, destruction or condemnation of, or any sale,
transfer or other disposition (including any sale and leaseback of assets) to
any Person of any asset or assets of the Borrower or any such Restricted
Subsidiary of the Borrower (other than those pursuant to Section 6.05(a), (b),
(c), (e), (f), (h), (i), or (j)), in each case net of (i) attorneys’ fees,
accountants’ fees, advisors’ fees, consultants’ fees, investment banking fees,
sales commissions, survey costs, title insurance premiums, and related search
and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations relating to
the applicable asset (other than pursuant hereto) and any cash reserve for
adjustment in respect of the sale price of such asset established in accordance
with GAAP, including without limitation, pension and post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction provided that upon
termination of any such reserve, Net Proceeds are increased by the amount of
funds from such reserve that are released to the Borrower or its applicable
Restricted Subsidiary, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, and (ii) Taxes
paid or payable as a result thereof; provided that, if no Event of Default
exists and the Borrower has delivered a certificate of a Responsible Officer of
the Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business or otherwise invest in the business of the
Borrower and its Restricted Subsidiaries, or make investments pursuant to
Section 6.04(j), in each case within 12 months of such receipt, such portion of
such proceeds shall not constitute Net Proceeds, except to the extent (1) not so
used within such 12-month period or (2) not contracted to be used within such
12-month period and not thereafter used within 90 days following such 12-month
period ; provided, further, that (x) no proceeds realized in a single
transaction or series of related transactions of less than U.S.$5.0 million
shall constitute Net Proceeds and (y) aggregate proceeds of U.S.$10.0 million in
each fiscal year shall not constitute Net Proceeds, and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any other Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including attorneys’ fees,
accountants’ fees, advisors’ fees, consultants’ fees and investment banking
fees), commissions (including commissions and discounts offered to
underwriters), costs and other expenses, in each case incurred in connection
with such issuance or sale.

 

29



--------------------------------------------------------------------------------

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Affiliates shall
be disregarded.

“NGA” shall have the meaning assigned to such term in Section 3.08(b).

“NGL GP Interests” shall mean the general partnership interests in NGL Energy
Partners LP.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Recourse Debt” shall mean Indebtedness as to which neither the Borrower nor
any of its Restricted Subsidiaries (a) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (b) is directly or indirectly liable as a guarantor or otherwise
or (c) constitutes the lender.

“Obligations” shall mean all amounts owing to any of the Agents, any Issuing
Bank, any Lender or any other Secured Party pursuant to the terms of this
Agreement or any other Loan Document, or to any Cash Management Bank, Specified
Swap Counterparty or Secured Bilateral Letter of Credit Provider pursuant to the
terms of any Secured Cash Management Agreement, Secured Swap Agreement or
Secured Bilateral Letter of Credit Reimbursement Agreement, respectively, or
pursuant to the terms of any Guarantee thereof, including, without limitation,
with respect to any Loan, Revolving Letter of Credit, Secured Cash Management
Agreement, Secured Swap Agreement or Secured Bilateral Letter of Credit
Reimbursement Agreement, together with the due and punctual performance of all
other obligations of the Borrower and the other Loan Parties under or pursuant
to the terms of this Agreement, the other Loan Documents, any Secured Cash
Management Agreement, any Secured Swap Agreement and any Secured Bilateral
Letter of Credit Reimbursement Agreement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, excluding, in each
case, for the avoidance of doubt, Excluded Swap Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Original Closing Date” shall mean June 17, 2011.

“Original Guarantors” shall mean the guarantors set out in Schedule 1.01.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Annex I to the
Collateral Agreement or any other form approved by the Collateral Agent.

 

30



--------------------------------------------------------------------------------

“Permitted Business Acquisition” shall mean any acquisition of (i) the Equity
Interests of Glass Mountain Pipeline or (ii) all or substantially all the assets
of, or all the Equity Interests (other than directors’ qualifying shares) in, a
Person or division or line of business of a Person, other than such acquisition
of, or of the assets or Equity Interests of, any Loan Party, if (a) such
acquisition was not preceded by, or effected pursuant to, an unsolicited or
hostile offer by the Borrower, a Restricted Subsidiary of the Borrower, or any
of their respective Subsidiaries, (b) such acquired Person, division or line of
business of a Person is, or is engaged in, any business or business activity
conducted by the Borrower and its Subsidiaries on the Closing Date, Midstream
Activities and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof or ancillary thereto, and
(c) immediately after giving effect thereto: (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom; (ii) all
transactions related thereto shall be consummated in accordance with applicable
laws; and (iii) (A) the Borrower and its Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis after giving effect to such acquisition or
formation, with the Financial Performance Covenants recomputed as at the last
day of the most recently ended fiscal quarter of the Borrower and its Restricted
Subsidiaries, and, if the total consideration in respect of such acquisition
exceeds U.S.$10.0 million, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect, together with all relevant financial information for such
Subsidiary or assets, and (B) any acquired or newly formed Subsidiary of the
Borrower shall not be liable for any Indebtedness (except for Excluded
Indebtedness).

“Permitted Deductions” shall mean at any date the aggregate amount of any cash
and Permitted Investments of the Borrower and its Restricted Subsidiaries on
such date to the extent such cash and Permitted Investments (a) are not being
held as cash collateral (other than as collateral for the Revolving Facility),
(b) do not constitute escrowed funds for any purpose, (c) do not represent a
minimum balance requirement and (d) are not subject to other restrictions on
withdrawal; provided that the Permitted Deductions shall not exceed an amount
equal to (x) solely for purposes of determining the Applicable Margin and the
Commitment Fee prior to the first Business Day after date the financial
statements relating to the quarter ending September 30, 2017 are delivered
pursuant to Section 5.04(b), $100.0 million and (y) for all other purposes,
$50.0 million.

“Permitted Encumbrances” shall mean with respect to each Real Property,
Midstream Asset and Midstream Asset Real Property Interest, those Liens and
other encumbrances permitted by paragraphs (b), (c), (d), (e), (h), (i), (k),
(m), (r), (t), (v), (w), (x), (y), (z), (aa), (bb), (ee) or (gg) of
Section 6.02.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof, or any foreign country recognized by the United States of
America, having capital, surplus and undivided profits in excess of U.S.$250.0
million and whose long-term debt, or whose parent holding company’s long-term
debt, is rated A (or such similar equivalent rating or higher) by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act);

 

31



--------------------------------------------------------------------------------

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A-2 by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least U.S.$500.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1/2 of 1% of the total assets of the
Borrower and its Restricted Subsidiaries, on a consolidated basis, as of the end
of the Borrower’s most recently completed fiscal year.

“Permitted Junior Debt” shall mean (a) subordinated Indebtedness issued or
incurred by the Borrower or a Restricted Subsidiary and (b) senior unsecured
Indebtedness issued or incurred by the Borrower or a Restricted Subsidiary, the
terms of which, in the case of each of clauses (a) and (b), (i) do not provide
for a final maturity date, scheduled amortization or any other scheduled
repayment, scheduled mandatory redemption or scheduled sinking fund obligation
prior to the date that is 91 days after the Maturity Date (provided that the
terms of such Permitted Junior Debt may require the payment of interest from
time to time), (ii) do not contain covenants and events of default that, taken
as a whole, are more restrictive than the covenants and Events of Default set
forth in this Agreement and the other Loan Documents, as reasonably determined
in good faith by the Borrower, and (iii) provide for covenants and events of
default customary for Indebtedness of a similar nature as such Permitted Junior
Debt, as reasonably determined in good faith by the Borrower.

“Permitted Lien” shall mean any Lien permitted to be incurred under
Section 6.02.

“Permitted Maurepas Activities” shall mean, with respect to (a) Maurepas
Holdings, the ownership of the Equity Interests of Maurepas Pipeline, and other
activities reasonably ancillary thereto (including, for the avoidance of doubt,
distributions to the holders of the Equity Interests of Maurepas Holdings) and
(b) any other Maurepas Entity, the construction, development, management and
operation of a system of crude oil and product pipelines, and such other
activities reasonably ancillary thereto (including, for the avoidance of doubt,
distributions to the holders of the Equity Interests of the applicable Maurepas
Entity).

“Permitted Refinancing Indebtedness” shall mean, (a) with respect to SemMexico,
any Indebtedness issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew,

 

32



--------------------------------------------------------------------------------

replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) and (b) with respect to any other Person, any
Indebtedness issued in exchange for, or the net proceeds of which are used to
Refinance the Indebtedness being Refinanced (or previous refinancings thereof
constituting Permitted Refinancing Indebtedness); provided that, in the case of
this clause (b), (i) the Borrower and its Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis after giving effect to such Permitted
Refinancing Indebtedness, with the covenants contained in Section 6.14(a) and
(c) recomputed as at the last day of the most recently ended fiscal quarter of
the Borrower and its Subsidiaries, (ii) the principal amount (or accreted value,
if applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest, breakage costs and premium thereon and
customary fees and expenses), (iii) the average life to maturity of such
Permitted Refinancing Indebtedness is greater than or equal to that of the
Indebtedness being Refinanced, (iv) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(v) no Permitted Refinancing Indebtedness shall have different obligors, or
greater guarantees or security, than the Indebtedness being Refinanced and
(vi) if the Indebtedness being Refinanced is secured by any collateral (whether
equally and ratably with, or junior to, the Secured Parties or otherwise), such
Permitted Refinancing Indebtedness may be secured by such collateral (including
in respect of working capital facilities of Foreign Subsidiaries otherwise
permitted under this Agreement only, any collateral pursuant to after-acquired
property clauses to the extent any such collateral secured the Indebtedness
being Refinanced) on terms no less favorable to the Secured Parties than those
contained in the documentation governing the Indebtedness being Refinanced.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

“Plan” shall mean with respect to any Person resident in the United States, any
employee pension benefit plan subject to the provisions of Title IV of ERISA or
Section 412 or 430 of the Code or Section 302 of ERISA and in respect of which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate is (or if
such plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plans of Reorganization” shall mean, collectively, (i) the plan of arrangement
and reorganization for SemCAMS, dated July 24, 2009, as amended, (ii) the plan
of arrangement and reorganization for SemCanada Company dated July 24, 2009, as
amended, (iii) the consolidated plan of distribution for SemCanada Energy
Company, A.E. Sharp Ltd. and CEG Energy Options, Inc., dated July 24, 2009, as
amended, in each case under the Companies’ Creditors Arrangement Act (Canada),
R.S.C. 1985, c. C-36, and (iv) that certain Fourth Amended Joint Plan of
Affiliated Debtors Pursuant to Chapter 11 of the Bankruptcy Code (including,
without limitation, the Plan Supplement and all exhibits, supplements,
appendices and schedules thereto).

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

“Pledged Collateral”, with respect to particular Collateral, shall have the
meaning assigned to such term in the Collateral Agreement applicable to such
Collateral.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

 

33



--------------------------------------------------------------------------------

“Prior Liens” shall mean those Liens and other encumbrances (A) permitted by
paragraphs (a), (c), (d), (e), (f), (g), (h), (i), (j), (m), (n), (o), (p), (q),
(r), (u), (v), (y), (aa), (bb), (dd), (ee) or (gg) of Section 6.02,
(B) consisting of deposits or other Liens on cash or Permitted Investments
permitted by any paragraph of Section 6.02 (without prejudice to the
requirements of the proviso in paragraph (l) of Section 6.02), or (C) that
otherwise have priority over the liens in favor of the Collateral Agent by
operation of law; provided that licenses permitted under paragraphs (q) or (ee)
of Section 6.02 shall be deemed “Prior Liens” solely to the extent that such
licenses are nonexclusive.

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (a) and (b) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):

(a) in making any determination of EBITDA on a Pro Forma Basis, pro forma effect
shall be given to any Asset Disposition and to any Asset Acquisition (or any
similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 6.04 or 6.05), in each case that occurred
during the Reference Period (or, unless the context otherwise requires,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Asset Acquisition or Asset Disposition is
consummated); and

(b) in making any determination on a Pro Forma Basis, (i) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) incurred or permanently repaid during the Reference Period
shall be deemed to have been incurred or repaid at the beginning of such period,
(ii) Interest Expense of such Person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (iii) with respect to distributions made pursuant to Section 6.06(d), pro
forma effect shall be given to the decrease in cash and Permitted Investments
resulting from such distributions.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of an Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that the Borrower delivers to the Administrative
Agent (x) a certificate of a Financial Officer of the Borrower setting forth
such operating expense reductions and other operating improvements or synergies
and (y) information and calculations supporting in reasonable detail such
estimated operating expense reductions and other operating improvements or
synergies.

“Projections” shall mean the projections and any forward-looking statements
(including statements with respect to booked business) of such entities
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower or any of its Subsidiaries prior to the Closing Date.

 

34



--------------------------------------------------------------------------------

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).

“PUHCA” shall mean the Public Utility Holding Company Act of 2005 and
regulations thereunder.

“Qualified Equity Interests” shall mean any Equity Interests that are not
Disqualified Equity Interests.

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any other Loan Party in and to any and all parcels of real property
owned or leased by the Borrower or any other Loan Party together with all
Improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period has been waived, with respect to a Plan.

 

35



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having Revolving Facility
Credit Exposure and Available Unused Commitments, that taken together, represent
more than 50% of the sum of all Revolving Facility Credit Exposure and the total
Available Unused Commitments at such time. The Loans, Revolving Facility Credit
Exposure and Available Unused Commitment of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

“Restricted Payment” shall have the meaning set forth in Section 6.06.

“Restricted Subsidiary” shall mean all Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Lenders.

“Revolving Facility Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Eurodollar Loans and ABR Loans pursuant to
Section 2.01 representing the maximum aggregate permitted amount of such
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.20, (c) reduced or increased from time to time
pursuant to assignments by or to such Lender under Section 9.04 and
(d) otherwise modified as permitted by this Agreement. The initial amount of
each Lender’s Revolving Facility Commitment is set forth on Schedule 2.01 or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Revolving Facility Commitment, as applicable. The aggregate amount of the
Revolving Facility Commitments on the Closing Date is U.S.$1.0 billion. To the
extent applicable, the Revolving Credit Commitments shall include the
Incremental Commitments of any Incremental Lender.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
U.S. Dollar Equivalent of the aggregate principal amount of the Revolving
Facility Loans outstanding at such time and (b) the Revolving L/C Exposure at
such time. The Revolving Facility Credit Exposure of any Lender at any time
shall be the sum of (a) the U.S. Dollar Equivalent of the aggregate principal
amount of such Lender’s Revolving Facility Loans outstanding at such time and
(b) such Lender’s Revolving Facility Percentage of the Revolving L/C Exposure at
such time.

“Revolving Facility Loan” shall mean a Loan made to the Borrower by a Lender
pursuant to Section 2.01 or an Incremental Lender pursuant to Section 2.20. Each
Revolving Facility Loan shall be a Eurodollar Loan or an ABR Loan.

“Revolving Facility Percentage” shall mean, with respect to any Lender, the
percentage of the total Revolving Facility Commitments represented by such
Lender’s Revolving Facility Commitment. If the Revolving Facility Commitments
have terminated or expired, the Revolving Facility Percentages shall be
determined based upon the Revolving Facility Commitments most recently in
effect, giving effect to any assignments pursuant to Section 9.04.

“Revolving L/C Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Revolving Letters of Credit pursuant to
Section 2.05, as such commitment may be (a) ratably reduced from time to time
upon any reduction in the Revolving Facility Commitments to an amount less than
the aggregate Revolving L/C Commitments pursuant to Section 2.08, (b) increased

 

36



--------------------------------------------------------------------------------

from time to time pursuant to Section 2.20, (c) reduced or increased from time
to time pursuant to (x) an agreement with the Borrower or (y) assignments by or
to such Issuing Bank under Section 9.04 and (d) otherwise modified as permitted
under this Agreement. The amount of each Issuing Bank’s Revolving L/C Commitment
as of the Closing Date is set forth in Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Issuing Bank shall have assumed its Revolving
L/C Commitment, as applicable. The aggregate amount of the Revolving L/C
Commitments of the Issuing Banks on the Closing Date is U.S.$250.0 million (the
“Revolving L/C Sublimit”).

“Revolving L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Revolving Letter of Credit, including, for the
avoidance of doubt, a payment or disbursement made by an Issuing Bank pursuant
to a Revolving Letter of Credit upon or following the reinstatement of such
Revolving Letter of Credit.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the U.S. Dollar
Equivalent of the aggregate undrawn amount of all Revolving Letters of Credit
outstanding at such time and (b) the U.S. Dollar Equivalent of the aggregate
principal amount of all Revolving L/C Disbursements that have not yet been
reimbursed at such time. The Revolving L/C Exposure of any Lender at any time
shall mean its Revolving Facility Percentage of the aggregate Revolving L/C
Exposure at such time.

“Revolving L/C Participation Fees” shall have the meaning set forth in
Section 2.12(b).

“Revolving L/C Reimbursement Obligation” shall mean the Borrower’s obligation to
repay Revolving L/C Disbursements as provided in Sections 2.05(e) and (f).

“Revolving L/C Sublimit” shall have the meaning assigned to such term in the
definition of “Revolving L/C Commitment”.

“Revolving Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

“Risk Management Policy” shall mean that certain Comprehensive Risk Management
Policy, Version 2, of the Borrower and its Subsidiaries dated May 31, 2011 (as
amended, restated, supplemented or otherwise modified from time to time in
accordance with this Agreement).

“RRMS” shall mean Rose Rock Midstream, L.P., a Delaware limited partnership.

“RRMS Credit Agreement” shall mean that certain Credit Agreement dated as of
November 10, 2011, among RRMS, the guarantors party thereto, the lenders party
thereto and Wells Fargo, as administrative agent and collateral agent, as
amended by that certain First Amendment to the Credit Agreement dated as of
November 10, 2011, that certain Second Amendment to the Credit Agreement and
First Amendment to the Guarantee and Collateral Agreement dated as of
September 20, 2013, that certain Third Amendment to the Credit Agreement dated
as of December 10, 2013 and that certain Fourth Amendment to Credit Agreement
Letter Agreement dated as of May 13, 2015.

“RRMS Senior Notes” shall mean (a) the 5.625% senior unsecured notes due 2022 of
RRMS and Rose Rock Finance Corporation and (b) the 5.625% senior unsecured notes
due 2023 of RRMS and Rose Rock Finance Corporation.

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc.

 

37



--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctions” shall have the meaning assigned to such term in Section 3.22.

“Sanctioned Country” shall mean at any time, a country or territory which is
itself the subject or target of any Sanctions (including, without limitation,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secondary Merger” shall mean the merger of RRMS with and into the Borrower
(with the Borrower being the survivor).

“Secured Bilateral Letters of Credit” shall mean any letters of credit issued
separately from the Revolving Facility and permitted under this Agreement,
between any Loan Party and any Secured Bilateral Letter of Credit Provider.

“Secured Bilateral Letter of Credit Collateral Sharing Acknowledgment” shall
mean an agreement entered into among the Borrower (or other applicable Loan
Party), the Collateral Agent and a Secured Bilateral Letter of Credit Provider
specifying the maximum aggregate amount that such Secured Bilateral Letter of
Credit Provider is entitled to receive on a pari passu basis with the principal
of the Loans pursuant to Section 9.23(d) with respect to its Secured Bilateral
Letter of Credit Reimbursement Agreement (as such agreement may be modified from
time to time in a writing executed by the applicable Loan Party and the relevant
Secured Bilateral Letter of Credit Provider and delivered to the Collateral
Agent); provided that the aggregate amount that may be specified in all such
Secured Bilateral Letter of Credit Collateral Sharing Acknowledgements executed
by any applicable Loan Parties, the Collateral Agent and any Secured Bilateral
Letter of Credit Providers shall not at any time, together with the aggregate
amount specified in all Swap Collateral Sharing Acknowledgements, exceed the
Maximum Shared Amount.

“Secured Bilateral Letter of Credit Provider” shall mean any Person providing a
Secured Bilateral Letter of Credit that has executed a Secured Bilateral Letter
of Credit Collateral Sharing Acknowledgment specifying the maximum aggregate
amount that it is entitled to receive on a pari passu basis with the principal
of the Loans.

“Secured Bilateral Letter of Credit Reimbursement Agreement” shall mean any
letter of credit reimbursement agreement permitted under this Agreement that is
entered into by and between a Loan Party and any Secured Bilateral Letter of
Credit Provider.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.

“Secured Parties” shall have the meaning ascribed to such term in the Collateral
Agreement and collectively shall mean all such parties.

 

38



--------------------------------------------------------------------------------

“Secured Swap Agreement” shall mean any Swap Agreement permitted under this
Agreement that is entered into by and between any Loan Party and any Specified
Swap Counterparty.

“Securities Account” shall have the meaning assigned to such term in
Section 8-501 of the UCC.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Account Control Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing, the Collateral and Guarantee Requirement, Section 5.10 or
Section 5.16.

“SemCAMS” shall mean SemCAMS ULC, a Nova Scotia unlimited company.

“SemCanada Company” shall mean SemCanada Crude Company, a Nova Scotia unlimited
company.

“SemCrude Pipeline” shall mean SemCrude Pipeline, L.L.C., a Delaware limited
liability company.

“SemEuro” shall mean SemEuro Limited, a company organized under the laws of
England and Wales.

“SemMexico” shall mean SemMexico Materials HC S. de R.L. de C.V., a Sociedad de
Responsabilidad Limitada de Capital Variable organized under the laws of the
United Mexican States.

“SemMexico Interests” shall mean (a) the Equity Interests of SemMexico, (b) the
Equity Interests of the Subsidiaries of SemMexico, (c) the assets of SemMexico
and its Subsidiaries or (d) such other interests of SemMexico and its
Subsidiaries reasonably approved by the Administrative Agent.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio, on a Pro
Forma Basis, of (a) Consolidated Net Debt as of such date minus, to the extent
included therein, all Indebtedness under any Permitted Junior Debt (or any
Permitted Refinancing Indebtedness thereof) and any other unsecured or
subordinated indebtedness of the Borrower and the Restricted Subsidiaries to
(b) EBITDA for the period of four consecutive fiscal quarters of the Borrower
most recently ended prior to such date, in each case determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness in
excess of U.S.$15.0 million in the aggregate (excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes) has occurred
during the relevant Test Period, the EBITDA component of the Senior Secured
Leverage Ratio shall be determined for the respective Test Period on a Pro Forma
Basis for such occurrences.

“Sole Bookrunner” shall mean Wells Fargo Securities, LLC in its capacity as sole
bookrunner.

“Specified Accounts” shall mean any Commodity Accounts, Deposit Accounts or
Securities Accounts of any Loan Party other than (a) Excluded Accounts and
(b) other Commodity Accounts, Deposit Accounts and Securities Accounts to the
extent that the aggregate cash or cash equivalent balance of all such other
accounts described in this clause (b), collectively, does not at any time exceed
U.S.$2.0 million.

 

39



--------------------------------------------------------------------------------

“Specified Mergers” shall mean the Initial Merger and the Secondary Merger.

“Specified Swap Counterparty” shall mean any Person that, at the time it enters
into a Swap Agreement, is a Lender, an Agent or a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger, in its capacity as a
party to such Swap Agreement and, in the case of a Specified Swap Counterparty
that is a counterparty to a Secured Swap Agreement relating to commodities, has
executed a Swap Collateral Sharing Acknowledgment with respect to any Secured
Swap Agreement of such counterparty relating to commodities.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent, any Lender or any Issuing Bank (including any
branch, Affiliate or other fronting office making or holding a Loan or issuing a
Revolving Letter of Credit) is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D). Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to the Administrative Agent, any
Lender or any Issuing Bank under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

“Subsidiary Loan Party” shall mean each direct or indirect Wholly Owned
Subsidiary of the Borrower that (a) (i) is a Domestic Subsidiary and (ii) is a
Material Subsidiary, and is not an Unrestricted Subsidiary or a Subsidiary whose
guarantee of the Obligations is prohibited under Section 9.21 or (b) at the
option of the Borrower executes and delivers the Collateral Agreement and
otherwise satisfies the Collateral and Guarantee Requirement.

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.13(a).

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a Swap Agreement.

“Swap Collateral Sharing Acknowledgment” shall mean an agreement entered into
among the Borrower (or other applicable Loan Party), the Collateral Agent and a
Specified Swap Counterparty specifying the maximum aggregate amount that such
Specified Swap Counterparty is entitled to receive on a pari passu basis with
the principal of the Loans pursuant to Section 9.23(d) with respect to its

 

40



--------------------------------------------------------------------------------

Secured Swap Agreements related to commodities (as such agreement may be
modified from time to time in a writing executed by the applicable Loan Party
and the relevant Specified Swap Counterparty and delivered to the Collateral
Agent); provided that the aggregate amount that may be specified in all such
Swap Collateral Sharing Acknowledgements executed by the Borrower or any such
Loan Party, the Collateral Agent and all Specified Swap Counterparties shall not
at any time exceed U.S.$45.0 million.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all additions to
tax, interest and penalties related thereto.

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

“Transactions” shall mean, collectively, the transactions to occur on, prior to
or immediately after the Closing Date pursuant to the Loan Documents, including
(a) the execution and delivery of the Loan Documents; (b) any borrowings on the
Closing Date; (c) the consummation of the Specified Mergers; (d) the refinancing
of the outstanding Indebtedness under the Existing Credit Agreement and the RRMS
Credit Agreement and (e) the payment of all fees and expenses owing in
connection with the foregoing.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Alternate Base Rate.

“UCC” shall mean (a) the Uniform Commercial Code as in effect in the applicable
jurisdiction and (b) certificate of title or other similar statutes relating to
“rolling stock” or barges as in effect in the applicable jurisdiction.

“Unrestricted Investments” shall mean the net investment of the Borrower and its
Restricted Subsidiaries in any Unrestricted Subsidiary.

“Unrestricted Subsidiary” shall mean (i) SemMexico and its Subsidiaries,
(ii) Maurepas Holdings and its Subsidiaries, (iii) White Cliffs and its
Subsidiaries, (iv) to the extent a Subsidiary, Glass Mountain Pipeline and its
Subsidiaries and (v) any direct or indirect Subsidiary of the Borrower acquired
or formed after the Closing Date:

(a) that is designated by the Borrower as an Unrestricted Subsidiary in a
written notice provided to the Administrative Agent, which such notice includes
a certification by a Responsible Officer that such proposed Unrestricted
Subsidiary complies with all requirements set forth in this definition and
provides appropriate evidence demonstrating such compliance; provided that such
designation will only be permitted if, at the time such designation is made and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing or would result therefrom,

(b) that has no Indebtedness other than (i) Non-Recourse Debt and
(ii) Indebtedness that is guaranteed pursuant to Section 6.01, and

(c) that has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any Restricted Subsidiary.

 

41



--------------------------------------------------------------------------------

If, at any time, any Unrestricted Subsidiary ceases to comply with the
requirements set forth in this definition, it shall immediately thereupon be
deemed to be a Restricted Subsidiary for all purposes of this Agreement and the
other Loan Documents, including that any Indebtedness of such Subsidiary will be
deemed to have been incurred by a Restricted Subsidiary of the Borrower as of
such date. The Borrower may at any time designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that such designation will be deemed to be
an incurrence of Indebtedness by a Restricted Subsidiary of the Borrower in an
amount equal to the outstanding Indebtedness of such Unrestricted Subsidiary on
such date of designation and such designation will only be permitted if (i) such
Indebtedness is Permitted Indebtedness pursuant to Section 6.01 and (ii) no
Default or Event of Default would be in existence upon such designation. On the
date of any such designation of an Unrestricted Subsidiary as a Restricted
Subsidiary, to the extent that the Collateral and Guarantee Requirement requires
such redesignated Subsidiary to take certain actions or enter into certain
documents, such redesignated Subsidiary shall so comply.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Dollar Equivalent” shall mean at any time, (a) as to any amount
denominated in U.S. Dollars, the amount thereof at such time, and (b) as to any
amount denominated in Canadian Dollars, the equivalent amount in U.S. Dollars as
determined on the basis of the Exchange Rate for the purchase of U.S. Dollars
with Canadian Dollars as of the most recent Calculation Date.

“U.S. Dollars” or “U.S.$” shall mean the lawful currency of the United States of
America.

“U.S.A. PATRIOT Act” shall have the meaning assigned to such term in
Section 3.08(a).

“U.S. Prime Rate” shall have the meaning assigned to such term in the definition
of “Alternate Base Rate.”

“Wells Fargo” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“White Cliffs” shall mean White Cliffs Pipeline, L.L.C., a Delaware limited
liability company.

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned,
directly or indirectly, by such Person or any other Wholly Owned Subsidiary of
such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital Borrowings” shall mean borrowings used solely for working
capital purposes or to pay distributions to shareholders to the extent permitted
pursuant to Section 6.06 hereof, made pursuant to this agreement; provided that
when such borrowings are incurred it is the intent of the Borrower to repay such
borrowings within 12 months other than from additional Working Capital
Borrowings.

 

42



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) and all terms of an accounting
or financial nature shall be construed and interpreted in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in writing
between the Administrative Agent and the Borrower. Any change after the Closing
Date in the accounting for lease transactions under GAAP will be disregarded for
purposes of calculating Capital Lease Obligations, computing the financial
covenants and determining compliance with any other covenant under the Loan
Documents.

ARTICLE II.

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Facility Loans in U.S. Dollars or Canadian
Dollars to the Borrower, in each case from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Facility Credit Exposure exceeding such Lender’s Revolving
Facility Commitment, (b) the Revolving Facility Credit Exposure exceeding the
total Revolving Facility Commitments or (c) the U.S. Dollar Equivalent of the
aggregate principal amount of the Canadian Dollar-denominated Revolving Facility
Loans outstanding at such time exceeding the Canadian Loan Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Facility Loans.

Section 2.02 Loans and Borrowings. (a) Each Loan to the Borrower shall be made
as part of a Borrowing consisting of Loans of the same Type and in the same
currency made by the Lenders ratably in accordance with their respective
Revolving Facility Percentages on the date such Loans are made hereunder. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans
as the Borrower may request in accordance herewith.

 

43



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Facility Commitments or that is required to
finance the reimbursement of a Revolving L/C Disbursement as contemplated by
Section 2.05(e). At the time that such Borrowing by the Borrower is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of a Revolving L/C Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of twelve
(12) Interest Periods in respect of Borrowings outstanding under the Revolving
Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Borrowing consisting of Eurodollar Loans, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing,
(b) in the case of a Borrowing consisting of ABR Loans denominated in U.S.
Dollars, not later than 11:00 a.m., New York City time, on or before the date of
the proposed Borrowing or (c) in the case of a Borrowing consisting of ABR Loans
denominated in Canadian Dollars, not later than 11:00 a.m., New York City time,
one (1) Business Day before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly (but in any event on the same day) by hand delivery, facsimile or email
of a properly executed PDF to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be denominated in U.S. Dollars or Canadian
Dollars;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Borrowing consisting of a Eurodollar Loan, the initial
Interest Period to be applicable thereto; and

(f) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

44



--------------------------------------------------------------------------------

Section 2.04 [Reserved]

Section 2.05 Revolving Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Revolving
Letters of Credit as Domestic L/Cs, which shall be denominated in U.S. Dollars,
or Foreign L/Cs, which shall be denominated in Canadian Dollars, for its own
account or on behalf of any other Loan Party or SemCAMS (provided that the
U.S. Dollar Equivalent aggregate face amount of any Revolving Letters of Credit
requested by the Borrower on behalf of SemCAMS at any time outstanding shall not
exceed U.S.$50.0 million) in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the Availability Period
and prior to the date that is five (5) Business Days prior to the Maturity Date;
provided that the U.S. Dollar Equivalent aggregate face amount of any Revolving
Letters of Credit issued on the Closing Date or outstanding at any time shall
not exceed the Revolving L/C Sublimit and the U.S. Dollar Equivalent aggregate
face amount of any Foreign L/Cs issued on the Closing Date or outstanding at any
time shall not exceed the Foreign L/C Sublimit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement or
instrument submitted by the Borrower to, or entered into by the Borrower with,
an Issuing Bank relating to any Revolving Letter of Credit, the terms and
conditions of this Agreement shall control. Except as otherwise provided herein,
at any time, the amount deemed outstanding under each Foreign L/C, and the
amount of the Revolving L/C Reimbursement Obligation for any Revolving L/C
Disbursement of an Issuing Bank in connection with such Foreign L/C, shall be
the U.S. Dollar Equivalent of such Revolving L/C Disbursement, as determined on
the most recent Calculation Date.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Revolving Letter of Credit (or the amendment, renewal
(other than an automatic renewal in accordance with paragraph (c) of this
Section) or extension of an outstanding Revolving Letter of Credit), the
Borrower shall hand deliver or facsimile (or transmit by other electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent two
(2) Business Days in advance of the requested date of issuance, amendment,
renewal or extension, a notice requesting the issuance of a Domestic L/C or a
Foreign L/C, or identifying the Revolving Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Revolving
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Revolving Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
issue, amend, renew or extend such Revolving Letter of Credit. If requested by
the applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Revolving Letter of Credit. A Revolving Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Revolving Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Revolving Facility Credit Exposure shall not
exceed the total Revolving Facility Commitments, (ii) the aggregate available
amount of all Revolving Letters of Credit issued by any Issuing Bank shall not
exceed such Issuing Bank’s Revolving L/C Commitment and (iii) the aggregate
available amount of all Revolving Letters of Credit shall not exceed the
Revolving L/C Sublimit reduced by an amount equal to 50% of the aggregate
available amount of all Secured Bilateral Letters of Credit then outstanding.

(c) Expiration Date. Each Revolving Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) unless the applicable Issuing Bank
agrees to a later expiration date, the date one (1) year after the date of the
issuance of such Revolving Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that any
Revolving Letter of Credit with a one-year tenor may provide for the automatic
renewal thereof for additional one-year periods; provided that no Default or
Event of Default has occurred and is continuing (which, in no event, shall
extend beyond the date referred to in clause (ii) of this paragraph (c)).

 

45



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Revolving Letter of Credit (or an
amendment to a Revolving Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Revolving Letter of
Credit equal to such Lender’s Revolving Facility Percentage of the U.S. Dollar
Equivalent aggregate amount available to be drawn under such Revolving Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent in U.S.
Dollars such Lender’s Revolving Facility Percentage of the U.S. Dollar
Equivalent (determined as of the date on which the applicable Revolving L/C
Disbursement was made by such Issuing Bank) of each Revolving L/C Disbursement
made by such Issuing Bank not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Revolving Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Revolving Letter of Credit
or the occurrence and continuance of a Default or Event of Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any Revolving L/C
Disbursement in respect of a Revolving Letter of Credit, the Borrower shall
reimburse such Revolving L/C Disbursement by paying to the Administrative Agent
an amount equal to the U.S. Dollar Equivalent of such Revolving L/C Disbursement
in U.S. Dollars, not later than 3:00 p.m., New York City time, on the Business
Day immediately following the date the Borrower receives notice under
paragraph (g) of this Section of such Revolving L/C Disbursement; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Loan or a Eurodollar Loan in an equivalent amount, and, in each case to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Loan or Borrowing, as applicable;
provided that in the case of any Revolving Facility Loan that is a Eurodollar
Loan, such request must be made three (3) Business Days prior to such
refinancing in accordance with Section 2.03. If the Borrower fails to reimburse
any Revolving L/C Disbursement when due, then the Administrative Agent shall
promptly notify the applicable Issuing Bank and each other Lender of the
applicable Revolving L/C Disbursement, the payment then due from the Borrower
and, in the case of a Lender, such Lender’s Revolving Facility Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent in U.S. Dollars its Revolving Facility Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank in U.S.
Dollars the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any Revolving
L/C Disbursement (other than the funding of an ABR Loan or a Eurodollar Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such Revolving L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse Revolving
L/C Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and

 

46



--------------------------------------------------------------------------------

irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Revolving Letter of Credit or
this Agreement, or any term or provision therein, (ii) any draft or other
document presented under a Revolving Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Revolving Letter of Credit against presentation of a draft or other document
that does not strictly comply with the terms of such Revolving Letter of Credit
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; provided that, in each case,
payment by the applicable Issuing Bank shall not have constituted gross
negligence or willful misconduct as determined in a final, non-appealable
judgment of a court of competent jurisdiction. Neither the Administrative Agent,
the Lenders nor any Issuing Bank, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Revolving Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Revolving Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse the applicable
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential, indirect, special or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are determined by a court having
jurisdiction to have been caused by (A) such Issuing Bank’s failure to exercise
reasonable care when determining whether drafts and other documents presented
under a Revolving Letter of Credit comply with the terms thereof or (B) such
Issuing Bank’s refusal to issue a Revolving Letter of Credit in accordance with
the terms of this Agreement. The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct as determined in a final,
non-appealable judgment of a court of competent jurisdiction on the part of the
applicable Issuing Bank, such Issuing Bank shall be deemed to have exercised
reasonable care in each such determination and each refusal to issue a Revolving
Letter of Credit. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Revolving Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Revolving Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Revolving Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make a Revolving L/C Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such Revolving L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any Revolving L/C
Disbursement, then, unless the Borrower shall reimburse such Revolving L/C
Disbursement in full on the date such Revolving L/C Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Revolving L/C Disbursement is made to but excluding the date that the
Borrower reimburses such Revolving L/C Disbursement, at the rate per annum equal
to the rate per annum then applicable to ABR Loans; provided that, if such
Revolving L/C Disbursement is not

 

47



--------------------------------------------------------------------------------

reimbursed by the Borrower when due pursuant to paragraph (e) of this Section,
then Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Revolving Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Revolving Letters of
Credit issued by it prior to such replacement but shall not be required to issue
additional Revolving Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or 7.01(i), as provided in the following proviso or (ii) in the case of any
other Event of Default, on the third Business Day following the date on which
the Borrower receives notice from the Administrative Agent (or, if the maturity
of the Loans has been accelerated, Lenders with Revolving L/C Exposure
representing greater than 50% of the total Revolving L/C Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent (or an account in the name
of the Administrative Agent with another institution designated by the
Administrative Agent), in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash in U.S. Dollars equal to the Revolving
L/C Exposure in respect of the Borrower as of such date plus any accrued and
unpaid interest thereon plus any additional amounts required from time to time
in order that the amount on deposit is not less than the U.S. Dollar Equivalent
of all Foreign L/Cs; provided that, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Section 7.01, the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable in U.S. Dollars,
without demand or other notice of any kind. The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Each such deposit pursuant to this paragraph or pursuant to
Section 2.11(b) shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement
and the Borrower hereby grants to the Administrative Agent and its bailees for
the benefit of the Administrative Agent, each Issuing Bank and the Lenders a
security interest in such deposits (including all interest thereon and all
proceeds thereof) and any deposit or securities accounts in which such deposits
are held to secure the repayment of the Obligations under and in connection with
the Revolving Letters of Credit and all other Obligations. The Administrative
Agent shall control, including the exclusive right of withdrawal, such account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of (A) for so long
as an Event of Default shall be continuing, the Administrative Agent and (B) at
any other time, the Borrower, in each case, in term deposits constituting
Permitted Investments and at the risk and expense of the Borrower, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for the U.S. Dollar
Equivalent of Revolving L/C Disbursements for which such Issuing Bank has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the

 

48



--------------------------------------------------------------------------------

Revolving L/C Reimbursement Obligations of the Borrower for the Revolving L/C
Exposure at such time or, if the maturity of the Loans to the Borrower has been
accelerated (but subject to the consent of Lenders with Revolving L/C Exposure
representing greater than 50% of the total Revolving L/C Exposure), be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.11(b), such amount together with interest thereon (to the extent
not applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.11(b) and no Event of Default shall have occurred and
be continuing.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate additional Lenders that agree (in their sole
discretion) to act in such capacity and are reasonably satisfactory to the
Administrative Agent as Issuing Banks. Each such additional Issuing Bank shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an Issuing Bank hereunder for all purposes with a Revolving L/C Commitment as
agreed between such Issuing Bank and the Borrower and set forth on the
counterpart signature page to this Agreement executed by such Issuing Bank.

(l) Reporting. Each Issuing Bank shall (i) provide to the Administrative Agent
copies of any notice received from the Borrower pursuant to Section 2.05(b) no
later than the next Business Day after receipt thereof, (ii) provide the
Administrative Agent with a copy of the Revolving Letter of Credit, or the
amendment, renewal or extension of the Revolving Letter of Credit, as
applicable, on the Business Day on which such Issuing Bank issues, amends,
renews or extends any Revolving Letter of Credit, (iii) on each Business Day on
which such Issuing Bank makes any Revolving L/C Disbursement, advise the
Administrative Agent of the date of such Revolving L/C Disbursement and the
U.S. Dollar Equivalent of the amount of such Revolving L/C Disbursement and, in
the case of a Revolving L/C Disbursement in respect of a Foreign L/C, the
Canadian Dollar amount of such Revolving L/C Disbursement and (iv) on any other
Business Day, furnish the Administrative Agent with such other information as
the Administrative Agent shall reasonably request. If requested by any Lender,
the Administrative Agent shall provide copies to such Lender of the documents
referred to in clause (ii) of the preceding sentence.

(m) Existing Letters of Credit. The parties hereto acknowledge and agree that
all Existing Letters of Credit are deemed to be issued under this Agreement by
the applicable Issuing Bank at the request of the Borrower and shall constitute
Revolving Letters of Credit hereunder for all purposes (including
Section 2.05(d) and Section 2.05(e)), and no notice requesting issuance thereof
shall be required hereunder. Each reference herein to the issuance of a
Revolving Letter of Credit shall include any such deemed issuance. All fees
accrued on the Existing Letters of Credit to but excluding the Closing Date
shall be for the account of the applicable “Issuing Bank” and the “Lenders” (as
those terms are used in the Existing Credit Agreement) as provided in the
Existing Credit Agreement, and all fees accruing on the Existing Letters of
Credit on and after the Closing Date shall be for the account of the applicable
Issuing Bank thereof and the Lenders as provided herein. For the avoidance of
doubt, no Issuing Bank that has issued Existing Letters of Credit pursuant to
this Section 2.05(m) shall be required to renew or extend any such Existing
Letters of Credit or issue any additional Revolving Letters of Credit until such
time that such Issuing Bank’s Revolving L/C Exposure is no greater than its pro
rata portion of the Revolving L/C Sublimit as among all Issuing Banks.

 

49



--------------------------------------------------------------------------------

(n) Determination of Exchange Rate. On each Calculation Date, with respect to
each outstanding Revolving L/C Reimbursement Obligation in respect of a Foreign
L/C, the applicable Issuing Bank shall determine the Exchange Rate as of such
Calculation Date and shall promptly notify the Administrative Agent and the
Borrower thereof and of the U.S. Dollar Equivalent of all Revolving L/C
Reimbursement Obligations outstanding on such Calculation Date in respect of
Foreign L/Cs. The Exchange Rate so determined shall become effective on each
Calculation Date and shall remain effective until the next succeeding
Calculation Date.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it to the Borrower hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time (or,
in the case of Incremental Loans, such other time as shall be agreed to by the
Incremental Lenders), to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to such account of the Borrower as is
designated by the Borrower in the Borrowing Request; provided that ABR Loans or
Eurodollar Loans made to finance the reimbursement of a Revolving L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly (but in any event on the same day)
by hand delivery, facsimile or email of a properly executed PDF to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

50



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election.

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to one of its Eurodollar Borrowings prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, the Borrower shall be deemed to have
converted such Borrowing to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders (unless such Event of Default is an
Event of Default under Section 7.01(h) or (i), in which case no such request
shall be required), so notifies the Borrower, then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments shall terminate on the Maturity
Date.

(b) Subject to Section 2.16, the Borrower may at any time terminate, or from
time to time reduce, the Revolving Facility Commitments; provided that (i) each
reduction of the Revolving Facility Commitments shall be in an amount that is an
integral multiple of U.S.$500,000 and not less than U.S.$2.0 million (or, if
less, the remaining amount of the Revolving Facility Commitments), and (ii) the
Borrower shall not terminate or reduce the Revolving Facility Commitments if,
after giving effect to any concurrent prepayment of the Revolving Facility Loans
by the Borrower in accordance with Section 2.11, the Revolving Facility Credit
Exposure would exceed the total Revolving Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and

 

51



--------------------------------------------------------------------------------

the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the Revolving
Facility Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the successful
closing of a disposition or acquisition, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Facility Commitments shall be
permanent. Each reduction of the Revolving Facility Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving Facility
Commitments.

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Facility Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder, and
(iii) any amount received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence, absent manifest error, of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans made in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit F. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including, to the extent requested by any assignee, after assignment pursuant
to Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

Section 2.10 Repayment of Loans. (a) To the extent not previously paid, all
Revolving Facility Loans shall be due and payable on the Maturity Date.

(b) (i) All optional prepayments of the Revolving Facility Loans pursuant to
Section 2.11(a) or mandatory prepayments of the Revolving Facility Loans
pursuant to Section 2.11(b), Section 2.11(c) and Section 2.11(j) shall be
applied ratably among the Lenders, and any mandatory payments or prepayments
pursuant to Section 2.11(f) shall be applied as set forth in Section 9.23.

 

52



--------------------------------------------------------------------------------

(c) Prior to any repayment of any Borrowing, the Borrower shall select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
by telephone (confirmed by facsimile) of such selection not later than (i) 12:00
p.m., New York City time, in the case of any ABR Loan denominated in U.S.
Dollars, on the day of such repayment, (ii) 12:00 p.m., New York City time, in
the case of any ABR Loan denominated in Canadian Dollars, at least one
(1) Business Days before the scheduled date of such repayment and (iii) 2:00
p.m., New York City time, in the case of any Eurodollar Loan, at least three
(3) Business Days before the scheduled date of such repayment. Each repayment of
a Borrowing shall be applied to the Revolving Facility Loans included in the
repaid Borrowing such that each Lender receives its ratable share of such
repayment (based upon the respective Revolving Facility Credit Exposures of the
Lenders at the time of such repayment).

(d) All mandatory prepayments and, to the extent that the Borrower fails to make
the selection required by Section 2.10(c) above, any payment, repayment,
voluntary prepayment shall be applied: first, ratably among Revolving Facility
Loans constituting ABR Loans, if any, until repaid in full, and second, to
Revolving Facility Loans constituting Eurodollar Loans having the same Interest
Period, beginning with the Eurodollar Loans having the shortest remaining
Interest Period.

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to Section 2.16), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
notice in accordance with Section 2.10(c).

(b) If on any date, the Revolving Facility Credit Exposure exceeds the aggregate
Revolving Facility Commitments of the Lenders on such date, the Borrower shall,
as soon as practicable and in any event within two (2) Business Days of
obtaining knowledge thereof, prepay the outstanding principal amount of any
Revolving Facility Loans (and, to the extent after giving effect to such
prepayment, the Revolving Facility Credit Exposure still exceeds the aggregate
Revolving Facility Commitments of the Lenders, deposit cash collateral in an
account with the Administrative Agent (or an account in the name of the
Administrative Agent with another institution designated by the Administrative
Agent) pursuant to Section 2.05(j) such that the aggregate amount so prepaid by
the Borrower and cash collateral so deposited in an account with the
Administrative Agent (or an account in the name of the Administrative Agent with
another institution designated by the Administrative Agent) pursuant to
Section 2.05(j)) shall be sufficient to reduce the Revolving Facility Credit
Exposure to an amount not to exceed the aggregate Revolving Facility Commitments
of the Lenders on such date together with any interest accrued to the date of
such prepayment on the aggregate principal amount of Revolving Facility Loans
prepaid. The Administrative Agent shall give prompt notice of any prepayment
required under this Section 2.11(b) to the Borrower and the Lenders.

(c) The Borrower shall apply all Net Proceeds and all Insurance Proceeds
received by it or its Restricted Subsidiaries (or, in the case of Insurance
Proceeds only, received by Maurepas Holdings or Maurepas Pipeline) upon (and in
any event within three (3) Business Days of) receipt thereof to prepay the
Borrowings in accordance with Section 2.10(b).

(d) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made by the Borrower pursuant to
paragraph (c) of this Section 2.11 at least five (5) Business Days prior to the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Lender of the
contents of the Borrower’s prepayment notice and of such Lender’s pro rata share
of the prepayment.

 

53



--------------------------------------------------------------------------------

(e) [Reserved].

(f) In the event of any termination of all of the Revolving Facility
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Facility Loans and terminate all its
outstanding Revolving Letters of Credit and/or cash collateralize such Revolving
Letters of Credit in accordance with Section 2.05(j). If as a result of any
partial reduction of the Revolving Facility Commitments, the aggregate Revolving
Facility Credit Exposure would exceed the aggregate Revolving Facility
Commitments of all Lenders after giving effect thereto, then the Borrower shall,
on the date of such reduction, repay or prepay Revolving Facility Loans and/or
cash collateralize Revolving Letters of Credit in an amount sufficient to
eliminate such excess.

(g) The amount of any Revolving Facility Commitment which remains undrawn on the
expiry of the Availability Period will be automatically and immediately
cancelled in full.

(h) [Reserved].

(i) [Reserved].

(j) In the case of a Maurepas Sale, Maurepas Holdings or any applicable Loan
Party shall apply all proceeds received by it or its Subsidiaries (net of
(i) attorneys’ fees, accountants’ fees, advisors’ fees, consultants’ fees,
investment banking fees, sales commissions, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes and required payments of other obligations relating to
the applicable asset (other than pursuant hereto) and any cash reserve for
adjustment in respect of the sale price of such asset established in accordance
with GAAP, including without limitation liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and (ii) Taxes paid or payable as a result thereof) upon (and in any
event within three (3) Business Days of) receipt thereof to prepay the
Borrowings in accordance with Section 2.10(b).

Section 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (other than any Defaulting Lender), without
duplication of any other amounts paid to such Lender, three (3) Business Days
after the last day of March, June, September and December of each year, and on
the date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a commitment fee (a “Commitment Fee”) on the
daily amount of the Available Unused Commitment of such Lender during the
preceding quarter up until the last day of such quarter (or other period
commencing with the Closing Date (or the last date on which such fee was paid)
and ending with the last day of such quarter or the Maturity Date or the date on
which the last of the Commitments of such Lender shall be terminated, as
applicable) at the rate per annum set forth below under the caption “Commitment
Fee” based upon the Leverage Ratio as of the last date of the most recent fiscal
quarter of the Borrower; provided that for the period commencing with the
Closing Date and ending on the date the financial statements relating to the
quarter ending September 30, 2016 are delivered pursuant to Section 5.04(b), the
Commitment Fee shall be 0.375%:

 

Leverage Ratio

   Commitment Fee  

Category 1: Greater than 4.50 to 1.00

     0.50 % 

Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

     0.50 % 

Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

     0.50 % 

Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

     0.375 % 

Category 5: Less than or equal to 3.00 to 1.00

     0.375 % 

 

54



--------------------------------------------------------------------------------

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Commitment Fee due to each Lender shall begin
to accrue on the Closing Date and shall cease to accrue on the date on which the
last of the Commitments of such Lender shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, three (3) Business Days
after the last day of March, June, September and December of each year and on
the date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fee (a “Revolving L/C Participation Fee”) on
such Lender’s Revolving Facility Percentage of the daily aggregate Revolving L/C
Exposure (excluding any portion thereof attributable to unreimbursed Revolving
L/C Disbursements), during the preceding quarter (or shorter period commencing
with the Closing Date (or the last date on which such fee was paid) and ending
with the last day of such quarter or the Maturity Date or the date on which the
Revolving Facility Commitments shall be terminated, as applicable) at the rate
per annum equal to the Applicable Margin for Eurodollar Borrowings effective for
each day in such period.

(c) The Borrower from time to time agrees to pay to each Issuing Bank, for its
own account, (i) on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall terminate as provided herein, a fronting
fee in an amount equal to 0.25% per annum of the U.S. Dollar Equivalent of the
daily average stated amount of such Revolving Letter of Credit, in respect of
each Revolving Letter of Credit issued by such Issuing Bank for the period from
and including the date of issuance of such Revolving Letter of Credit to and
including the termination of such Revolving Letter of Credit plus (ii) in
connection with the issuance, amendment or transfer of any such Revolving Letter
of Credit or any Revolving L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing charges (collectively, “Issuing Bank
Fees”). All Revolving L/C Participation Fees and Issuing Bank Fees that are
payable on a per annum basis shall be computed on the basis of the actual number
of days elapsed in a year of 360 days.

(d) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the administration fee set forth in the Lead Arranger
Fee Letter at the times specified therein or such other administration fee as
agreed between the Borrower and the Administrative Agent in writing (such fees,
the “Administrative Agent Fees”) and to pay all other fees due and payable under
the Fee Letters.

(e) All Fees under this Section 2.12 shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that Issuing Bank Fees shall be
paid directly to the applicable Issuing Banks. Once paid, no Fee (absent
manifest error in the calculation thereof) shall be refundable under any
circumstances.

Section 2.13 Interest. (a) The Borrower shall pay interest on the unpaid
principal amount of each ABR Loan at the Alternate Base Rate plus the Applicable
Margin.

 

55



--------------------------------------------------------------------------------

(b) The Borrower shall pay interest on the unpaid principal amount of each
Eurodollar Loan at the Adjusted Eurodollar Rate for the Interest Period in
effect for such Eurodollar Loan plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, the Borrower
shall pay interest on such overdue amount, after as well as before judgment, at
a rate per annum equal to (i) in the case of overdue principal of any Loan,
2.00% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section; provided that this paragraph (c) shall not apply to any Default or
Event of Default that has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable by the Borrower in arrears on
each Interest Payment Date for such Loan and on the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All computations of interest shall be made by the Administrative Agent
taking into account the actual number of days occurring in the period for which
such interest is payable pursuant to this Section, and (i) if based on the
Alternate Base Rate (if based on the U.S. Prime Rate), a year of 365 days or 366
days, as the case may be or (ii) otherwise, on the basis of a year of 360 days.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; then the Administrative Agent shall give
written notice thereof to the Borrower and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and such Borrowing shall be converted to an ABR Borrowing on the
last day of the Interest Period applicable thereto, and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing or shall be made as a Borrowing bearing interest at such rate as the
Required Lenders shall agree adequately reflects the costs to the Lenders of
making the Loans comprising such Borrowing.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, FDIC insurance or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted Eurodollar Rate) or Issuing Bank; or

 

56



--------------------------------------------------------------------------------

(ii) impose on any Lender or Issuing Bank or the London interbank market any
tax, costs, expenses or other condition affecting this Agreement or Loans made
by such Lender or any Revolving Letter of Credit or participation therein
(including a condition similar to the events described in clause (i) above in
the form of a tax, cost or expense) (except in each case for Indemnified Taxes
indemnified pursuant to Section 2.17 and Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) to the Borrower or to increase
the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Revolving Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise) (except in each case for Indemnified Taxes
indemnified pursuant to Section 2.17 and Excluded Taxes) then the Borrower will
pay to such Lender or Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered in connection therewith.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or any of the Loans made by, or participations in Revolving
Letters of Credit held by, such Lender, or the Revolving Letters of Credit
issued by such Issuing Bank or as a consequence of the Commitments to make any
of the foregoing, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
shall pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered
in connection therewith.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

57



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurodollar Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for deposits in U.S. Dollars of a comparable amount
and period from other banks in the Eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if a
Loan Party, the Administrative Agent or any other Person acting on behalf of the
Administrative Agent in regards to payments hereunder shall be required (as
determined in such Person’s good faith discretion) to deduct Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable by the Loan Party
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender, or Issuing Bank, as applicable, receives an
amount equal to the sum it would have received had no such deductions for
Indemnified Taxes and Other Taxes been made, (ii) such Loan Party, if required
to deduct any such Taxes, shall make such deductions and (iii) such Loan Party,
if required to deduct any such Taxes, shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) In addition, without duplicating payments made pursuant to Section 2.17(a),
each Loan Party shall pay any Other Taxes payable on account of any obligation
of such Loan Party and upon the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, to the relevant Governmental
Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within thirty (30) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (other than Indemnified
Taxes or Other Taxes resulting from gross negligence or willful misconduct of
the Administrative Agent, such Lender or such Issuing Bank, in each case, as
determined in the final, non-appealable judgment of a court of competent
jurisdiction) without duplication of any amounts indemnified under
Section 2.17(a) paid (whether or not paid directly or indirectly) by the
Administrative Agent or such Lender or Issuing Bank, as applicable, on or with
respect to any payment by or on account of any obligation of such Loan Party
under, or otherwise with respect to, any Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that a certificate as to the amount of such

 

58



--------------------------------------------------------------------------------

payment or liability and setting forth in reasonable detail the basis and
calculation for such payment or liability delivered to such Loan Party by a
Lender or an Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error of the Lender, the Issuing Bank or the Administrative Agent, as
applicable.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) each Lender or Issuing Bank that is a Foreign Lender shall, to the extent it
may lawfully do so, deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender und this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with

 

59



--------------------------------------------------------------------------------

respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner;

(C) any Lender that is a Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(D) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) If the Administrative Agent, any Lender or any Issuing Bank determines, in
good faith and in its sole discretion, that it has received a refund of
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.17, it shall pay over such refund to such Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, Lender or Issuing Bank (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent,
Lender or Issuing Bank in good faith and in its sole discretion, and without
interest (other than any interest paid by the relevant

 

60



--------------------------------------------------------------------------------

Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent, Lender or Issuing Bank,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority, unless such penalties, interest or other
charges were imposed as a result of gross negligence or willful misconduct of
such Administrative Agent, Lender or Issuing Bank as determined by a court of
competent jurisdiction in a final, non-appealable decision) to the
Administrative Agent, Lender or Issuing Bank in the event such Administrative
Agent, Lender or Issuing Bank is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require the Administrative Agent, Lender or Issuing Bank to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other Person.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of Revolving L/C Disbursements, or of amounts payable under Section 2.15, 2.16
or 2.17, or otherwise) prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan or (ii) Revolving
L/C Reimbursement Obligations shall in each case be made in U.S. Dollars. All
payments of other amounts due hereunder or under any other Loan Document shall
be made in U.S. Dollars. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

 

61



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed Revolving L/C Disbursements, interest and fees then due from the
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed Revolving L/C Disbursements then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed Revolving L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Revolving
Facility Loans or participations in Revolving L/C Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Revolving Facility Loans and participations in Revolving L/C Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Facility Loans and participations in
Revolving L/C Disbursements of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Facility Loans and participations in Revolving L/C
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
paragraph (c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in Revolving L/C
Disbursements to any assignee or participant, other than to the Borrower or any
Loan Party (as to which the provisions of this paragraph (c) shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment by the Borrower is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

62



--------------------------------------------------------------------------------

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and, solely in the case of an
assignment of Revolving Facility Commitments and/or Revolving Facility Loans,
each Issuing Bank, which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Revolving L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. Nothing in this Section 2.19 shall be deemed to prejudice any rights
that any Loan Party may have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and Commitments hereunder to one or more assignees reasonably acceptable
to the Administrative Agent and, solely in the case of an assignment of
Revolving Facility Commitments and/or Revolving Facility Loans, each Issuing
Bank; provided that: (i) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and (ii) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. In connection with any such assignment the Borrower, Administrative
Agent, such Non-Consenting Lender and the replacement Lender shall otherwise
comply with Section 9.04.

Section 2.20 Incremental Facilities. (a) At any time and from time to time, the
Borrower may, by written notice to the Administrative Agent, elect to request an
increase to the Revolving Facility

 

63



--------------------------------------------------------------------------------

Commitments (each such increase, an “Incremental Commitment”) in effect on the
Closing Date in an aggregate principal amount, collectively, not to exceed
U.S.$300.0 million. Any Borrowing under an Incremental Commitment shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than U.S.$10.0 million (the “Incremental Loans”). Such notice shall specify
the date (an “Increased Amount Date”) on which the Borrower proposes that the
Incremental Commitments shall be made available, which shall be a date not less
than five (5) Business Days after the date on which such notice is delivered to
the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent). The Borrower shall notify the Administrative Agent in
writing of the identity of each Lender or other financial institution (which in
any event shall not be the Borrower, an Affiliate of the Borrower or a
Defaulting Lender) reasonably acceptable to the Administrative Agent and the
Issuing Banks (each, an “Incremental Lender”) to whom the Incremental
Commitments have been (in accordance with the prior sentence) allocated and the
amounts of such allocations; provided that any Lender approached to provide all
or a portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide an Incremental Commitment. Such Incremental Commitments
shall become effective as of such Increased Amount Date; provided that (i) no
Default or Event of Default shall exist on such Increased Amount Date before or
after giving effect to such Incremental Commitments and Incremental Loans;
(ii) the representations and warranties contained in Article III and the other
Loan Documents shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Increased Amount Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date; (iii) the Incremental Loans shall rank
pari passu in right of payment and of security with the Loans; (iv) such
Incremental Commitments shall be evidenced by one or more joinder agreements
executed and delivered to Administrative Agent by each Incremental Lender, as
applicable, and each shall be recorded in the register, each of which shall be
reasonably satisfactory to the Administrative Agent and subject to the
requirements set forth in Section 2.17(e); (v) the Borrower shall make any
payments required pursuant to Section 2.16 in connection with the provisions of
the Incremental Commitments; (vi) the Borrower and its Affiliates shall not be
permitted to commit to or participate in any Incremental Commitments or any
Incremental Loans and (vii) the terms and conditions of any Incremental
Commitment and Incremental Loans (other than those terms relating directly to
upfront fees or arrangement fees) shall be identical to those of the existing
Revolving Facility Commitments and Revolving Facility Loans. Each of the parties
hereto hereby agrees that, upon the effectiveness of any joinder agreements in
connection with any Incremental Commitments as described in the preceding
sentence, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Commitments and the Incremental Loans evidenced thereby, and the Administrative
Agent and the Borrower may revise this Agreement to evidence such amendments
without the consent of any Lender.

Notwithstanding the foregoing, the Borrower hereby agrees that the availability
of Incremental Commitments shall be subject to the prior satisfaction of the
following conditions: (x) each Loan Party shall have obtained all material
consents necessary in connection with such Incremental Commitments; and (y) the
Administrative Agent shall have received, on behalf of itself, the Collateral
Agent, the Lenders and each Issuing Bank on the applicable Increased Amount
Date, favorable written opinions of counsel for the Loan Parties, (A) dated the
applicable Increased Amount Date, (B) addressed to each Issuing Bank on the
applicable Increased Amount Date, the Administrative Agent, the Collateral Agent
and the Lenders, and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Incremental
Commitments and the Incremental Loans as the Administrative Agent shall
reasonably request, and each Loan Party hereby instructs its counsel to deliver
such opinions.

 

64



--------------------------------------------------------------------------------

(b) On any Increased Amount Date on which Incremental Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each of
the existing Lenders shall assign to each of the Incremental Lenders, and each
of the Incremental Lenders shall purchase from each of the existing Lenders, at
the principal amount thereof, such interests in the outstanding Revolving
Facility Loans and participations in Revolving Letters of Credit outstanding on
such Increased Amount Date that will result in, after giving effect to all such
assignments and purchases, such Revolving Facility Loans and participations in
Revolving Letters of Credit being held by existing Lenders and Incremental
Lenders ratably in accordance with their Revolving Facility Commitments after
giving effect to the addition of such Incremental Commitments to the Revolving
Facility Commitments, (ii) each Incremental Commitment shall be deemed for all
purposes a Revolving Facility Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Facility Loan and have the same terms as
any existing Revolving Facility Loan and (iii) each Incremental Lender shall
become a Lender with respect to the Revolving Facility Commitments and all
matters relating thereto, in each case, without the consent of any other Lender.

(c) A portion of the Incremental Commitment may be made available for the
issuance of Revolving Letters of Credit in an amount not exceeding the
proportional amount of the Revolving L/C Sublimit to the aggregate amount of the
Revolving Facility Commitments as of such date.

(d) The Incremental Loans shall be used solely for working capital, capital
expenditures and other lawful purposes (including the payment of transaction
fees and expenses and for the issuance of Revolving Letters of Credit).

(e) All Incremental Loans will be made in accordance with the procedures set
forth in Section 2.03.

(f) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Borrower’s notice of an Increased Amount Date and, in respect thereof, the
Incremental Commitments and the Incremental Lenders.

(g) As a condition precedent to the Borrower’s incurrence of additional
Indebtedness pursuant to this Section 2.20, (i) the Borrower shall, and shall
cause each Loan Party to, enter into, and deliver to the Administrative Agent
and the Collateral Agent, reaffirmations of the guarantees and the security
interests and Liens granted by the Loan Parties under the Security Documents in
a form reasonably satisfactory to the Administrative Agent and the Collateral
Agent and (ii) with respect to any Mortgaged Property, the Borrower shall, and
shall cause each Loan Party to, enter into, and deliver to the Administrative
Agent and the Collateral Agent, upon the reasonable request of the
Administrative Agent and/or the Collateral Agent (x) mortgage modifications or
new Mortgages with respect to any Mortgaged Property in each case in proper form
for recording in the relevant jurisdiction and in a form reasonably satisfactory
to the Administrative Agent and the Collateral Agent and (y) all other items
reasonably requested by the Collateral Agent that are reasonably necessary to
maintain the continuing perfection or priority of the Lien of the Mortgages as
security for such Obligations.

Section 2.21 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurodollar Loans, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligations of such
Lender to make or continue Eurodollar Loans or to convert ABR Borrowings to
Eurodollar Borrowings, as the case may be, shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), convert all

 

65



--------------------------------------------------------------------------------

such Eurodollar Borrowings of such Lender to ABR Borrowings on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

Section 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Facility
Commitments of such Defaulting Lender pursuant to Section 2.12(a);

(b) the aggregate principal amount of Loans, Revolving L/C Exposures and
Available Unused Commitment of such Defaulting Lender, if applicable, shall not
be included in determining whether all Lenders, Required Lenders or affected
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.08); provided that (i) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender, (ii) the Commitment
of such Defaulting Lender may not be increased or extended without the consent
of such Defaulting Lender, (iii) any amendment that reduces the principal amount
of, or rate of interest on, or extends the final maturity date of, any Loan made
by such Defaulting Lender, shall require the consent of such Defaulting Lender
and (iv) notwithstanding anything in this Agreement to the contrary, any
amendment to this Section 2.22(b) shall require the consent of all Lenders,
including such Defaulting Lender;

(c) if any Revolving L/C Exposure exists at the time a Lender becomes a
Defaulting Lender then:

(i) all or any part of such Revolving L/C Exposure shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Revolving
Facility Percentages but only to the extent (A) such reallocation does not cause
the aggregate Revolving Facility Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Revolving Facility Commitment and (B) the
conditions set forth in Section 4.01 are satisfied at such time (provided that
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation);

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected as a result of the application of subclause (A) or (B) of
clause (i) above, the Borrower shall within five (5) Business Days following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
Revolving L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such Revolving L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Revolving L/C Exposure pursuant to Section 2.22(c)(ii), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12 with respect to such Defaulting Lender’s Revolving L/C Exposure
during the period such Defaulting Lender’s Revolving L/C Exposure is cash
collateralized;

 

66



--------------------------------------------------------------------------------

(iv) if the Revolving L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.22(c)(i), then the fees payable to the Lenders pursuant to
Section 2.12 shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Facility Percentage; and

(v) if any Defaulting Lender’s Revolving L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.22(c)(i) or (ii), then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any Lender hereunder, all facility fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving L/C Commitment that was utilized by such Revolving L/C
Exposure) and all Revolving L/C Participation Fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable
to the applicable Issuing Banks until such Revolving L/C Exposure is cash
collateralized and / or reallocated;

(d) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Revolving Letter of Credit, unless it
is satisfied that the related exposure will be 100% covered by the Revolving
Facility Commitments of the non-Defaulting Lenders or cash collateral will be
provided by the Borrower in accordance with Section 2.22(c), and participating
interests in any such newly issued or increased Revolving Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and Defaulting Lenders shall not participate therein);

(e) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: (i) first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, (ii) second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank, (iii) third, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Revolving Facility Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, (iv) fourth, if so determined by the Administrative Agent or
requested by an Issuing Bank, held in such account as cash collateral for future
funding obligations of the Defaulting Lender in respect of any existing or
future participating interest in any Revolving Letter of Credit, (v) fifth, to
the payment of any amounts owing to the Lenders or an Issuing Bank as a result
of any final, non-appealable judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vi) sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any final,
non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement and (vii) seventh, to such
Defaulting Lender or as otherwise directed in a final, non-appealable judgment
of a court of competent jurisdiction; provided, with respect to this
clause (vii), that if such payment is (x) a prepayment of the principal amount
of any Loans in respect of which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 2.11 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to
Section 2.05(j) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto;

(f) in the event that the Administrative Agent, the Borrower and each Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a

 

67



--------------------------------------------------------------------------------

Defaulting Lender, then the Revolving L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Facility
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Facility Loans in
accordance with its Revolving Facility Percentage; and

(g) notwithstanding the provisions of Section 2.08(b), the Borrower may
permanently terminate all or a portion of the unfunded Commitment of any
Defaulting Lender without a corresponding pro rata reduction in the Commitment
of any other Lender.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders with respect to
itself and each of its Restricted Subsidiaries to the extent applicable, that

Section 3.01 Organization; Powers. The Borrower and each of its Restricted
Subsidiaries (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted,
(c) is in good standing (to the extent that such concept is applicable in the
relevant jurisdiction) and qualified to do business in each jurisdiction
(including its jurisdiction of incorporation, organization or formation) where
such qualification is required, except where the failure to so qualify or to be
in good standing would not reasonably be expected to have a Material Adverse
Effect and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

Section 3.02 Authorization. The execution, delivery and performance by the
Borrower and each of its Restricted Subsidiaries of each of the Loan Documents
to which it is a party, and the borrowings hereunder (a) have been duly
authorized by all necessary corporate, limited liability company or partnership
action required to be obtained by the Borrower and such Restricted Subsidiaries,
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
in each case to the extent applicable to the Borrower and such Restricted
Subsidiaries, (B) the certificate of incorporation (or analogous document) or
by-laws (or analogous document) of the Borrower or any such Restricted
Subsidiary, (C) any applicable order of any court or any rule, regulation or
order of any Governmental Authority applying to the Borrower or any Restricted
Subsidiary or (D) any provision of any material contract or agreement to which
the Borrower or any such Restricted Subsidiary is a party or by which any of
them or any of their respective property is or may be bound, except where such
violation would not reasonably be expected to have a Material Adverse Effect,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any material contract or
agreement, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this clause (b), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (c) will not
result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any such
Restricted Subsidiary, other than the Permitted Liens.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (a) the effects of

 

68



--------------------------------------------------------------------------------

bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other laws affecting creditors’ rights generally, (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (c) implied covenants of good faith and fair dealing.

Section 3.04 Governmental Approvals. No action, permit, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office or, with respect to
intellectual property which is the subject of registration or application for
registration outside the United States, such applicable patent, trademark or
copyright office or other intellectual property authority, (c) recordation of
the Mortgages, (d) such consents, authorizations, filings or other actions that
have either (i) been made or obtained and are in full force and effect or
(ii) are listed on Schedule 3.04, and (e) such actions, consents, approvals,
registrations or filings, the failure to be obtained or made which would not
reasonably be expected to have a Material Adverse Effect.

Section 3.05 Borrower and RRMS Financial Statements. There has heretofore been
furnished to the Lenders the following (and the following representations and
warranties are made with respect thereto):

(a) The audited consolidated balance sheet of each of the Borrower and RRMS as
of December 31, 2015 and the related audited consolidated statements of
operations and comprehensive income or loss, changes in owners’ equity and cash
flows of the Borrower or RRMS, as applicable, for the year ended December 31,
2015, were prepared in accordance with GAAP applied not only during such period
but also as compared to the periods covered by the financial statements of the
Borrower or RRMS, as applicable, referred to in paragraph (b) of this
Section 3.05 (except as may be indicated in the notes thereto) and fairly
present the consolidated financial position of the Borrower or RRMS, as
applicable, as of the dates thereof and its consolidated results of operations
and cash flows for the period then ended.

(b) The unaudited interim consolidated balance sheets of each of the Borrower
and RRMS as of March 31, 2016 and June 30, 2016, and the related statements of
operations, owners’ equity and cash flows of the Borrower or RRMS, as
applicable, for each completed fiscal quarter since the date of the most recent
audited financial statements and ending fifty (50) days prior to the Closing
Date were prepared in accordance with GAAP consistently applied not only during
such periods but also as compared to the periods covered by the financial
statements of the Borrower or RRMS, as applicable, referred to in paragraph (a)
of this Section 3.05 (except as may be indicated in the notes thereto) and
fairly present the consolidated financial position of the Borrower or RRMS, as
applicable, as of the dates thereof and its consolidated results of operations
and cash flows for the periods then ended (subject to normal year-end
adjustments).

Section 3.06 No Material Adverse Effect. Since December 31, 2015, there has been
no event or occurrence which has resulted in or would reasonably be expected to
result in, individually or in the aggregate, any Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) The Borrower and
its Restricted Subsidiaries have good and valid record fee simple title to all
owned Real Property, subject solely to Permitted Liens and except where the
failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Borrower and
its Restricted Subsidiaries have maintained, in all material respects and in
accordance with normal industry practice, all of the machinery, equipment,
vehicles, facilities and other tangible personal property now owned or leased by
the Borrower and its Restricted Subsidiaries that is necessary to conduct their
business as it is now conducted.

 

69



--------------------------------------------------------------------------------

(b) The Borrower and its Restricted Subsidiaries have valid leasehold interests
(subject to Permitted Encumbrances) in all leased Real Property set forth on
Schedule 3.17, except as would not reasonably be expected to have a Material
Adverse Effect. The Borrower and its Restricted Subsidiaries have complied with
all obligations under all leases of Real Property to which it is a party, except
for obligations for which the failure to comply would not have a Material
Adverse Effect, and, except as set forth on Schedule 3.07(b), all such leases of
Real Property are in full force and effect, except leases of Real Property in
respect of which the failure to be in full force and effect would not reasonably
be expected to have a Material Adverse Effect. The Borrower and each of its
Restricted Subsidiaries enjoy peaceful and undisturbed possession under all such
leases of Real Property, other than leases of Real Property in respect of which
the failure to enjoy peaceful and undisturbed possession would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
None of the representations or warranties in this Section 3.07(b) apply to
leases of Real Property covering any Midstream Assets.

(c) [Reserved].

(d) The Borrower and its Restricted Subsidiaries own or possess, or have the
right to use or could obtain ownership or possession of or a right to use, on
terms not materially adverse to it, all patents, trademarks, service marks,
trade names and copyrights necessary for the present conduct of their business,
without any known conflict with the rights of others, and free from any
burdensome restrictions, except where such conflicts and restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(e) As of the Closing Date, neither the Borrower nor any of its Restricted
Subsidiaries has received any written notice of any pending or contemplated
condemnation proceeding affecting any material portion of the Mortgaged Property
or any sale or disposition thereof in lieu of condemnation that remains
unresolved as of the Closing Date, except as set forth on Schedule 3.07(e).

(f) Neither the Borrower nor any of its Restricted Subsidiaries is obligated on
the Closing Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.

(g) Schedule 3.07(g) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the Borrower
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Borrower or by any such Subsidiary.

(h) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any Equity Interests of the Borrower or any of its Restricted
Subsidiaries, except as set forth on Schedule 3.07(h) or in the Plans of
Reorganization.

(i) Schedule 3.07(i) sets forth as of the Closing Date a complete and accurate
list of all of the Material Subsidiaries of the Borrower, the jurisdiction of
organization of each such Material Subsidiary and whether such Material
Subsidiary is a Restricted Subsidiary or an Unrestricted Subsidiary.

Section 3.08 Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.08(a), there are no actions, suits, investigations or proceedings at
law or in equity or by or on behalf of any

 

70



--------------------------------------------------------------------------------

Governmental Authority or in arbitration now pending against, or, to the
knowledge of the Borrower, threatened in writing against the Borrower or any of
its Restricted Subsidiaries or any business, property or rights of any such
Person (i) as of the Closing Date, that involve any Loan Document or the
Transactions or (ii) which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor, to the
knowledge of any of the Loan Parties after due inquiry, any of its Affiliates is
in violation of any laws relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001,
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(signed into law on October 26, 2001) (the “U.S.A. PATRIOT Act”).

(b) (i) None of the Borrower, any Restricted Subsidiary or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any
currently applicable law (including, without limitation, any Anti-Corruption
Laws), rule or regulation, or any restriction of record or agreement affecting
any Mortgaged Property or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, (ii) each of the Borrower and each Restricted
Subsidiary holds all permits, licenses, registrations, certificates, approvals,
consents, clearances and other authorizations from any Governmental Authority
required under any currently applicable law, rule or regulation for the
operation of its business as presently conducted, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (iii) neither the Borrower nor any Restricted Subsidiary (A) is
subject to regulation “as a natural-gas company” under the Natural Gas Act
(“NGA”); or (B) is subject to regulation as a “public utility,” a “gas utility,”
a “gas company” or other similar term under the laws of any state and (iv) none
of the Lenders, the Agents and the Joint Lead Arrangers, solely by virtue of the
execution, delivery and performance of this Agreement or the other Loan
Documents, or consummation of the transactions contemplated hereby and thereby,
shall be or become: (A) a “public-utility company,” a “holding company,” an
“affiliate” of a “holding company,” an “associate company” of a “holding
company,” or a “subsidiary company” of a “holding company,” as each such term is
defined in PUHCA, or otherwise subject to regulation under PUHCA; (B) a
“natural-gas company” or subject to regulation under the NGA; or (C) subject to
regulation under the laws of any state with respect to public utilities.

Section 3.09 Federal Reserve Regulations. (a) Neither the Borrower nor any of
its Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Revolving Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.

Section 3.10 Investment Company Act. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.11 Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans solely for the issuance of letters of credit, to
refinance the outstanding Indebtedness under the Existing Credit Agreement and
the RRMS Credit Agreement, to pay transaction fees and expenses and for working
capital, capital expenditures and other lawful corporate purposes.

 

71



--------------------------------------------------------------------------------

Section 3.12 Tax Returns. Except as set forth on Schedule 3.12, each of the
Borrower and its Subsidiaries (i) has timely filed or caused to be timely filed
all federal, state, local and non-U.S. Tax returns required to have been filed
by it and each such Tax return is complete and accurate in all respects and
(ii) has timely paid or caused to be timely paid all Taxes due and payable by it
and all other Taxes or assessments, except in each case referred to in clauses
(i) or (ii) above, (1) if the failure to comply would not cause a Material
Adverse Effect or (2) if the Taxes or assessments are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
the Borrower or any of its Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP.

Section 3.13 No Material Misstatements. (a) All written information (other than
the Projections, estimates, information of a general economic nature) (the
“Information”) concerning the Borrower and its Subsidiaries, the Transactions
and any other transactions contemplated hereby prepared by or on behalf of the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby, when taken as a whole, was true and correct in
all material respects, as of the date such Information was furnished to the
Lenders and as of the Closing Date, and did not contain any untrue statement of
a material fact as of any such date or omit to state any material fact necessary
in order to make the statements contained therein, taken as a whole, not
materially misleading in light of the circumstances under which such statements
were made.

(b) The Projections prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
estimates and assumptions believed by the Borrower to be reasonable as of the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

Section 3.14 Employee Benefit Plans. (a) Each Plan has been administered in
compliance with the applicable provisions of ERISA and the Code (and the
regulations and published interpretations thereunder) except for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, the excess of the present value of all benefit
liabilities under each Plan of the Borrower, and each Subsidiary of the Borrower
and the ERISA Affiliates (based on those assumptions used to fund such Plan), as
of the last annual valuation date applicable thereto for which a valuation is
available, over the value of the assets of such Plan would not reasonably be
expected to have a Material Adverse Effect, and the excess of the present value
of all benefit liabilities of all underfunded Plans (based on those assumptions
used to fund each such Plan) as of the last annual valuation dates applicable
thereto for which valuations are available, over the value of the assets of all
such underfunded Plans would not reasonably be expected to have a Material
Adverse Effect. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other ERISA Events which have occurred or for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

(b) Any foreign pension schemes sponsored or maintained by the Borrower and each
of its Subsidiaries, if any, are maintained in accordance with the requirements
of applicable foreign law, except where noncompliance would not reasonably be
expected to have a Material Adverse Effect.

Section 3.15 Environmental Matters. Except as set forth on Schedule 3.15 or for
matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (i) no written Environmental Claim has been
received or penalty incurred by the Borrower or any of its Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the knowledge of any of the Loan Parties, threatened against the
Borrower or any of its Subsidiaries

 

72



--------------------------------------------------------------------------------

which allege a violation of or liability under any Environmental Laws, in each
case relating to the Borrower or any of its Subsidiaries, (ii) the Borrower and
each of its Subsidiaries have obtained, and maintains in full force and effect,
all permits, registrations and licenses to the extent necessary for the conduct
of its businesses and operations as currently conducted, including for the
construction of all pipelines and facilities, to comply with all applicable
Environmental Laws and is, and has been, in material compliance with the terms
and conditions of such permits, registrations and licenses, and with all
applicable Environmental Laws, (iii) neither the Borrower nor any of its
Subsidiaries is conducting, funding or responsible for any investigation,
remediation, remedial action or cleanup of any Release or threatened Release of
Hazardous Materials, (iv) there has been no Release or threatened Release of
Hazardous Materials at any property currently or, to the knowledge of any of the
Loan Parties, formerly owned, operated or leased by the Borrower or any of its
Subsidiaries that would reasonably be expected to give rise to any material
liability of the Borrower or any of its Subsidiaries under any Environmental
Laws or material Environmental Claim against the Borrower or any of its
Subsidiaries, and no Hazardous Material generated, owned or controlled by the
Borrower or any of its Subsidiaries has been transported for disposal to or
Released at any location in a manner that would reasonably be expected to give
rise to any material liability of the Borrower or any of its Subsidiaries under
any Environmental Laws or material Environmental Claim against the Borrower or
any of its Subsidiaries and (v) neither the Borrower nor any of its Subsidiaries
has entered into any agreement or contract to assume, guarantee or indemnify a
third party for any Environmental Claims. The Borrower and each of its
Subsidiaries have made available to the Administrative Agent prior to the date
hereof all material environmental audits, assessment reports and other material
environmental documents in its possession or control with respect to the
operations of, or any Real Property owned, operated or leased by, the Borrower
and its Subsidiaries, other than such audits, assessment reports and other
environmental documents not containing information that would reasonably be
expected to result in any material Environmental Claims or liability to the
Borrower and its Subsidiaries, taken as a whole. For purposes of
Section 7.01(a), each of the representations and warranties contained in
parts (i) and (iv) of this Section 3.15 that are qualified by the knowledge of
the Borrower and its Subsidiaries shall be deemed not to be so qualified.

Section 3.16 Mortgages. The Mortgages executed and delivered pursuant to
clause (h) of the Collateral and Guarantee Requirement and Section 5.10 or
Section 5.16, as applicable, shall be effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the UCC, the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to Permitted Encumbrances.

Section 3.17 Real Property. (a) Schedule 3.17 lists completely and correctly all
Material Real Property owned by the Borrower or any other Loan Party on the
Closing Date and the address or location thereof, including the state in which
such property is located.

(b) Subject to Permitted Encumbrances, the Midstream Assets are covered by fee
deeds, rights of way, easements, leases, servitudes, permits, licenses, or other
instruments or interests in real property (collectively, the “Midstream Assets
Real Property Interests”) in favor of the applicable Loan Parties, recorded or
filed, as applicable and if and to the extent required in accordance with
applicable law to be so recorded or filed, in the real property records where
the real property covered thereby is located or with the office of the
applicable Railroad Commission or the applicable Department of Transportation,
except where the failure of the Midstream Assets to be so covered, or any such
documentation to be so recorded or filed, individually or in the aggregate,
would not reasonably be

 

73



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect. Subject to Permitted Encumbrances
and except to the extent the failure would not reasonably be expected to have a
Material Adverse Effect, the Midstream Assets Real Property Interests granted to
the Borrower or any other Loan Party that cover any Midstream Assets establish a
continuous parcel for such Midstream Assets such that the applicable Loan
Parties are able to construct, operate, and maintain the Midstream Assets in,
over, under, or across the land covered thereby in the same way that a prudent
owner and operator would construct, operate, and maintain similar assets.

(c) [Reserved].

(d) To the knowledge of any of the Loan Parties, there is no (i) breach or event
of default on the part of the Borrower or any other Loan Party with respect to
any Midstream Assets Real Property Interests granted to the Borrower or any
other Loan Party that covers any of the Midstream Assets, (ii) breach or event
of default on the part of any other party to any Midstream Assets Real Property
Interests granted to the Borrower or any other Loan Party that covers any of the
Midstream Assets, and (iii) event that, with the giving of notice or lapse of
time or both, would constitute such breach or event of default on the part of
the Borrower or any other Loan Party with respect to any Midstream Assets Real
Property Interests granted to the Borrower or any other Loan Party that covers
any of the Midstream Assets or on the part of any other party thereto, in the
case of clauses (i), (ii) and (iii) above, except for any breaches, defaults or
events, individually or in the aggregate, which would not reasonably be expected
to have a Material Adverse Effect. The Midstream Assets Real Property Interests
granted to the Borrower or any other Loan Party that cover any of the Midstream
Assets (to the extent applicable) are in full force and effect in all material
respects and are valid and enforceable against the applicable Loan Party party
thereto in accordance with their terms (subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance or similar laws effecting creditors’ rights generally and
subject, as to enforceability to the effect of general principles of equity) and
all rental and other payments due thereunder, if any, by the applicable Loan
Parties have been duly paid in accordance with the terms of the Midstream Assets
Real Property Interests except to the extent that a failure of the Midstream
Assets Real Property Interests to be in full force and effect in all material
respects or a failure by the applicable Loan Parties to have duly paid all
payments due thereunder, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

(e) The Midstream Assets are located within the confines of the Midstream Assets
Real Property Interests granted to the Borrower or any other Loan Party and do
not encroach upon any adjoining property, except to the extent (i) the failure
to be so located or (ii) the existence of any such encroachment would not
reasonably be expected to have a Material Adverse Effect.

(f) Except as would not reasonably be expected to have a Material Adverse
Effect, the material personal property used in the Loan Parties’ Midstream
Activities is in good repair, working order, and condition, normal wear and tear
excepted.

(g) Other than Mortgaged Property with respect to which the requirements of
clause (h)(iii) of the definition of Collateral and Guarantee Requirement have
been satisfied, no portion of any Mortgaged Property is located in a special
flood hazard area as designated by any Governmental Authority.

Section 3.18 Solvency. (a) As of the Closing Date, immediately after giving
effect to the Transactions (i) the fair value of the assets (for the avoidance
of doubt, calculated to include goodwill and other intangibles) of the Borrower
and its Restricted Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower and its Restricted Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the

 

74



--------------------------------------------------------------------------------

property of the Borrower and its Restricted Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Restricted Subsidiaries on a consolidated
basis, on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Restricted Subsidiaries on a consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower and its Restricted Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date.

Section 3.19 Labor Matters. There are no strikes pending or threatened against
the Borrower or any of its Restricted Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
hours worked and payments made to employees of the Borrower and its Restricted
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable law dealing with such matters. All
material payments due from the Borrower or any of its Restricted Subsidiaries or
for which any claim may be made against the Borrower or any of its Restricted
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the
Borrower or such Restricted Subsidiary to the extent required by GAAP.

Section 3.20 Insurance. Schedule 3.20 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the Borrower
and its Restricted Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect. The Borrower believes that the insurance
maintained by or on behalf of it and its Restricted Subsidiaries is in all
material respects adequate.

Section 3.21 Status as Senior Debt; Perfection of Security Interests. The
Obligations shall rank pari passu with any other senior Indebtedness or
securities of the Borrower and shall constitute senior indebtedness of the
Borrower and the Restricted Subsidiaries under and as defined in any
documentation documenting any junior indebtedness of the Borrower or the
Restricted Subsidiaries. Each Collateral Agreement delivered pursuant to
Section 5.10 and 5.16 will, upon execution and delivery thereof, be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Collateral described in
the Collateral Agreement, when stock certificates, or other certificates
evidencing ownership, representing such Pledged Collateral are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Collateral Agreement, when financing statements and other filings specified
therein in appropriate form are filed in the offices specified therein, the Lien
created by the Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof to the extent perfection can be
obtained by filing financing statements, making such other filings specified
therein or by possession, as security for the Obligations of such Loan Party, in
each case prior and superior in right to any other Person, subject, in the case
of Collateral other than Pledged Collateral, to Permitted Liens, and in the case
of Pledged Collateral, to Liens arising (and that have priority) by operation of
law. In the case of the Specified Accounts described in the Collateral
Agreement, when an Account Control Agreement has been entered into with respect
to any Specified Account, the security interest created by the Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the applicable Loan Party party thereto in the
portion of the “Collateral” described therein that consists of Specified
Accounts, prior and superior in right to any other Person, subject only to the
prior Lien and control of the applicable Commodity Contract or Swap Agreement
counterparty.

 

75



--------------------------------------------------------------------------------

Section 3.22 Anti-Terrorism.

(a) Neither the Borrower nor any of its Restricted Subsidiaries or, to the
knowledge of the Borrower or any of its Restricted Subsidiaries, any director,
officer, employee, agent, affiliate or representative of the Borrower or any of
its Restricted Subsidiaries, is a Person that is, or is owned or controlled by a
Person that is:

(i) the subject of any sanctions or trade embargoes imposed, administered or
enforced by the U.S. government (including those administered by OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority (collectively, “Sanctions”) or is a
Sanctioned Person, or

(ii) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Cuba, Iran, Sudan, Libya,
Syria, North Korea, Burma/Myanmar and Crimea).

(b) The Borrower and its Restricted Subsidiaries will not, directly or
indirectly, knowingly use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:

(i) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(ii) in any other manner that will result in a violation of Sanctions by any
Person, including without limitation any Loan Party.

(c) Neither the Borrower nor any of its Restricted Subsidiaries has, in the past
five (5) years, knowingly engaged in, is not now knowingly engaged in, and will
not knowingly engage in, any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions.

Section 3.23 Risk Management Policy. The Risk Management Policy is in full force
and effect in all material respects. Each of the Borrower and each Restricted
Subsidiary has performed all its or their obligations under the Risk Management
Policy, in each case except to the extent such non-compliance would not
reasonably be expected to have a Material Adverse Effect.

ARTICLE IV.

CONDITIONS TO CREDIT EVENTS

The obligations of (a) the Lenders to make Loans or (b) any Issuing Bank to
issue, amend, extend or renew any Revolving Letter of Credit hereunder (each of
(a) and (b), a “Credit Event”) are subject to the satisfaction of the following
conditions:

Section 4.01 All Credit Events. On the date of each Credit Event:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Revolving Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance of such Revolving Letter of Credit as required by Section 2.05(b) (in
the case of any Revolving Letter of Credit).

 

76



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such Credit Event (other than an amendment, extension or renewal
of a Revolving Letter of Credit without any increase in the stated amount of
such Revolving Letter of Credit), as applicable, with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date).

(c) At the time of and immediately after such Credit Event, as applicable, no
Event of Default or Default shall have occurred and be continuing.

Each Credit Event (other than an amendment, extension or renewal of a Revolving
Letter of Credit without any increase in the stated amount of such Revolving
Letter of Credit in the case of clause (b) above) shall be deemed to constitute
a representation and warranty by the Borrower on the date of such Credit Event
as to the matters specified in paragraphs (b) and (c) of this Section 4.01.

Section 4.02 First Credit Event. On the Closing Date:

(a) This Agreement and each other Closing Date Loan Document shall be in form
and substance reasonably satisfactory to the Administrative Agent, the
Collateral Agent, each Joint Lead Arranger and each Lender and shall have been
duly executed by the parties thereto and the Administrative Agent (or its
counsel) shall have received from each party thereto either (a) a counterpart of
this Agreement and each other Loan Document signed on behalf of such party or
(b) written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission, or electronic transmission of a PDF copy, of a signed
signature page of this Agreement and each other Loan Document) that such party
has signed a counterpart of this Agreement and each other Closing Date Loan
Document.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Closing Date,
favorable written opinions of (i) Gibson, Dunn & Crutcher LLP, special New York
counsel for the Loan Parties and (ii) Conner & Winters, LLP, special Oklahoma
counsel for the Loan Parties, in each case, (A) dated the Closing Date,
(B) addressed to each Issuing Bank on the Closing Date, the Administrative
Agent, the Collateral Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent and covering such other
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request, and each Loan Party hereby instructs its counsel to deliver
such opinions.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the following:

(i) a copy of the certificate or articles of incorporation or certificate of
formation or other relevant constitutional documents, including all amendments
thereto, of each Loan Party, each certified as of a recent date by the secretary
of state (or other similar official) of the state of such Person’s organization,
and a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of each such Loan
Party as of a recent date from the secretary of state (or other similar
official) of the state of such Loan Party’s organization;

 

77



--------------------------------------------------------------------------------

(ii) a certificate of a Responsible Officer of each Loan Party, to be dated the
Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement or limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in
clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party and, if applicable, the borrowings hereunder and the granting
of the Liens contemplated to be granted by each Loan Party under the Security
Documents, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect,

(C) that the certificate or articles of incorporation, or certificate of
formation, as applicable, of such Loan Party has not been amended since the date
of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of such Person executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party;

(iii) a certificate of another Responsible Officer of each Loan Party as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to clause (ii) above (which certificate may be included in
the certificate delivered pursuant to clause (ii) above); and

(iv) such other customary corporate (or equivalent) documents with respect to
any Loan Party as the Administrative Agent may reasonably request.

(d) (i) A certificate signed by a Responsible Officer of each Loan Party
certifying that as of the Closing Date, and immediately after giving effect to
the Initial Merger and the Loans and any other extensions of credit under this
Agreement requested to be made on such date, the representations and warranties
made by such Loan Party are true and correct in all material respect (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) except for representations and warranties that expressly refer to an
earlier date which are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date and (ii) a certificate of the Borrower signed
by a Responsible Officer of the Borrower certifying that as of the Closing Date,
and after giving effect to the Initial Merger and the Loans and any other
extensions of credit under this Agreement requested to be made on such date and
the application of the proceeds therefrom, no Default or Event of Default has
occurred and is continuing or will have occurred and be continuing.

 

78



--------------------------------------------------------------------------------

(e) The Collateral and Guarantee Requirement with respect to items to be
completed as of the Closing Date shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, including the results of tax
and judgment lien searches and a search of the UCC (or equivalent under other
similar law) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by Section 6.02
or have been released.

(f) After giving effect to the Transactions and the other transactions
contemplated hereby, the Borrower and its Restricted Subsidiaries shall have no
outstanding Indebtedness other than (i) the Loans and other extensions of credit
under this Agreement and (ii) other Indebtedness permitted pursuant to
Section 6.01.

(g) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit E and signed by the chief financial officer or another
Responsible Officer of the Borrower confirming the solvency of the Borrower and
of the Borrower and its Subsidiaries on a consolidated basis, in each case,
after giving effect to the Transactions.

(h) There shall not have been, since December 31, 2015, any event or
circumstance that has had, or would reasonably be expected to have, a Material
Adverse Effect.

(i) The Agents shall have received all fees payable thereto or to any Lender or
to the Joint Lead Arrangers on or prior to the Closing Date and, to the extent
invoiced, all other amounts due and payable pursuant to the Loan Documents on or
prior to the Closing Date, including, to the extent invoiced on or before two
(2) Business Days prior to the Closing Date, reimbursement or payment of all
reasonable out-of-pocket expenses (including fees, charges and disbursements of
Latham & Watkins LLP and local counsel in any jurisdiction that the
Administrative Agent deems relevant in respect of the transactions contemplated
under this Agreement) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document. All such amounts, at the election of the
Borrower, will be paid with proceeds of the Loans made on the Closing Date and,
to the extent such election is made, will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.

(j) The Initial Merger shall have been consummated substantially
contemporaneously with the effectiveness of this Agreement on the terms and
conditions set forth in the Initial Merger Agreement.

(k) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all commitments under the RRMS Credit Agreement have
been or concurrently with the Closing Date are being terminated, all Liens
securing obligations under the Loan Documents (as defined in the RRMS Credit
Agreement) have been or concurrently with the Closing Date are being released
and all amounts outstanding thereunder have been (or will be with the proceeds
of the Loans on Closing Date) paid in full.

(l) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in clauses (e),
(f), (h) and (j) of this Section 4.02.

 

79



--------------------------------------------------------------------------------

(m) All requisite Governmental Authorities and third parties shall have approved
or consented to the Transactions, and there shall be no litigation,
governmental, administrative or judicial action, actual or threatened, that
could reasonably be expected to restrain or prevent the Transactions and copies
of all such approvals shall have been delivered to the Lenders.

(n) At least five (5) Business Days prior to the Closing Date, the
Administrative Agent shall have received from the Borrower a financial model,
which shall be in form and substance satisfactory to the Administrative Agent.
The model shall include the calculation of EBITDA, the Interest Coverage Ratio
and the Leverage Ratio through the projection period.

(o) The Administrative Agent shall have received as of the Closing Date
(i) audited annual consolidated financial statements of each of the Borrower and
RRMS for the last two (2) fiscal years ending at least one hundred (100) days
prior to the Closing Date, (ii) for fiscal periods after the end of the last
such year, unaudited consolidated quarterly financial statements of each of the
Borrower and RRMS for each fiscal quarter ending at least fifty (50) days prior
to the Closing Date and (iii) consolidated balance sheets of each of the
Borrower and RRMS and related statements of operations for the year ended
December 31, 2015 and the quarter ended March 31, 2016 and June 30, 2016. The
Administrative Agent shall have received correct and complete copies of the pro
forma consolidated balance sheet of the Borrower and its Subsidiaries as of
June 30, 2016, prepared after giving effect to the Transactions and the other
transactions contemplated hereby and by the other Loan Documents to occur on the
Closing Date (it being agreed that the condition in this sentence has been
satisfied by the filing on Form S-4 by the Borrower).

(p) The Administrative Agent and each Lender shall have received at least five
(5) Business Days prior to the Closing Date all documentation and other written
information requested by the Administrative Agent and required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

(q) Except with respect to Mortgaged Property, the Collateral Agent shall have
been granted on the Closing Date, for the benefit of the Secured Parties, first
priority perfected Liens on the Collateral (subject only to Permitted Liens).
The Pledged Collateral shall have been duly and validly pledged under the
Collateral Agreement to the Collateral Agent, for the benefit of the Secured
Parties, and certificates representing the Pledged Collateral, accompanied by
instruments of transfer indorsed in blank, shall be in the actual possession of
the Collateral Agent.

(r) The Collateral Agent shall have received (A) appropriately completed UCC
financing statements (Form UCC l) (including transmitting utility filings, as
appropriate), naming the applicable Loan Parties as debtors and the Collateral
Agent as secured party, in form appropriate for filing as may be necessary to
perfect the security interests purported to be created by the Security
Documents, covering the applicable Collateral, (B) appropriately completed
copies of all other recordings and filings of, or with respect to, the Security
Documents as may be necessary to perfect the security interests purported to be
created by the Security Documents to the extent that the corresponding
Collateral and Guarantee Requirement is required to be complied with on the
Closing Date, and (C) evidence that all other actions necessary to perfect the
security interests purported to be created by the Security Documents have been
taken or will be taken on the Closing Date to the extent that the corresponding
Collateral and Guarantee Requirement is required to be complied with on the
Closing Date.

(s) Insurance complying with Section 5.02 shall be in full force and effect and
the Administrative Agent shall have received a certificate from the applicable
Loan Parties’ insurance broker(s), dated on or around the Closing Date and
identifying underwriters, type of insurance, insurance limits and policy terms,
listing the special provisions required as set forth in Section 5.02, describing
the

 

80



--------------------------------------------------------------------------------

insurance obtained and stating that such insurance is in full force and effect
and that all premiums then due thereon have been paid (or with such other
content as is reasonably acceptable to the Administrative Agent), in form and
substance reasonably satisfactory to the Administrative Agent.

(t) The Collateral Agent shall have received from each applicable Loan Party:
(A) a completed Flood Certificate with respect to each Mortgaged Property, which
Flood Certificate shall (1) be addressed to the Collateral Agent, (2) be
completed by a company which has guaranteed the accuracy of the information
contained therein and (3) otherwise comply with the Flood Program; (B) evidence
describing whether the community in which each Mortgaged Property is located
participates in the Flood Program; (C) if any Flood Certificate states that a
Mortgaged Property is located in a Flood Zone, the Borrower’s written
acknowledgement of receipt of written notification from the Collateral Agent
(1) as to the existence of each such Mortgaged Property, and (2) as to whether
the community in which each such Mortgaged Property is located is participating
in the Flood Program; (D) if any Mortgaged Property is located in a Flood Zone
and is located in a community that participates in the Flood Program, evidence
that the applicable Loan Party has obtained a policy of flood insurance that is
in compliance with all applicable regulations of the Board; and (E) draft
Mortgages and exhibits with respect to the Closing Date Real Property, in each
case reasonably satisfactory to the Administrative Agent.

(u) The Administrative Agent shall have received a copy of the Risk Management
Policy.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make additional Loans and of
any Issuing Bank to issue, amend, extend or renew any Revolving Letter of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.08).

Without limiting the generality of the provisions of Article IX, for purposes of
determining compliance with the conditions specified in this Section 4.02, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent, the Joint Lead Arrangers or the
Lenders unless the Administrative Agent and the Joint Lead Arrangers shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

ARTICLE V.

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of its
Restricted Subsidiaries (and each Maurepas Entity with respect to Sections 5.01,
5.02(a), 5.03, 5.05(b), 5.05(c), 5.05(e) and 5.10(j)) to:

Section 5.01 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except (i) for the liquidation or dissolution
of any such Restricted Subsidiary if the assets of such

 

81



--------------------------------------------------------------------------------

Restricted Subsidiary to the extent they exceed estimated liabilities are
acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in such
liquidation or dissolution; provided that the Guarantors may not be liquidated
into Subsidiaries that are not Loan Parties and (ii) for the liquidation or
dissolution of any Maurepas Entity if the assets of such Maurepas Entity to the
extent they exceed estimated liabilities are acquired by the Borrower, a Wholly
Owned Subsidiary of the Borrower or a Maurepas Entity in such liquidation or
dissolution.

(b) Do or cause to be done all things necessary to (i) in the Borrower’s
reasonable judgment, obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, patents, trademarks, service
marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business, (ii) comply in all material
respects with all applicable laws, rules, regulations (including any zoning,
building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Mortgaged Property) and
judgments, writs, injunctions, decrees, permits, licenses and orders of any
Governmental Authority, whether now in effect or hereafter enacted and (iii) at
all times maintain and preserve all property necessary to the normal conduct of
its business and keep such property in good repair, working order and condition,
ordinary wear and tear excepted, and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be conducted at all times (in each case except
as expressly permitted by this Agreement); in each case in this paragraph (b)
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 5.02 Insurance. (a) Keep its insurable properties insured at all times
by financially sound and reputable insurers in such amount and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

(b) (i) Cause all such property and casualty insurance policies with respect to
the Mortgaged Property and personal property located in the United States to be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable endorsement, in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, which endorsement shall provide
that, from and after the Closing Date, if the insurance carrier shall have
received written notice from either the Administrative Agent or the Collateral
Agent of the occurrence of an Event of Default, the insurance carrier shall pay
all proceeds otherwise payable to the Borrower or any other Loan Party under
such policies directly to the Collateral Agent; (ii) cause all such policies to
contain a “Replacement Cost Endorsement,” without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably (in light of a Default or a material development
in respect of the insured property) require from time to time to protect their
interests; (iii) deliver original or certified copies of all such policies or a
certificate of an insurance broker to the Collateral Agent; (iv) cause each such
policy to provide that it shall not be canceled or not renewed (A) by reason of
nonpayment of premium upon not less than ten (10) days’ prior written notice
thereof or (B) for any other reason upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent and (v) deliver to the Administrative Agent and the Collateral
Agent, prior to the cancellation or nonrenewal of any such policy of insurance,
a copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent and the Collateral
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.

(c) To the extent any Mortgaged Property is subject to the provisions of the
Flood Insurance Laws (as defined below), (i) (A) concurrently with the delivery
of any Mortgage in favor of the Collateral Agent in connection therewith, and
(B) at any other time if necessary for compliance with

 

82



--------------------------------------------------------------------------------

applicable Flood Insurance Laws, provide the Collateral Agent with a standard
flood hazard determination form for such Mortgaged Property and (ii) if any
improvement comprising part of such Mortgaged Property are located in an area
designated a “flood hazard area” or a “Special Flood Hazard Area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain and maintain, with a financially sound and reputable
insurer, flood insurance in such reasonable total amount as the Administrative
Agent or the Collateral Agent may from time to time reasonably require, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time
(the “Flood Insurance Laws”). In addition, to the extent the Borrower or any of
the other Loan Parties fail to obtain or maintain satisfactory flood insurance
required pursuant to the preceding sentence with respect to any Mortgaged
Property, the Collateral Agent shall be permitted, in its sole discretion, to
obtain forced placed insurance at the Borrower’s expense to ensure compliance
with any applicable Flood Insurance Laws.

(d) With respect to each Mortgaged Property located in the United States, carry
and maintain comprehensive general liability insurance including the “broad form
CGL endorsement” (or equivalent coverage) and coverage on an occurrence basis
against claims made for personal injury (including bodily injury, death and
property damage) and umbrella liability insurance against any and all claims, in
each case in amounts and against such risks as are customarily maintained by
companies engaged in the same or similar industry operating in the same or
similar locations naming the Collateral Agent as an additional insured, on forms
reasonably satisfactory to the Collateral Agent.

(e) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders, the Issuing Banks or their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Borrower and its Restricted Subsidiaries shall look
solely to their insurance companies or any parties other than the aforesaid
parties for the recovery of such loss or damage and (B) such insurance companies
shall have no rights of subrogation against the Agents, the Lenders, any Issuing
Bank or their agents or employees. If, however, the insurance policies do not
provide waiver of subrogation rights against such parties, as required above,
then the Borrower hereby agrees, to the extent permitted by law, to waive, and
to cause each of its Restricted Subsidiaries to waive, its right of recovery, if
any, against the Agents, the Lenders, any Issuing Bank and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of the Borrower or any of
its Restricted Subsidiaries or the protection of their properties.

Section 5.03 Taxes; Payment of Obligations. Pay and discharge promptly when due
all material Taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim to the extent that (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings, and the Borrower,
the affected Restricted Subsidiary of the Borrower or the affected Maurepas
Entity, as applicable, shall have set aside on its books reserves in accordance
with GAAP with respect thereto or (ii) the aggregate amount

 

83



--------------------------------------------------------------------------------

of such Taxes, assessments, charges, levies or claims does not exceed U.S.$2.5
million. Pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its material obligations of
whatever nature, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower,
the affected Restricted Subsidiary of the Borrower or the affected Maurepas
Entity or if the failure to pay, discharge or otherwise satisfy such obligation
could not reasonably be expected to have a Material Adverse Effect.

Section 5.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders); provided
that any documents or reports filed with the SEC and required to be delivered
under this Section 5.04 shall be deemed to have been delivered to the
Administrative Agent:

(a) within one hundred (100) days after the end of each fiscal year, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, accompanied by an opinion of
independent accountants of recognized national standing reasonably acceptable to
the Administrative Agent (which shall not be qualified in any material respect)
to the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP;

(b) within fifty (50) days after the end of each of the first three fiscal
quarters of each fiscal year, a consolidated balance sheet and related
consolidated statements of operations and cash flows showing the financial
position of the Borrower and its Subsidiaries as of the close of such fiscal
quarter and the consolidated results of their operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, all certified by the Financial Officer or other Responsible
Officer of the Borrower, on behalf of the Borrower, as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes);

(c) (i) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of the Financial Officer or other Responsible Officer
of the Borrower (A) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (B) setting forth a computation of the Financial Performance
Covenants in detail reasonably satisfactory to the Administrative Agent and
(ii) concurrently with any delivery of financial statements under (a) above, a
certificate of its independent accounting firm stating whether they obtained
knowledge during the course of their examination of such statements of any
Default or Event of Default under Section 6.14 (which certificate may be limited
to accounting matters and disclaims responsibility for legal interpretations);

(d) [Reserved];

(e) (i) upon the consummation of any Permitted Business Acquisition, the
acquisition of any Restricted Subsidiary or any Person becoming a Restricted
Subsidiary, in each case if the aggregate consideration for such transaction
exceeds U.S.$15.0 million, or the reasonable request of the Administrative Agent
(but not, in the case of such request, more often than annually), an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the

 

84



--------------------------------------------------------------------------------

Perfection Certificate, such information) reflecting all changes since the date
of the information most recently received pursuant to Section 4.02(e), this
paragraph (e) or Section 5.10(e) and (ii) concurrently with the delivery of
financial statements under Section 5.04(a), a certificate executed by a
Responsible Officer of the Borrower certifying compliance with Section 5.02(c)
and providing evidence of such compliance, including without limitation copies
of any flood hazard determination forms required to be delivered pursuant to
Section 5.02(c);

(f) promptly, a copy of all reports reasonably deemed by the Borrower, in
consultation with the Administrative Agent, to be material and adverse to the
Borrower submitted to the board of directors (or any committee thereof) of the
Borrower or any of its Restricted Subsidiaries in connection with any interim or
special audit made by independent accountants of the books of the Borrower or
any of its Restricted Subsidiaries;

(g) promptly, from time to time, such other material information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Restricted Subsidiaries or compliance with the terms of any Loan Document
as, in each case, the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);

(h) no later than thirty (30) days following the first day of each fiscal year
of the Borrower, a budget for such fiscal year in form customarily prepared by
the Borrower and satisfactory to the Administrative Agent; and

(i) a copy of the filed merger certificate evidencing the Secondary Merger upon
consummation thereof.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of the
Borrower or any Restricted Subsidiary (or any Maurepas Entity solely in the case
of clauses (b), (c) and (e) below) obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Borrower or any of its Restricted Subsidiaries or any
Maurepas Entity, in any case as to which an adverse determination is reasonably
probable and which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of its Restricted
Subsidiaries, including the incurrence of any contingent liabilities or
occurrence of any Environmental Events, that is not a matter of general public
knowledge and that has had, or could reasonably be expected to have, a Material
Adverse Effect;

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect; and

(e) prior to the commencement date of the Maurepas Pipeline Project, promptly,
but in any event within five (5) Business Days after receipt thereof, a copy of
the most recent Maurepas Pipeline Project Quarterly Progress Report.

 

85



--------------------------------------------------------------------------------

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (owned or
leased), except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.09, or to laws related to Taxes, which are the subject
of Section 5.03.

Section 5.07 Maintaining Records; Access to Properties and Inspections;
Maintaining Midstream Assets. (a) Maintain all financial records in accordance
with GAAP and permit any Persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender to
visit and inspect the financial records and the properties of the Borrower or
any of its Restricted Subsidiaries at reasonable, mutually agreed times during
normal business hours, upon at least three (3) Business Days prior notice to the
Borrower or, if an Event of Default has occurred and is continuing, upon
reasonable prior notice to the Borrower, and as often as reasonably requested
but in no event more than once per fiscal quarter so long as no Event of Default
is continuing, and to make extracts from and copies of such financial records
(subject to compliance with relevant copyright laws), and permit any Persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender or any Issuing Bank upon
reasonable prior notice to the Borrower to discuss the affairs, finances and
condition of the Borrower or any of its Restricted Subsidiaries with the
officers thereof, or the general partner, managing member or sole member thereof
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract); provided that, during any calendar year, absent
the occurrence and continuation of an Event of Default, only one (1) visit by
the Administrative Agent for reasonable expenses of a reasonable number of
people shall be at the Borrower’s expense; provided, further, that when an Event
of Default exists, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrower; provided that the exercise of rights
under this Section shall not unreasonably interfere with the business of the
Borrower or any of its Restricted Subsidiaries.

(b) (i) Maintain or cause the maintenance of the interests and rights with
respect to the Midstream Assets Real Property Interests for the Midstream Assets
except to the extent individually or in the aggregate the failure to maintain
such interests and rights would not reasonably be expected to have a Material
Adverse Effect, (ii) subject to the Permitted Encumbrances and except to the
extent the failure would not reasonably be expected to have a Material Adverse
Effect, maintain the Midstream Assets within the confines of the Midstream
Assets Real Property Interests granted to the applicable Loan Party with respect
thereto without material encroachment upon any adjoining property,
(iii) maintain such rights of ingress and egress necessary to permit the Loan
Parties to inspect, operate, repair, and maintain the Midstream Assets, except
to the extent that failure to maintain such rights, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect
and provided that the Borrower or any other Loan Party may hire third parties to
perform these functions, and (iv) maintain all material agreements, licenses,
permits, and other rights required for any of the foregoing described in clauses
(i), (ii) and (iii) of this Section 5.07(b) in full force and effect in
accordance with their terms, timely make any payments due thereunder, and
prevent any default thereunder which could result in a termination or loss
thereof, except with respect to any failure to maintain any material agreements,
licenses, permits and other rights required herein, to make any such payments,
or to prevent any such default, that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 5.08 Use of Proceeds.

(a) Use the proceeds of the Loans and the issuance of Revolving Letters of
Credit solely for the purposes described in Section 3.11.

 

86



--------------------------------------------------------------------------------

(b) Refrain from requesting any Loans, Revolving Letters of Credit or other
extension of credit hereunder, and the Borrower shall not use, and shall ensure
that its Restricted Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of the Loans, the
issuance of Revolving Letters of Credit or the proceeds of any other extensions
of credit hereunder (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 5.09 Compliance with Environmental Laws. Comply, cause all of the
Borrower’s Restricted Subsidiaries to comply and make commercially reasonable
efforts to cause all lessees and other Persons occupying its properties to
comply, with all Environmental Laws applicable to its business, operations and
properties; obtain and maintain in full force and effect all material
authorizations, registrations, licenses and permits required pursuant to
Environmental Law for its business, operations and properties; and perform any
investigation, remedial action or cleanup required pursuant to the Release of
any Hazardous Materials as required pursuant to Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or when Borrower’s Restricted Subsidiaries (i) have a
good faith basis to object to performing such investigation, remedial action or
cleanup of the Release of any Hazardous Materials; (ii) have taken appropriate
actions (administrative or judicial) to challenge such obligation to perform;
and (iii) the failure to perform during the pendency of such challenge will not
reasonably be expected to result in a Material Adverse Effect.

Section 5.10 Further Assurances.

(a) Execute and deliver any and all further documents, financing statements
(including transmitting utility filings, as appropriate), agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, transmitting utility
filings, Mortgages and other documents and recordings of Liens in stock
registries or land title registries, as applicable), that may be required under
any applicable law, or that the Administrative Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the applicable Loan Parties, and provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

(b) (i) Grant and cause each of the Loan Parties to grant to the Collateral
Agent security interests and Mortgages in such Material Real Property acquired
after the Closing Date and satisfy the requirements of clause (h) of the
definition of Collateral and Guarantee Requirement with respect to such Material
Real Property within ninety (90) days after the date such Material Real Property
is acquired and (ii) within ninety (90) days after the end of each fiscal year
of the Borrower, grant and cause each of the Loan Parties to grant to the
Collateral Agent security interests and Mortgages in any Material Real Property
of the Borrower or any other Loan Party that, as of the end of such fiscal year,
constituted Material Real Property (and that is not already Mortgaged Property)
and otherwise satisfy the requirements of clause (h) of the definition of
Collateral and Guarantee Requirement with respect to such Material Real
Property.

(c) Provide to the Administrative Agent, if reasonably requested, title
information (including without limitation, deeds, easements, rights-of-way
agreements, permits and similar agreements) in form and substance reasonably
satisfactory to the Administrative Agent evidencing the applicable Loan Party’s
interests in the Material Real Property.

 

87



--------------------------------------------------------------------------------

(d) If any additional direct or indirect Subsidiary of a Borrower becomes a
Subsidiary Loan Party (including as a result of becoming a Material Subsidiary)
after the Closing Date within five (5) Business Days after the date such
Subsidiary becomes a Subsidiary Loan Party (including as a result of becoming a
Material Subsidiary), notify the Administrative Agent and the Lenders thereof
and, within sixty (60) Business Days after the date such Subsidiary becomes a
Subsidiary Loan Party (or ninety (90) days with respect to requirements under
clause (h) of the definition of Collateral and Guarantee Requirement) (including
as a result of becoming a Material Subsidiary), cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary Loan Party
and with respect to any Equity Interest in or Indebtedness of such Subsidiary
owned by or on behalf of any Loan Party.

(e) In the case of any Loan Party, (i) furnish to the Collateral Agent prompt
written notice of any change (A) in such Loan Party’s corporate or
organizational name, (B) in such Loan Party’s identity or organizational
structure or (C) in such Loan Party’s organizational identification number;
provided that no Loan Party shall effect or permit any such change unless all
filings have been made, or will have been made within any statutory period,
under the UCC or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties and (ii) promptly notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

(f) Cause each Specified Account to be subject to an Account Control Agreement
on or prior to the date on which such account constitutes a Specified Account
(or such later date as the Administrative Agent may agree); provided that solely
with respect to any Specified Account into which any cash or Permitted
Investments are deposited pursuant to Section 6.02(l) after the Closing Date, it
is understood and acknowledged that the relevant Commodity Contract or Swap
Agreement counterparty shall have a first priority Lien and control with respect
to such account to secure obligations of the applicable Loan Party under such
Commodity Contract or Swap Agreement to the extent permitted by Section 6.02(l).

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to any assets or Equity
Interests acquired after the Closing Date in accordance with this Agreement if,
and to the extent that, and for so long as doing so would violate the Agreed
Security Principles or Section 9.21; provided that, upon the reasonable request
of the Collateral Agent, the Borrower shall, and shall cause any of its
applicable Material Subsidiaries to, use commercially reasonable efforts to have
waived or eliminated any contractual obligation that causes an exclusion under
clause (d) of the Agreed Security Principles, other than those set forth in a
joint venture agreement to which the Borrower or any Subsidiary is a party, it
being agreed that commercially reasonable efforts shall not require the payment
of any consideration or making any contractual concession to any Person to
procure such waiver or consent.

(h) Except as otherwise expressly permitted by Section 6.05 (i) Maurepas
Holdings shall at all times be a wholly owned direct subsidiary of one or more
Loans Parties and (ii) each Maurepas Entity (other than Maurepas Holdings) shall
at all times be a wholly owned direct subsidiary of Maurepas Holdings.

Section 5.11 Fiscal Year. Cause its fiscal year to end on December 31.

Section 5.12 [Reserved].

 

88



--------------------------------------------------------------------------------

Section 5.13 “Know Your Customer” Checks. Comply with the following in all
applicable respects:

(a) If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a Loan Party or the composition
of the shareholders of a Loan Party after the date of this Agreement; or (iii) a
proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender obliges the
Administrative Agent or any Lender (or, in the case of clause (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Loan Party shall promptly upon the request of
the Administrative Agent or any Lender supply, or procure the supply of, any
documentation or other evidence as is reasonably requested by the Administrative
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in clause (iii) above, on behalf of a
prospective new Lender) in order for the Administrative Agent, such Lender or,
in the case of the event described in paragraph (iii) above, a prospective new
Lender to carry out and be satisfied with the results of all necessary “know
your customer” checks or other similar checks under all applicable laws and
regulations.

(b) Each Lender shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied with the results of all
necessary “know your customer” or other checks on Lenders or prospective new
Lenders pursuant to transactions contemplated in the Loan Documents.

(c) The Borrower shall, by not less than five (5) Business Days’ prior written
notice to the Administrative Agent, notify the Administrative Agent (which shall
promptly notify the Lenders) of its intention to request that one of its
Subsidiaries becomes Guarantor pursuant to paragraph (b) of the Collateral and
Guarantee Requirement.

(d) Following the giving of any notice pursuant to paragraph (c) above, the
Borrower shall promptly upon the request of the Administrative Agent or any
Lender supply, or procure the supply of, to the Administrative Agent or such
Lender (to the extent that such documentation or other evidence is not already
available to the Administrative Agent or such Lender) any documentation and
other evidence as is reasonably requested by the Administrative Agent (for
itself or on behalf of any Lender) or any Lender (for itself or on behalf of any
prospective new Lender) to carry out and be satisfied with the results of all
applicable “know your customer” checks or other checks under all applicable laws
and regulations relating to the accession of such additional Loan Party.

Section 5.14 Risk Management Policy. (a) Maintain in full force and effect the
Risk Management Policy and (b) comply therewith in all material respects and
cause each of its Subsidiaries to comply therewith in all material respects;
provided that the Borrower shall have three (3) days to cure any non-compliance
with the terms of this Section 5.14, which period may be extended by an
additional two (2) days in the sole discretion of the Administrative Agent if
the Borrower so requests in writing; provided further that the Borrower must
notify the Administrative Agent of any material violation of the terms of the
Risk Management Policy promptly (but in any event no later than one (1) Business
Day) after obtaining knowledge of the occurrence of such violation.

Section 5.15 Compliance with Anti-Corruption Laws. Maintain in effect and
enforce policies and procedures designed to promote compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and
Borrower Agents with Anti-Corruption Laws.

Section 5.16 Post-Closing Matters. Within forty-five (45) days after the Closing
Date, grant and cause each of the applicable Loan Parties to grant to the
Collateral Agent security interests and Mortgages in the Closing Date Real
Property (which shall include the Material Real Property set forth on Schedule
5.16) and otherwise satisfy the requirements of clause (h) of the definition of
Collateral and Guarantee Requirement with respect to such Closing Date Real
Property.

 

89



--------------------------------------------------------------------------------

ARTICLE VI.

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not cause or
permit any of its Restricted Subsidiaries (or each Maurepas Entity in respect of
Sections 6.01 (provided that the exceptions in clauses (b), (c), (i), (j), (k),
(l), (m)(i), (o), (q) and (r) shall not apply to any of the Maurepas Entities),
6.02 (provided that the exceptions in clauses (i), (j), (cc), (ff) and (hh)
shall not apply to any of the Maurepas Entities), 6.03, 6.04 (provided that the
exceptions in clauses (f) shall not apply to any of the Maurepas Entities),
6.05, 6.07, 6.08, 6.09(d) and 6.12) to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) [Reserved];

(c) Indebtedness of the Borrower and its Restricted Subsidiaries pursuant to
Swap Agreements permitted by Section 6.12 and in respect of Secured Bilateral
Letters of Credit in an amount not to exceed the Maximum Shared Amount;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary of the Borrower, pursuant to reimbursement or indemnification
obligations to such Person; provided that upon the incurrence of Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed not later than thirty (30) days
following such incurrence;

(e) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Subsidiary of the Borrower to the extent permitted by
Section 6.04; provided that Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;

(f) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds, labor bonds and completion or performance guarantees
and similar obligations, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and Indebtedness arising out of
advances on exports, advances on imports, advances on trade receivables,
customer prepayments and similar transactions in the ordinary course of business
and consistent with past practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (x) such Indebtedness

 

90



--------------------------------------------------------------------------------

(other than credit or purchase cards) is extinguished within five (5) Business
Days of its incurrence and (y) such Indebtedness in respect of credit or
purchase cards is extinguished within sixty (60) days from the due date thereof;

(h) (i) Indebtedness of a Restricted Subsidiary acquired after the Closing Date
or a Person merged into, amalgamated or consolidated with the Borrower or any
Restricted Subsidiary after the Closing Date and Indebtedness assumed in
connection with the acquisition of assets, which Indebtedness in each case,
exists at the time of such acquisition, merger, amalgamation or consolidation
and is not created in contemplation of such event and where such acquisition,
merger, amalgamation or consolidation is permitted by this Agreement and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided that the aggregate principal amount of such Indebtedness
at the time of, and after giving effect to, such acquisition, merger,
amalgamation or consolidation, such assumption or such incurrence, as
applicable, would not exceed the greater of (i) U.S.$60.0 million and (ii) 2% of
Consolidated Net Tangible Assets of the Borrower;

(i) Capital Lease Obligations incurred by the Borrower or any Restricted
Subsidiary prior to or within 270 days after the acquisition, lease or
improvement of the respective asset permitted under this Agreement in order to
finance such acquisition, lease or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence thereof would not exceed the
greater of (i) U.S.$60.0 million and (ii) 2% of Consolidated Net Tangible Assets
of the Borrower;

(j) Mortgage financings and purchase money Indebtedness incurred by the Borrower
or any Restricted Subsidiary prior to or within 270 days after the acquisition,
lease or improvement of the respective asset permitted under this Agreement in
order to finance such acquisition, lease or improvement, and any Permitted
Refinancing Indebtedness in respect thereof, in an aggregate principal amount
that at the time of, and after giving effect to, the incurrence thereof would
not exceed the greater of (i) U.S.$60.0 million and (ii) 2% of Consolidated Net
Tangible Assets of the Borrower;

(k) Capital Lease Obligations incurred by the Borrower or any Restricted
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;

(l) other Indebtedness of the Borrower or any Restricted Subsidiary, in an
aggregate principal amount at any time outstanding pursuant to this
Section 6.01(l) not in excess of the greater of (i) U.S.$60.0 million and
(ii) 2% of Consolidated Net Tangible Assets of the Borrower;

(m) Guarantees (i) by any Loan Party of any Indebtedness of the Borrower or any
other Loan Party expressly permitted to be incurred under this Agreement and
(ii) by the Borrower or any Restricted Subsidiary of Indebtedness of any
Subsidiary that is not a Loan Party to the extent permitted by Section 6.04;

(n) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earn outs or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(o) Indebtedness supported by a Revolving Letter of Credit, in a principal
amount not in excess of the stated amount of such Revolving Letter of Credit;

 

91



--------------------------------------------------------------------------------

(p) commercial premium finance agreements in customary form entered into with
insurers or their Affiliates solely to finance premiums of insurance required
under Section 5.02;

(q) (i) Indebtedness incurred and/or assumed in connection with Section 6.04(j);
provided that the aggregate amount of such Indebtedness outstanding pursuant to
this Section 6.01(q) shall not exceed the greater of (A) U.S.$150.0 million and
(B) 5% of Consolidated Net Tangible Assets of the Borrower and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(r) Permitted Junior Debt; provided that (A) at the time of the incurrence of
Permitted Junior Debt and after giving effect thereto on a Pro Forma Basis, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) immediately after giving effect to the issuance,
incurrence or assumption of Permitted Junior Debt, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Performance Covenants as of
the most recently completed fiscal quarter for which financial statements are
available; and

(s) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (r) above.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
of any Restricted Subsidiaries) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except (without duplication):

(a) Liens on property or assets of the Borrower and its Restricted Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02(a); provided that
such Liens shall secure only those obligations that they secure on the Closing
Date and shall not subsequently apply to any other property or assets of the
Borrower or any of its Restricted Subsidiaries;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or assets of the Borrower or any Restricted
Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness permitted
by Section 6.01(h); provided that (i) such Lien does not apply to any other
property or assets of the Borrower or any Restricted Subsidiary not securing
such Indebtedness at the date of the acquisition of such property or assets
(other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such date and which Indebtedness and
other obligations are permitted hereunder that require a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, such Lien is permitted in
accordance with clause (b)(vi) of the definition of the term “Permitted
Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or that are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, the Borrower or
any Restricted Subsidiary or any Maurepas Entity shall have set aside on its
books reserves in accordance with GAAP;

 

92



--------------------------------------------------------------------------------

(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations under U.S. or foreign law and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries or any Maurepas Entity;

(g) pledges and deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety, construction and appeal bonds, costs of
litigation where required by law, performance and return of money bonds,
warranty bonds, bids, leases, government contracts, trade contracts, completion
or performance guarantees and other obligations of a like nature incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, by-laws and other ordinances of Governmental
Authorities, easements, servitudes, trackage rights, leases (other than Capital
Lease Obligations), licenses, permits, special assessments, development
agreements, deferred services agreements, restrictive covenants, owners’
association encumbrances, rights of way, restrictions on use of real property
and other similar encumbrances that do not render title unmarketable and that,
in the aggregate, do not interfere in any material respect with the ordinary
conduct of the business of the Borrower or any Restricted Subsidiary or would
not result in a Material Adverse Effect;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of its Restricted Subsidiaries (including
the interests of vendors and lessors under conditional sale and title retention
agreements); provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(j) (including any Permitted Refinancing Indebtedness
in respect thereof), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 270 days after such acquisition
(or construction), (iii) the Indebtedness secured thereby does not exceed 100%
of the cost of such equipment or other property or improvements at the time of
such acquisition (or construction), including transaction costs incurred by the
Borrower or any Restricted Subsidiary in connection with such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Restricted Subsidiary (other than to
accessions to such equipment or other property or improvements);

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens on cash and Permitted Investments deposited as collateral by a Loan
Party under any Commodity Contract or Swap Agreement with the counterparty (or
counterparties) thereto; provided that any such cash or Permitted Investments so
deposited are deposited into a Specified Account that is subject to an Account
Control Agreement (it being understood that the Lien and control of the
Collateral Agent in respect of such account shall be subject to the prior Lien
and control in favor of such counterparty);

 

93



--------------------------------------------------------------------------------

(m) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by the Borrower or any Restricted Subsidiary, as tenant,
in the ordinary course of business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or securities intermediaries
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower, any of its Restricted
Subsidiaries or any of the Maurepas Entities to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower, its Restricted Subsidiaries and the Maurepas Entities or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower, any of its Restricted Subsidiaries or any of the
Maurepas Entities in the ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to security intermediaries’ or banker’s liens, rights of set-off or
similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) and covering the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(q) licenses of intellectual property granted in the ordinary course of
business;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
machinery or other equipment;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Borrower or any Restricted Subsidiary in
the ordinary course of business;

(u) Liens securing insurance premium financing arrangements permitted by
Section 6.01(p); provided that such Lien is limited to the applicable insurance
contracts;

(v) Liens given to a public utility or any Governmental Authority when required
by such utility or Governmental Authority in connection with the operations of
the Borrower, any Restricted Subsidiary or any Maurepas Entity;

(w) Liens in connection with subdivision agreements site plan control
agreements, development agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements in connection with the use of Real
Property;

(x) Liens in favor of any tenant, occupant or licensee under any lease,
occupancy agreement or license with the Borrower or any Restricted Subsidiary;
provided that any such lease, occupancy agreement or license entered into after
the Closing Date does not include any rights of first refusal or options to
purchase;

 

94



--------------------------------------------------------------------------------

(y) Liens restricting or prohibiting access to or from lands abutting controlled
access highways or covenants affecting the use to which lands may be put;

(z) Liens incurred or pledges or deposits made in favor of a Governmental
Authority to secure the performance of the Borrower, any Restricted Subsidiary
or any Maurepas Entity under any Environmental Law to which any assets of such
Person are subject;

(aa) Liens consisting of minor irregularities in title, boundaries, or other
minor survey defects, easements, leases, restrictions, servitudes, licenses,
permits, encroachments, reservations, exceptions, zoning restrictions,
rights-of-way, conditions, covenants, mineral or royalty rights or reservations
or oil, gas and mineral leases and rights of others in any property of the
Borrower, the Restricted Subsidiaries or the Maurepas Entities, including rights
of eminent domain (including those for streets, roads, bridges, pipes,
pipelines, natural gas gathering systems, processing facilities, railroads,
electric transmission and distribution lines, telegraph and telephone lines, the
removal of oil, gas or other minerals or other similar purposes, flood control,
air rights, water rights, rights of others with respect to navigable waters,
sewage and drainage rights) that exist as of the Closing Date or at the time the
affected property is acquired, or are granted by the Borrower, any Restricted
Subsidiary or any Maurepas Entity in the ordinary course of business and other
similar charges or encumbrances which do not secure the payment of Indebtedness
and otherwise do not materially interfere with the occupation, use and enjoyment
by the Borrower or any Restricted Subsidiary of any Mortgaged Property in the
normal course of business or materially impair the value of the Mortgaged
Properties in the aggregate;

(bb) contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; provided that any such Lien referred to in this clause
(bb) does not materially impair (i) the use of the property covered by such Lien
for the purposes for which such Property is held by the Borrower or any
Restricted Subsidiary, or (ii) the value of such Property subject thereto;

(cc) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness or other obligations of such Foreign
Subsidiary (or of another Foreign Subsidiary) and which Indebtedness or other
obligations are permitted to be incurred under this Agreement;

(dd) Liens upon specific items of inventory or other goods and proceeds of the
Borrower or any of its Subsidiaries securing such Person’s obligations in
respect of banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;

 

95



--------------------------------------------------------------------------------

(ee) licenses granted in the ordinary course of business and leases of property
of the Loan Parties and the Maurepas Entities that are not material to the
business and operations of the Loan Parties or the Maurepas Entities, as
applicable;

(ff) Liens under Secured Swap Agreements permitted under Section 6.12 and in
respect of Secured Bilateral Letters of Credit in an amount not to exceed the
Maximum Shared Amount;

(gg) First Purchaser Liens;

(hh) Liens on the Equity Interests of any Unrestricted Subsidiary (other than
Liens on the Equity Interests of White Cliffs) which secure indebtedness of such
Unrestricted Subsidiary (other than indebtedness of White Cliffs);

(ii) Liens not otherwise permitted under this Section 6.02 securing obligations
of the Borrower or any Restricted Subsidiary in an aggregate amount not to
exceed the greater of (A) U.S.$60.0 million and (B) 2% of Consolidated Net
Tangible Assets of the Borrower; provided that to the extent such Liens
permitted under this clause (ii) secure Indebtedness incurred in connection with
a Permitted Business Acquisition pursuant to Section 6.01(q), such Liens shall
only be permitted to encumber the assets acquired pursuant to such Permitted
Business Acquisition and shall not be permitted to encumber any other assets of
the Borrower, any Material Subsidiary or any Subsidiary Loan Party; and

(jj) Liens arising under any agreements (not constituting Indebtedness) entered
into in connection with the Permitted Maurepas Activities (substantially in the
form delivered to the Lenders prior to the Closing Date or such other form as
may be reasonably agreed by the Administrative Agent).

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on Pledged Collateral, other than Liens in favor of the
Collateral Agent and Liens arising by operation of law, (ii) no Liens shall be
permitted to exist, directly or indirectly, on Pledged Collateral that are prior
and superior in right to Liens in favor of the Collateral Agent other than Liens
that have priority by operation of law, (iii) no Liens shall be permitted to
exist, directly or indirectly, on Collateral (other than (x) Mortgaged Property
which is covered by clause (iv) of this provision and (y) Pledged Collateral)
that are prior and superior in right to any Liens in favor of the Collateral
Agent other than Prior Liens and (iv) no Liens shall be permitted to exist,
directly or indirectly, on the Mortgaged Property, other than Liens in favor of
the Collateral Agent and Permitted Encumbrances.

Section 6.03 Sale and Lease-back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided that a Sale and Lease-Back Transaction by the Borrower or any
Restricted Subsidiary shall be permitted so long as at the time the lease in
connection therewith is entered into, and after giving effect to the entering
into of such lease, the Remaining Present Value of such lease would not exceed
U.S.$20.0 million and the Remaining Present Value of all such leases on such
date would not exceed the greater of (a) U.S.$60.0 million and (b) 2% of
Consolidated Net Tangible Assets of the Borrower.

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger or amalgamation with a Person that is not a
Restricted Subsidiary immediately prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances (other than intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and its Restricted Subsidiaries,

 

96



--------------------------------------------------------------------------------

which cash management operations shall not extend to any other Person) to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest (each, an “Investment”), in any other Person, except:

(a) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Loan Parties in Subsidiaries that are not
Loan Parties, in partnerships, joint ventures or any other Person in a similar
business to the Loan Parties in an aggregate amount (valued at the time of the
making thereof and without giving effect to any write-downs or write-offs
thereof) not to exceed an amount equal to the sum of, without duplication,
U.S.$100.0 million plus the Available Amount plus any returns of capital
actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (a);

(b) Permitted Investments and Investments that were Permitted Investments when
made;

(c) Investments arising out of the receipt by the Borrower, any of its
Restricted Subsidiaries or any of the Maurepas Entities of noncash consideration
for the sale of assets permitted under Section 6.05;

(d) (i) loans and advances to employees of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business not to exceed U.S.$5.0 million
in the aggregate at any time outstanding (calculated without regard to
write-downs or write-offs thereof) and (ii) advances of payroll payments and
expenses to employees of the Borrower or any of its Restricted Subsidiaries in
the ordinary course of business;

(e) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

(f) Swap Agreements permitted pursuant to Section 6.12;

(g) Investments existing on the Closing Date and set forth on Schedule 6.04;

(h) Investments resulting from pledges and deposits referred to in
Section 6.02(f) and (g);

(i) so long as immediately before and after giving effect to such Investment no
Default or Event of Default has occurred and is continuing, other Investments by
the Borrower or any of its Restricted Subsidiaries in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed U.S.$25.0 million (plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (i));

(j) Investments by the Borrower or any Restricted Subsidiary constituting
Permitted Business Acquisitions, so long as any Person acquired in connection
with such Permitted Business Acquisitions and each of such Person’s Subsidiaries
becomes a Subsidiary Loan Party to the extent required by Section 5.10;

 

97



--------------------------------------------------------------------------------

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(l) Investments of a Restricted Subsidiary of the Borrower acquired after the
Closing Date or of a corporation merged or amalgamated or consolidated into the
Borrower or merged or amalgamated into or consolidated with a Restricted
Subsidiary of the Borrower in accordance with Section 6.05 after the Closing
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger, amalgamation or consolidation;

(m) Guarantees by the Borrower or any of its Restricted Subsidiaries or, solely
for the purposes of clause (iii) below, by any Maurepas Entity of (i) operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by any Restricted
Subsidiary in the ordinary course of business; (ii) other obligations of the
Restricted Subsidiary of the Borrower that owns an interest in or has entered
into a contract with the Glass Mountain Pipeline; provided that any Guarantees
made pursuant to this clause (ii) shall not exceed the amount of Investments
otherwise permitted pursuant to Section 6.04(a); and (iii) obligations under any
construction, engineering or other similar agreement in respect of the Permitted
Maurepas Activities;

(n) Investments made with (i) Equity Interests (other than Disqualified Equity
Interests) of the Borrower as consideration therefor or (ii) the proceeds of
substantially concurrent issuances of Equity Interests (other than Disqualified
Equity Interests) of the Borrower; provided that, in the case of each of clause
(i) and (ii), at the time such Investment is made and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

(o) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Loan Parties in Unrestricted Subsidiaries
in an aggregate amount (valued at the time of the making thereof and without
giving effect to any write-downs or write-offs thereof) not to exceed an amount
equal to the sum of, without duplication, U.S.$50.0 million plus any return of
capital actually received by the Borrower or any Restricted Subsidiary in
respect of investments previously made by them pursuant to this clause (o);

(p) (i) Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans, and Guarantees of Indebtedness otherwise
expressly permitted hereunder) by Loan Parties in other Loan Parties and
(ii) Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans excluding intercompany loans by any Restricted
Subsidiary that is not a Loan Party to any Loan Party unless the obligations or
such Loan Party in respect thereof are subject to subordination arrangements in
favor of the Lenders on customary terms reasonably acceptable to the
Administrative Agent, and Guarantees of Indebtedness otherwise expressly
permitted hereunder) by Restricted Subsidiaries that are not Loan Parties in
other Restricted Subsidiaries or in the Borrower;

(q) to the extent constituting Investments, the Specified Mergers;

(r) Investments after the Closing Date in White Cliffs in an aggregate amount
not to exceed U.S.$25.0 million;

(s) Investments after the Closing Date by Loan Parties in Glass Mountain
Pipeline not to exceed an amount equal to U.S.$142.0 million;

 

98



--------------------------------------------------------------------------------

(t) Investments not otherwise permitted by the other clauses of this
Section 6.04 in an aggregate amount (valued at the time of the making thereof
and without giving effect to any write-downs or write-offs thereof) not to
exceed the greater of (i) U.S.$450.0 million and (ii) 15% of Consolidated Net
Tangible Assets of the Borrower plus any return of capital actually received by
the Loan Parties in respect of investments previously made by them pursuant to
this clause (t), so long as immediately before and immediately after giving
effect to such Investment, no Default or Event of Default shall have occurred
and be continuing; and

(u) (i) Investments after the Closing Date in Maurepas Holdings in an aggregate
amount not to exceed $375.0 million; provided that at the time of each such
Investment (x) the proceeds of such Investment shall be promptly contributed by
Maurepas Holdings to Maurepas Pipeline, (y) the Borrower and its Restricted
Subsidiaries shall be in compliance on a Pro Forma Basis with the Financial
Performance Covenants and (z) the sum of (1) all cash and cash equivalents of
the Borrower and its Subsidiaries (or the Borrower’s proportionate share of cash
and cash equivalents in the case of Subsidiaries that are not wholly owned),
excluding Unrestricted Subsidiaries, on hand on the date of such investment and
(2) amounts available to be drawn as Working Capital Borrowings on such date of
such investment are not less than U.S.$50.0 million and (ii) Investments
comprised of intercompany current liabilities among the Borrower, its Restricted
Subsidiaries and the Maurepas Entities, in each case (x) in connection with the
cash management operations of the Borrower, its Restricted Subsidiaries and the
Maurepas Entities and (y) in the ordinary course of business of the Borrower,
its Restricted Subsidiaries and the Maurepas Entities.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other Person, or permit any other
Person to merge into, amalgamate with or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of the Borrower, any Restricted Subsidiary or any Maurepas Entity or preferred
equity interests of the Borrower, any Restricted Subsidiary or any Maurepas
Entity, or purchase, lease or otherwise acquire (in one transaction or a series
of transactions) all or substantially all of the assets of any other Person or a
line of business of a Person, except that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory, supplies, materials and equipment
and the purchase and sale of rights or licenses or leases of intellectual
property, in each case in the ordinary course of business by the Borrower, any
of its Restricted Subsidiaries or any of the Maurepas Entities, (ii) the sale of
any other asset in the ordinary course of business by the Borrower or any of its
Restricted Subsidiaries, (iii) the sale of surplus, obsolete or worn out
equipment or other property in the ordinary course of business by the Borrower,
any of its Restricted Subsidiaries or any of the Maurepas Entities or (iv) the
sale of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) the merger, consolidation
or amalgamation of any Restricted Subsidiary of the Borrower into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) the
merger, consolidation or amalgamation of any Restricted Subsidiary of the
Borrower into or with any Loan Party in a transaction in which the surviving or
resulting entity is a Loan Party and, in the case of each of clauses (i) and
(ii), no Person other than the Borrower or a Loan Party receives any
consideration, (iii) the merger, consolidation or amalgamation of any Restricted
Subsidiary of the Borrower that is not a Loan Party into or with any other
Restricted Subsidiary of the Borrower that is not a Loan Party, (iv) the
liquidation, winding up or dissolution or change in form of entity of any
Restricted Subsidiary of the Borrower if the Borrower determines in good faith
that such liquidation, winding up, dissolution or change in form is in the best
interests of the Borrower and is not materially

 

99



--------------------------------------------------------------------------------

disadvantageous to the Lenders, (v) the change in form of entity of the Borrower
if the Borrower determines in good faith that such change in form is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
(vi) the merger, consolidation or amalgamation of any Loan Party into or with
any other Loan Party; provided that in the case of any such merger,
consolidation or amalgamation of the Borrower into or with another Loan Party,
the Borrower shall be the surviving entity, (vii) the merger, consolidation or
amalgamation of any Maurepas Entity into another Maurepas Entity, (viii) the
merger, consolidation or amalgamation of any Maurepas Entity into the Borrower
in a transaction in which the Borrower is the surviving Person or (ix) the
merger, consolidation or amalgamation of any Maurepas Entity into a Restricted
Subsidiary of the Borrower in which the Restricted Subsidiary is the surviving
Person;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary of the Borrower (upon voluntary liquidation or otherwise); provided
that any sales, transfers, leases or other dispositions by a Loan Party to a
Subsidiary of the Borrower that is not a Loan Party shall be made in compliance
with Section 6.07; provided further that the aggregate gross proceeds of any
sales, transfers, leases or other dispositions by a Loan Party to a Subsidiary
that is not a Loan Party in reliance upon this paragraph (c) and the aggregate
gross proceeds of any or all assets sold, transferred or leased in reliance upon
paragraph (g) below shall not exceed, in any fiscal year of the Borrower, 5.0%
of Consolidated Total Assets as of the end of the immediately preceding fiscal
year;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Restricted Payments permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases or other dispositions of assets by the Borrower or
a Restricted Subsidiary not otherwise permitted by this Section 6.05; provided
that the aggregate gross proceeds (including noncash proceeds) of any or all
assets sold, transferred, leased or otherwise disposed of in reliance upon this
paragraph (g) shall not exceed, in any fiscal year of the Borrower, when
aggregated with any cash consideration received in respect of any Exchanges in
such fiscal year, the greater of (i) U.S.$100.0 million and (ii) 3.5% of
Consolidated Net Tangible Assets of the Borrower; provided further that the Net
Proceeds thereof are applied in accordance with Section 2.11(c); and provided
further that after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing;

(h) any merger or consolidation in connection with a Permitted Business
Acquisition provided that following any such merger or consolidation
(i) involving the Borrower, the Borrower is the surviving corporation and
(ii) involving a Restricted Subsidiary, the surviving or resulting entity shall
be a Loan Party;

(i) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Borrower, any Restricted Subsidiary or any Maurepas
Entity in the ordinary course of business;

(j) abandonment, cancellation or disposition of any intellectual property of the
Borrower in the ordinary course of business;

 

100



--------------------------------------------------------------------------------

(k) Exchanges, provided that the cash consideration received in any Exchanges
shall not exceed in any fiscal year of the Borrower, when aggregated with
aggregate gross proceeds received in respect of transactions permitted by
Section 6.05(g), U.S.$10.0 million; provided that the Net Proceeds thereof are
applied in accordance with Section 2.11(c); and provided further that after
giving effect thereto, no Default or Event of Default shall have occurred;

(l) the Specified Mergers;

(m) (x) sales, transfers or other dispositions of NGL GP Interests as
consideration for all or a portion of the purchase price of a Permitted Business
Acquisition or (y) sales, transfers or other dispositions of NGL GP Interests;
provided that in the case of sales, transfers or other dispositions of NGL GP
Interests under clause (m)(y), (i) the Net Proceeds from such dispositions shall
be applied to the prepayment of the Loans in accordance with Section 2.11(c),
(ii) such disposition is for at least 75% cash consideration, (iii) no Default
or Event of Default shall have occurred and be continuing, (iv) the Borrower and
its Restricted Subsidiaries shall be in compliance on a Pro Forma Basis with the
Financial Performance Covenants and (v) any such disposition to an Affiliate
shall comply with Section 6.07;

(n) entry into any agreement in respect of a Maurepas Sale and consummation of
any Maurepas Sale; provided that the net proceeds thereof are applied in
accordance with Section 2.11(j); and

(o) (x) sales, transfers or other dispositions of SemMexico Interests as
consideration for all or a portion of the purchase price of a Permitted Business
Acquisition or (y) sales, transfers or other dispositions of SemMexico
Interests; provided that in the case of sales, transfers or other dispositions
of SemMexico Interests under clause (o)(y), (i) the Net Proceeds from such
dispositions shall be applied to the prepayment of the Loans in accordance with
Section 2.11(c), (ii) such disposition is for at least 75% cash consideration,
and (iii) no Default or Event of Default shall have occurred and be continuing,
.

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) the Borrower may issue common equity interests and may, so long as no Event
of Default shall have occurred and be continuing or would result therefrom,
sell, grant or otherwise issue (A) Equity Interests to members of management of
the Borrower or any of the Subsidiaries of the Borrower that are Loan Parties
pursuant to stock option, stock ownership, stock incentive or similar plans and
(B) preferred Equity Interests that are Qualified Equity Interests, (ii) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases or other dispositions to Loan
Parties pursuant to paragraph (c) hereof) unless such disposition is for fair
market value, (iii) no sale, transfer or other disposition of assets shall be
permitted by paragraph (a), (d) or (j) of this Section 6.05 unless such
disposition is for at least 80% cash consideration and (iv) no sale, transfer or
other disposition of assets in excess of U.S.$5.0 million shall be permitted by
paragraph (g) of this Section 6.05 unless such disposition is for at least 75%
cash consideration; provided that the Borrower may designate up to U.S.$50.0
million of Designated Non-Cash Consideration over the term of the Revolving
Facility to be deemed “cash consideration” for the purposes of determining
compliance with this Section 6.05 only; provided that for purposes of
clauses (iii) and (iv), the amount of any secured Indebtedness or other
Indebtedness of a Subsidiary of the Borrower that is not a Loan Party (as shown
on the Borrower’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) that is assumed by the transferee of any such assets shall be deemed to
be cash.

Section 6.06 Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person

 

101



--------------------------------------------------------------------------------

paying such dividends or distributions) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value any shares of any class of its
Equity Interests or set aside any amount for any such purpose (each of the
foregoing, a “Restricted Payment”); provided, however, that:

(a) any Restricted Subsidiary of the Borrower may declare and pay dividends to,
repurchase its Equity Interests from, or make other distributions to, the
Borrower or any Restricted Subsidiary (or, in the case of Restricted
Subsidiaries that are not Wholly Owned Subsidiaries of the Borrower, to the
Borrower or any Restricted Subsidiary that is a direct or indirect parent of
such Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Restricted Subsidiary) based on their
relative ownership interests);

(b) the Borrower and each of its Restricted Subsidiaries may repurchase, redeem
or otherwise acquire or retire to finance any such repurchase, redemption or
other acquisition or retirement for value any Equity Interests of the Borrower
or any of its Restricted Subsidiaries held by any current or former officer,
director, consultant, or employee of the Borrower or any Subsidiary of the
Borrower pursuant to any equity subscription agreement, stock option agreement,
shareholders’, members’ or partnership agreement or similar agreement, plan or
arrangement or any Plan and the Borrower and Restricted Subsidiaries may declare
and pay dividends to the Borrower or any other Restricted Subsidiary of the
Borrower the proceeds of which are used for such purposes; provided that the
aggregate amount of such purchases or redemptions in cash under this paragraph
(b) shall not exceed in any fiscal year U.S.$20.0 million (plus the amount of
net proceeds (i) received by the Borrower during such calendar year from sales
of Equity Interests of the Borrower to directors, consultants, officers or
employees of the Borrower or any of its Affiliates in connection with permitted
employee compensation and incentive arrangements and (ii) of any key-man life
insurance policies received during such calendar year) which, if not used in any
year, may be carried forward to any subsequent calendar year;

(c) noncash repurchases, redemptions or exchanges of Equity Interests deemed to
occur upon exercise of stock options or exchange of exchangeable shares if such
Equity Interests represent a portion of the exercise price of such options;

(d) the Borrower and its Subsidiaries may consummate the Specified Mergers and
make Restricted Payments as expressly contemplated by the Initial Merger
Agreement;

(e) any Restricted Subsidiary may declare and pay dividends or make other
distributions in order to comply with the terms of the Plan of Reorganization
and the Canadian Plan of Reorganization;

(f) provided no Default under Section 7.01(c) or Event of Default then exists or
would result therefrom, repurchases, redemptions or exchanges of Equity
Interests of directors, consultants, officers or employees of the Borrower or
any of its Affiliates on or after any vesting date of such Equity Interest to
satisfy all or a portion of the tax obligations corresponding to vested Equity
Interests; and

(g) other payments or distributions by the Borrower not otherwise permitted by
the other clauses of this Section 6.06 in an aggregate amount not to exceed the
Borrower’s Available Cash, so long as (i) immediately before and immediately
after giving effect to such payment or distribution, as applicable, no Default
or Event of Default shall have occurred and be continuing, and (ii) after giving
effect to such payment or distribution, as applicable, the Borrower and its
Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis with the
covenant specified in Section 6.14(a) recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower and its Restricted Subsidiaries.

 

102



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall the Borrower repurchase,
redeem, exchange, retire or otherwise exchange for value any shares of any class
of its Equity Interests except pursuant to clause (b), (c) or (f) of this
Section 6.06.

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates, unless such
transaction is upon terms no less favorable, taken as a whole, to the Borrower
or such Restricted Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that this clause (a) shall not apply to the indemnification of
directors (or persons holding similar positions for non-corporate entities) of
the Borrower and its Restricted Subsidiaries in accordance with customary
practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans, including restricted stock plans, stock
grants, directed share programs and other equity based plans customarily
maintained by similar companies and the granting and performance of registration
rights approved by the board of directors of any Restricted Subsidiary,

(ii) transactions among the Borrower and the other Loan Parties and transactions
among the Restricted Subsidiaries that are not Loan Parties otherwise permitted
by this Agreement,

(iii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees of the Borrower or any of its
Affiliates in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of the Borrower
and its Restricted Subsidiaries in the ordinary course of business,

(iv) any employment agreement or employee benefit plan entered into by the
Borrower or any of its Affiliates in the ordinary course of business or
consistent with past practice and payments pursuant thereto,

(v) transactions otherwise permitted under Section 6.05, Restricted Payments
permitted by Section 6.06 and Investments permitted by Section 6.04; provided
that this clause (v) shall not apply to any Investment, whether direct or
indirect, in either (A) Persons that were not Subsidiaries immediately prior to
such Investment or (B) Persons that are not Subsidiaries immediately after such
Investment,

(vi) transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,

(vii) payments by the Borrower or any of its Restricted Subsidiaries to any
Affiliate in respect of compensation, expense reimbursement, or benefits to or
for the benefit of current or former employees, independent contractors or
directors of the Borrower or any of its Subsidiaries,

 

103



--------------------------------------------------------------------------------

(viii) [Reserved],

(ix) leases entered into by any Loan Party, as lessor and an Unrestricted
Subsidiary, as lessee, with respect to a pipeline or similar asset operated by
such Unrestricted Subsidiary; provided that the Remaining Present Value of any
such leases shall not exceed U.S.$5.0 million in the aggregate,

(x) transactions and payments among the Borrower, its Restricted Subsidiaries
and the Maurepas Entities in respect of compensation, expense reimbursement,
development, engineering, construction and operation of the assets constituting
the Permitted Maurepas Activities, and

(xi) the transactions constituting the Specified Mergers and the other
transactions expressly contemplated by the Initial Merger Agreement.

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than (a) any business or business activity conducted by it on the Closing
Date, Midstream Activities, and, in the case of the Maurepas Entities, the
Permitted Maurepas Activities, and, in each case, any business or business
activities incidental or related thereto or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto, (b) the consummation of the Specified Mergers,
(c) the Permitted Maurepas Activities and (d) other business or activities that
are immaterial to the Loan Parties or the Maurepas Entities, as applicable,
taken as a whole.

Section 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-laws and Certain Other Agreements; Etc.
(a) Amend or modify or grant any waiver or release under or terminate in any
manner the articles or certificate of incorporation or by-laws or partnership
agreement or limited liability company operating agreement of the Borrower or
any Restricted Subsidiary, in each case, if such amendment, modification,
waiver, release or termination could reasonably be expected to result in a
Material Adverse Effect or affect the assignability of any such contract or
agreement in a manner that would have an adverse effect on the rights of the
Secured Parties in the Collateral (including in such agreement as Collateral);

(b) [Reserved];

(c) Make, or agree or offer to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any subordinated Material Indebtedness of
the Borrower or any Loan Party or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such subordinated Material Indebtedness of
the Borrower or any Loan Party, except for (to the extent permitted by the
subordination provisions thereof) (i) payments of regularly scheduled interest
and (ii) (A) prepayments made with the proceeds of any Permitted Refinancing
Indebtedness in respect thereof or (B) prepayments with the proceeds of any
non-cash interest bearing Equity Interests issued for such purpose that are not
redeemable prior to the date that is six months following the Maturity Date and
that have terms and covenants no more restrictive than the subordinated
Indebtedness being so refinanced;

(d) Enter into any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances to the
Borrower or any other Loan Party by a Restricted Subsidiary or any Maurepas
Entity or (ii) the granting of Liens by the Borrower or any Restricted
Subsidiary pursuant to the Security Documents, in each case other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:

(A) restrictions imposed by applicable law;

 

104



--------------------------------------------------------------------------------

(B) contractual encumbrances or restrictions in effect on the Closing Date under
any agreements related to any permitted renewal, extension or refinancing of any
Indebtedness or other such contractual encumbrance existing on the Closing Date
that does not expand the scope of any such encumbrance or restriction, in any
material respect, as determined in good faith by the Borrower

(C) any restriction on a Restricted Subsidiary or any Maurepas Entity imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all the Equity Interests or assets of such Restricted Subsidiary
or Maurepas Entity pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures or minority investments entered into as
permitted by this Agreement;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset pending the consummation of such sale;

(J) in the case of any Person that becomes a Restricted Subsidiary after the
Closing Date (or merges into or consolidates with the Borrower or any Restricted
Subsidiary), any agreement in effect at the time such Person so becomes a
Restricted Subsidiary (or is merged into or consolidated into the Borrower or a
Restricted Subsidiary), so long as such agreement was not entered into in
contemplation of such Person becoming such a Restricted Subsidiary;

(K) in the case of any assets acquired after the Closing Date, any agreement in
effect at the time of such acquisition which pertains to such assets and only
such assets and is assumed in connection with such acquisition, so long as such
agreement was not entered into in contemplation of such acquisition;

(L) restrictions contained in the documentation for the Existing Senior Notes
and any Indebtedness incurred pursuant to Section 6.01(r); provided that

 

105



--------------------------------------------------------------------------------

such restrictions are customary for the relevant type of debt issuance and are
not more burdensome in any material respect than such restrictions contained in
this Agreement, in each case as reasonably determined in good faith by the
Borrower;

(M) any agreement or instrument constituting provisions contained in agreements
or instruments relating to Indebtedness that prohibit the transfer of all or
substantially all of the assets of the obligor under that agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition;

(N) any agreement or instrument constituting customary restrictions on cash,
other deposits or assets imposed by customers and other persons under contracts
entered into in the ordinary course of business; and

(O) any contractual restriction or encumbrance existing on the Closing Date in
respect of the assets constituting the Permitted Maurepas Activities or in any
agreements in respect thereof.

Section 6.10 [Reserved].

Section 6.11 [Reserved].

Section 6.12 Swap Agreements. Enter into any Swap Agreement, other than (a) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Restricted Subsidiary is exposed in the
conduct of its business or the management of its liabilities, and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Restricted Subsidiary, which in the case of each of
clauses (a) and (b) are entered into for bona fide risk mitigation purposes and
are not speculative in nature; provided that at the time any such Swap Agreement
is entered into, no Default under Section 7.01(c) or Event of Default shall have
occurred and be continuing or would result therefrom. It is agreed that Swap
Agreements entered into in compliance with the Risk Management Policy shall be
deemed to meet the applicable requirements of the immediately preceding sentence
(other than the proviso thereto).

Section 6.13 Accounting Changes. The Borrower shall not change its fiscal year
or make any other significant change in accounting treatment and reporting
practices except as required or permitted by applicable law.

Section 6.14 Financial Performance Covenants.

(a) for any Test Period, permit the Leverage Ratio on the last day of any fiscal
quarter to be in excess of 5.50:1.00;

(b) for any Test Period, permit the Interest Coverage Ratio on the last day of
any fiscal quarter to be less than 2.50:1.00; and

(c) for any Test Period, permit the Senior Secured Leverage Ratio on the last
day of any fiscal quarter to be in excess of 3.50:1.00.

 

106



--------------------------------------------------------------------------------

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any Revolving L/C Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) (i) default shall be made in the payment of any interest on any Loan or on
any Revolving L/C Disbursement when and as the same shall become due and
payable, and such default shall continue unremedied for a period of three
(3) Business Days or (ii) default shall be made in the payment of any Fee or any
other amount (other than an amount referred to in (b) above or in clause (i) of
this paragraph (c)) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of ten (10) days;

(d) default shall be made in the due observance or performance by the Borrower
or any of its Restricted Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to the Borrower), 5.05(a), 5.08,
5.10(d), 5.14, 5.16 or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any of its Restricted Subsidiaries of any covenant, condition or agreement of
such Person contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of thirty (30) days after notice thereof from the Administrative
Agent or any Lender to the Borrower;

(f) (i) any event or condition occurs the effect of which is to accelerate the
maturity of any Material Indebtedness or require such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or (ii) the Borrower or any of its
Restricted Subsidiaries shall fail to pay the principal of any Material
Indebtedness at any maturity thereof; provided that this clause (f) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of its Material Subsidiaries, or of a substantial
part of the property or assets of the Borrower or any its Material Subsidiaries,
taken as a whole, under Title 11 of the United States Code, as now constituted
or hereafter amended or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Material Subsidiaries or for a substantial part of the
property or assets of the Borrower or any

 

107



--------------------------------------------------------------------------------

of its Material Subsidiaries, taken as a whole, or (iii) the winding-up or
liquidation of the Borrower or any of its Restricted Subsidiaries (except, in
the case of any Material Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any of its Restricted Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for, request or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any of its Material Subsidiaries or for a substantial part of
the property or assets of the Borrower or any of its Material Subsidiaries,
taken as a whole, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(j) the failure by the Borrower or any of its Restricted Subsidiaries to pay one
or more final judgments aggregating in excess of U.S.$40.0 million (net of any
amounts which are covered by insurance or bonded), which judgments are not
discharged or effectively waived or stayed for a period of thirty
(30) consecutive days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any of its
Restricted Subsidiaries to enforce any such judgment;

(k) one or more ERISA Events shall have occurred that, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

(l) (i) any material Loan Document shall for any reason be asserted in writing
by the Borrower or any other Loan Party not to be a legal, valid and binding
obligation of any party thereto, (ii) any material security interest purported
to be created by any Security Document and to extend to Collateral that is
material to the Loan Parties on a consolidated basis shall cease to be, or shall
be asserted in writing by any Loan Party not to be, a valid and perfected
security interest (having the priority required by this Agreement or the
relevant Security Document) in the securities, assets or properties covered
thereby, except to the extent that (A) any such loss of perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Agreement or to file UCC continuation statements, (B) such loss is
covered by a lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer or (C) any such loss of
validity, perfection or priority is the result of any failure by the Collateral
Agent or the Administrative Agent to take any action necessary to secure the
validity, perfection or priority of the Liens or (iii) the Guarantees by any
Loan Party of any of the Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof), or shall be asserted in
writing by the Borrower or any other Loan Party or any other Person not to be in
effect or not to be legal, valid and binding obligations;

(m) (A) any Environmental Claim against the Borrower or any of its Restricted
Subsidiaries, (B) any liability of the Borrower or any of its Restricted
Subsidiaries for any Release or threatened Release of Hazardous Materials or
(C) any liability of the Borrower or any of its Restricted Subsidiaries for any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any real property currently or formerly owned, leased or
operated by any predecessor of the Borrower or any of its Restricted
Subsidiaries, or any property at which the Borrower or any of its Restricted
Subsidiaries has sent Hazardous Materials for treatment, storage or disposal,
(each, an “Environmental Event”) shall have occurred that, when taken together
with all other Environmental Events that have occurred, would reasonably be
expected to result in a Material Adverse Effect; or

 

108



--------------------------------------------------------------------------------

(n) (i) the Secondary Merger is not consummated prior to 5:00 p.m., New York
City time, on the Closing Date; provided that the Administrative Agent may, in
its sole discretion, extend such deadline by up to three (3) Business Days;
(ii) any Default or Event of Default shall exist immediately before or after
giving effect to the consummation of the Secondary Merger; (iii) any
representation or warranty contained in Article III and the other Loan Documents
shall fail to be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) immediately after giving effect to the consummation of the Secondary
Merger or (iv) the RRMS Senior Notes are not assumed by the Borrower
substantially contemporaneously with the consummation of the Secondary Merger;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event described in paragraph
(h) or (i) above, the Commitments shall automatically terminate, the principal
of the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable
and the Administrative Agent shall be deemed to have made a demand for cash
collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

ARTICLE VIII.

THE AGENTS

Section 8.01 Appointment and Authority. (a) Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

(b) Wells Fargo shall also act as the Collateral Agent under the Loan Documents,
and each of the Lenders (including in its capacities as a potential Specified
Swap Counterparty and a potential Cash Management Bank) and each of the Issuing
Banks hereby irrevocably appoints and authorizes Wells Fargo to act as the agent
of such Lender or Issuing Bank, as the case may be, for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 8.05 or Section 8.13 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or

 

109



--------------------------------------------------------------------------------

for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article VIII (including Section 8.12) and Article IX as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents as if set forth in full herein with respect thereto.

(c) Each of Citigroup Global Markets Inc., Deutsche Bank AG New York Branch and
the Bank of Nova Scotia are hereby appointed to act as a Co-Syndication Agent
for the Revolving Facility.

(d) Each of RBC Capital Markets, LLC and TD Securities (USA) LLC are hereby
appointed to act as a Co-Documentation Agent for the Revolving Facility.

(e) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Co-Documentation Agents and the
Co-Syndication Agents and any co-agents, sub-agents, attorneys-in-fact or other
appointees thereof, the Lenders and the Issuing Banks, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

Section 8.02 Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender,
and may exercise the same as though it were not an Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include a Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

Section 8.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law;

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;

(d) shall be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 9.08 and
7.01) or (ii) in the absence of its own gross negligence or willful misconduct
as determined in a final, non-appealable judgment of a court of competent
jurisdiction;

 

110



--------------------------------------------------------------------------------

(e) shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; and

(f) shall be deemed to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to such
Agent by the Borrower, a Lender or an Issuing Bank.

Section 8.04 Reliance by Agents. Any Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Any Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
issuance of a Revolving Letter of Credit that by its terms must be fulfilled to
the satisfaction of a Lender or an Issuing Bank, any Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless such Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
the making of such Loan or issuance of a Revolving Letter of Credit, as
applicable. Any Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. Without in any way limiting Section 8.13, any
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
co-agents, sub-agents and/or attorneys-in-fact appointed by such Agent. Any
Agent and any such co-agents, sub-agents and/or attorneys-in-fact may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such co-agents, sub-agents and/or attorneys-in-fact and to the
Related Parties of each Agent and any such co-agents, sub-agents and/or
attorneys-in-fact, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as an Agent.

Section 8.06 Resignation of the Agents. Any Agent may at any time give ten
(10) days written notice of its resignation to the Lenders, Issuing Banks and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor, which shall be a financial
institution with an office in the United States, or an Affiliate of any such
financial institution with an office in the United States and having a combined
capital surplus of at least U.S.$1.0 billion. Provided no Default or Event of
Default has occurred and is continuing, such appointment shall be with the
consent of the Borrower, which consent shall not to be unreasonably withheld or
delayed. The Required Lenders shall have the right to remove the Administrative
Agent for cause. During an Agent Default Period, the

 

111



--------------------------------------------------------------------------------

Borrower and the Required Lenders may remove the relevant Agent subject to the
execution and delivery by the Borrower and the Required Lenders of removal and
liability release agreements reasonably satisfactory to the relevant Agent,
which removal shall be effective upon the acceptance of appointment by a
successor as such Agent. Upon any proposed removal of an Agent during an Agent
Default Period, the Required Lenders shall have the right to appoint a successor
with the consent of the Borrower (not to be unreasonably withheld or delayed),
which shall be a financial institution with an office in the United States and
having a combined capital surplus of at least U.S.$1.0 billion, or an Affiliate
of any such financial institution with an office in the United States. In the
case of the resignation of an Agent, if no such successor shall have been so
appointed by the Required Lenders and the Borrower and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security, as bailee,
until such time as a successor Collateral Agent is appointed), (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender or Issuing Bank
directly, until such time as the Required Lenders and the Borrower appoint a
successor Administrative Agent as provided for above in this Section and (c) the
Borrower and the Lenders agree that in no event shall the retiring Agent or any
of its Affiliates or any of their respective officers, directors, employees,
agents advisors or representatives have any liability to the Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
failure of a successor Agent to be appointed and to accept such appointment.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Agent, and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article (including Section 8.12) and
Section 9.05 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

Section 8.07 Non-Reliance on the Agents, Other Lenders and Other Issuing Banks.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or Issuing Bank or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or Issuing
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

Section 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, the Sole Bookrunner, the
Co-Syndication Agents or the Co-Documentation Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent, a Lender or an
Issuing Bank hereunder. None of the Joint Lead Arrangers, the Sole Bookrunner,
the Co-Syndication Agents or the Co-Documentation Agents shall have or be deemed
to have any fiduciary relationship with any Lender.

 

112



--------------------------------------------------------------------------------

Section 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.12, 8.12, and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12,
8.12, and 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

Section 8.10 Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Specified
Swap Counterparty) and each of the Issuing Banks irrevocably authorizes the
Administrative Agent and the Collateral Agent to release guarantees, Liens and
security interests created by the Loan Documents in accordance with the
provisions of Section 9.18. Upon request by the Administrative Agent or the
Collateral Agent at any time, the Required Lenders will confirm in writing such
Agent’s authority provided for in the previous sentence.

Section 8.11 Cash Management Banks, Secured Bilateral Letter of Credit Providers
and Specified Swap Counterparties.

(a) No Cash Management Bank, Secured Bilateral Letter of Credit Provider or
Specified Swap Counterparty that obtains the benefits of the Security Documents
or any Collateral by virtue of the provisions hereof or of the Security
Documents shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article VIII to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements, Secured Bilateral Letter of

 

113



--------------------------------------------------------------------------------

Credit Reimbursement Agreements and Secured Swap Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank, Secured Bilateral Letter of Credit Provider
or Specified Swap Counterparty, as the case may be.

(b) The benefit of the Security Documents and the provisions of this Agreement
and the other Loan Documents relating to the Collateral shall also extend to,
secure and be available (as set forth in Section 9.23 of this Agreement) to each
Specified Swap Counterparty (including any Secured Swap Agreement in existence
prior to the date hereof and listed on Schedule 8.11), each Secured Bilateral
Letter of Credit Provider and each Cash Management Bank with respect to any
obligations of the Borrower or any Loan Party arising under such Secured Swap
Agreement, Secured Bilateral Letter of Credit Reimbursement Agreement or Secured
Cash Management Agreement, as applicable, but only to the extent specified in
the Swap Collateral Sharing Acknowledgment, the Secured Bilateral Letter of
Credit Collateral Sharing Acknowledgement or Section 9.23, as applicable, until
such obligations are paid in full or otherwise expire or are terminated (and
notwithstanding that the outstanding Obligations have been repaid in full and
the Commitments have terminated); provided that with respect to any Secured Swap
Agreement, Secured Bilateral Letter of Credit Reimbursement Agreement or Secured
Cash Management Agreement that remains secured after the counterparty thereto is
no longer a Specified Swap Counterparty, Secured Bilateral Letter of Credit
Provider or Cash Management Bank, as applicable, or the outstanding Obligations
(other than any obligations arising under or pursuant to one or more Secured
Swap Agreement) have been repaid in full and the Commitments have terminated,
the provisions of this Article VIII shall also continue to apply to such
Specified Swap Counterparty, Secured Bilateral Letter of Credit Provider or Cash
Management Bank, as applicable, in consideration of its benefits hereunder and
each such Specified Counterparty, Secured Bilateral Letter of Credit Provider or
Cash Management Bank, as applicable, shall, if requested by the Administrative
Agent, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to evidence the continued applicability of the provisions of Article VIII.

Section 8.12 Indemnification.

(a) Each Lender and Issuing Bank agrees (i) to reimburse each Agent, on demand,
in the amount of its pro rata share (based on the aggregate of its Commitments
and the respective principal amount of its applicable outstanding Loans
hereunder (or if all such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of its applicable outstanding
Loans) or portion of outstanding Revolving L/C Disbursements owed to it, as
applicable) of any reasonable expenses incurred for the benefit of the Lenders
and the Issuing Banks by such Agent, including reasonable counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders and the Issuing Banks, which shall not have been reimbursed by the
Borrower and (ii) to indemnify and hold harmless each Agent and any of its
directors, officers, employees or agents, on demand, in the amount of such
pro rata share, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against such Agent in its capacity as Administrative Agent or
Collateral Agent, as applicable, or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrower; provided
that no Lender or Issuing Bank shall be liable to either Agent for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from the gross negligence or willful misconduct of such Agent
or any of its directors, officers, employees or agents.

 

114



--------------------------------------------------------------------------------

(b) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (b).

Section 8.13 Appointment of Supplemental Collateral Agents.

(a) This Section 8.13 shall not in any way limit Section 8.05. It is the purpose
of this Agreement and the other Loan Documents that there shall be no violation
of any law of any jurisdiction denying or restricting the right of banking
corporations or associations or other institutions to transact business as agent
or trustee in such jurisdiction. It is recognized that in case of litigation
under this Agreement or any of the other Loan Documents, and in particular in
case of the enforcement of any of the Loan Documents, or in case the Collateral
Agent deems that by reason of any present or future law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Collateral Agent
appoint an additional institution as a separate trustee, co-trustee, collateral
agent, collateral sub-agent or collateral co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Collateral Agent” and collectively as “Supplemental Collateral
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either the
Collateral Agent or such Supplemental Collateral Agent, and (ii) the provisions
of this Article and of Section 9.05 that refer to the Administrative Agent, the
Collateral Agent or the Agents shall inure to the benefit of such Supplemental
Collateral Agent and all references therein to the Administrative Agent, the
Collateral Agent or the Agents shall be deemed to be references to the
Administrative Agent, the Collateral Agent or the Agents and/or such
Supplemental Collateral Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

 

115



--------------------------------------------------------------------------------

Section 8.14 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or Issuing Bank
an amount equivalent to any applicable withholding Tax. If any payment has been
made to any Lender or Issuing Bank by the Administrative Agent without the
applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable withholding Tax to the
Internal Revenue Service or any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or Issuing Bank because the appropriate form was not
delivered or was not properly executed or because such Lender or Issuing Bank
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender or Issuing Bank shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred.

Section 8.15 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent or the Collateral Agent in accordance
with Section 7.01 and the Security Documents for the benefit of all of the
Lenders and the Issuing Banks or Secured Parties, as applicable; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent or
the Collateral Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent or
Collateral Agent, as applicable) hereunder and under the other Loan Documents,
(b) any Lender or Issuing Bank from exercising setoff rights in accordance with
Section 9.06 (subject to the terms of Section 2.18(c)), or (c) any Lender or
Issuing Bank from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law; and provided, further, that if at any time there is no Person
acting as the Administrative Agent or the Collateral Agent, as applicable,
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent or the
Collateral Agent, as applicable, pursuant to Section 7.01 and the Security
Documents, as applicable and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.18(c), any
Lender or Issuing Bank may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders. For purposes of Section 8.10 and this Section 8.15, each Lender that is
or becomes a Specified Swap Counterparty, Secured Bilateral Letter of Credit
Provider and/or Cash Management Bank is executing this Agreement in its capacity
as each of a Lender, Specified Swap Counterparty, Secured Bilateral Letter of
Credit Provider and/or Cash Management Bank, as applicable.

 

116



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

Section 9.01 Notices. (a) All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

(i) if to the Borrower, to SemGroup Corporation at Robert N. Fitzgerald, Chief
Financial Officer, SemGroup Corporation, Two Warren Place, 6120 South Yale
Avenue, Suite 700, Tulsa, Oklahoma, 74136-4216, fax: (918) 524-8687, e-mail:
bfitzgerald@semgroupcorp.com; with a copy to: Candice L. Cheeseman, General
Counsel and Secretary, SemGroup Corporation, Two Warren Place, 6120 South Yale
Avenue, Suite 700, Tulsa Oklahoma, 74136-4216, fax: (918) 524-8687, e-mail:
ccheeseman@semgroupcorp.com.

(ii) if to the Administrative Agent, to Wells Fargo Bank, National Association
at 1525 West WT Harris Blvd – 1B1, MAC D1109-019, Charlotte, NC 28262,
Attention: Agency Services; fax: (704) 715-0017, e-mail:
agencyservices.requests@wellsfargo.com;

(iii) if to the Collateral Agent, to Wells Fargo Bank, National Association at
1525 West WT Harris Blvd – 1B1, MAC D1109-019, Charlotte, NC 28262, Attention:
Agency Services; fax: (704) 715-0017, e-mail:
agencyservices.requests@wellsfargo.com; and

(iv) if to an Issuing Bank or any Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process, or to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Collateral Agent and the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided further that
approval of such procedures may be limited to particular notices or
communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand, overnight courier service, facsimile or
(to the extent permitted by paragraph (b) above) electronic means prior to 5:00
p.m., New York City time, on a Business Day, or on the date five (5) Business
Days after dispatch by certified or registered mail, if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and each other Loan Party herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Revolving
Letters of Credit, regardless of any investigation made by such Persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or Revolving L/C Disbursement
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Revolving Letter of Credit is
outstanding and so long as the Commitments have not been terminated. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Section 2.15, 2.17 and 9.05) shall survive the payment in full of
the principal and interest hereunder, the expiration of the Revolving Letters of
Credit and the termination of the Commitments or this Agreement.

 

117



--------------------------------------------------------------------------------

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Agents and when the Administrative
Agent shall have received copies hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the Borrower, each Issuing Bank, the Agents and
each Lender and their respective permitted successors and assigns.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Revolving Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Revolving Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Lenders, the Agents, each Issuing Bank and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agents, each Issuing Bank, and the Lenders, and the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required
(x) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or if an Event of Default has occurred and is continuing any other assignee
(provided that any liability of the Borrower to an assignee that is an Approved
Fund or Affiliate of the assigning Lender under Section 2.15 or 2.17 shall be
limited to the amount, if any, that would have been payable hereunder by the
Borrower in the absence of such assignment) or (y) in the case of assignments
made by any of the Joint Lead Arrangers, to the extent that such assignments by
the Joint Lead Arrangers are made in the primary syndication to assignees to
whom Borrower has consented for the relevant facility prior to the Closing Date;
provided further that consent of the Borrower shall be deemed to be given if the
Borrower does not approve or reject such assignment within seven (7) Business
Days of receipt by the Borrower of notice of such proposed assignment;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Person that is a Lender, an
Affiliate of a Lender or an Approved Fund immediately prior to giving effect to
such assignment; and

(C) in the case of any assignment of any Revolving Facility Commitment to any
Lender that was not previously a Lender or an Affiliate of a Lender, each
Issuing Bank, the Borrower and the Administrative Agent provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing.

 

118



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) the amount of the Commitment and/or Loans, as applicable, of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than U.S.$5.0 million and increments of
U.S.$1.0 million in excess thereof unless the Borrower and the Administrative
Agent otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, any tax documentation
required by Section 2.17 and any other administrative information that the
Administrative Agent may reasonably request;

(E) no such assignment shall be made to the Borrower or any other Loan Party or
any of their respective Affiliates or a Defaulting Lender;

(F) notwithstanding anything to the contrary herein, no such assignment shall be
made to a natural person; and

(G) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

 

119



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, 2.16, 2.17 and 9.05, provided that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall not be effective as an assignment hereunder.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and Revolving L/C Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agents, each Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, and by
any Issuing Bank and any Lender as to its Commitments, Loans and Revolving L/C
Disbursements only, as the case may be, at any reasonable time and from time to
time upon reasonable prior notice.

(v) The parties to each assignment shall execute and deliver to, and for the
account of, the Administrative Agent a processing and recordation fee in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, any administrative information
reasonably requested by the Administrative Agent (unless the assignee shall
already be a Lender hereunder), any written consent to such assignment required
by paragraph (b) of this Section, and the processing and recordation fee
referred to above (unless waived as set forth above), the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans and Revolving L/C Disbursements owing to it); provided that
(A) such Lender may not sell participations to the Borrower or any Affiliate of
the Borrower, (B) such Lender’s obligations under this Agreement shall remain
unchanged, (C) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (D) the Borrower, the Agents,
each Issuing Bank and the other Lenders shall continue to deal solely and
directly

 

120



--------------------------------------------------------------------------------

with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (E) such Lender shall, acting solely for this purpose as an
agent of the Borrower, maintain a register (the “Participant Register”) on which
it enters the name and address of each Participant and the principal amounts of
each Participant’s interest in the Loans (or other rights or obligations) held
by it, which entries shall be conclusive absent manifest error; provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other Obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or is required by
a Governmental Authority. Any agreement or instrument (oral or written) pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to exercise rights under and to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided that (x) such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 9.04(a)(i) or clause (i) through
(vii) of the first proviso to Section 9.08(b) that affects such Participant and
(y) no other agreement (oral or written) in respect of the foregoing with
respect to such Participant may exist between such Lender and such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits (and subject to the requirements
and limitations) of Section 2.15, 2.16 and 2.17 to the same extent as if it were
the Lender from whom it obtained its participation and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.06
as though it were a Lender, provided that such Participant agrees to be subject
to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which shall not be unreasonably withheld or delayed) and
the Borrower may withhold its consent if a Participant would be entitled to
require greater payment than the applicable Lender under such Sections. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 to the extent such Participant fails to
comply with Section 2.17(e) and Section 2.17(g) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and its promissory note, if any,
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto,
and any such pledgee (other than a pledgee that is the Federal Reserve Bank or
central bank) shall acknowledge in writing that its rights under such pledge are
in all respects subject to the limitations applicable to the pledging Lender
under this Agreement or the other Loan Documents.

Section 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
and documented out-of-pocket expenses incurred by the Agents, the Joint Lead
Arrangers and their respective Affiliates in connection with the preparation of
this Agreement and the other Loan Documents, or by the Agents, the Joint Lead
Arrangers and their respective Affiliates in connection with the syndication of
the Commitments or the administration of this Agreement (including expenses
incurred in connection with due diligence and initial and ongoing Collateral
examination to the extent incurred with the reasonable

 

121



--------------------------------------------------------------------------------

prior approval of the Borrower and the reasonable and documented fees,
disbursements and charges of Latham & Watkins, LLP and for no more than one
counsel in any relevant jurisdiction) or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby contemplated shall be consummated) or incurred by the
Agents, the Joint Lead Arrangers and their respective Affiliates or any Lender
in connection with the enforcement or protection of their rights in connection
with this Agreement and the other Loan Documents, in connection with the Loans
made or the Revolving Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Latham & Watkins LLP, special New
York counsel for the Agents and the Joint Lead Arrangers, and, in connection
with any such enforcement or protection, the reasonable fees, charges and
disbursements of any other counsel; provided that, absent any conflict of
interest, the Agents, the Joint Lead Arrangers and the Lenders shall not be
entitled to indemnification for the reasonable and documented fees, charges or
disbursements of more than one counsel in each jurisdiction; provided however
that in the event of a conflict of interest, the affected Agent, Joint Lead
Arranger or Lender, as applicable, shall be entitled to indemnification for the
reasonable and documented fees, charges or disbursements of one additional
counsel.

(b) The Borrower agrees to indemnify the Agents, the Joint Lead Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents, each Issuing Bank, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments and suits of any kind and all related costs, expenses or
disbursements, including reasonable and documented counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of the
Engagement Letter, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated hereby or thereby,
(ii) the use of the proceeds of the Loans or the use of any Revolving Letter of
Credit or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not the Borrower, its Subsidiaries, its equity
holders, its creditors, any Indemnitee or any third party initiated or is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a final, non-appealable judgment in a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee (treating, for this purpose only, any Agent, any
Joint Lead Arranger, any Issuing Bank, any Lender and any of their respective
Related Parties as a single Indemnitee). Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable and
documented counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Event or Environmental Claim related in any
way to the Borrower or any of its Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on or
from any Real Property currently or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries or by any predecessor of the Borrower or any
of its Subsidiaries, or any property at which the Borrower or any of its
Subsidiaries has sent Hazardous Materials for treatment, storage or disposal;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties or would have arisen
as against the Indemnitee regardless of this Agreement or any other Loan
Document or any Borrowings hereunder. In no event shall any Indemnitee be liable
to any Loan Party for any consequential, indirect, special or punitive damages.
No Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such

 

122



--------------------------------------------------------------------------------

unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined in a final, non-appealable
judgment of a court of competent jurisdiction. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of the Engagement
Letter, this Agreement or any other Loan Document, or any investigation made by
or on behalf of any Agent, any Issuing Bank, any Joint Lead Arranger or any
Lender. All amounts due under this Section 9.05 shall be payable within fifteen
(15) days of written demand therefor accompanied by reasonable backup
documentation with respect to any reimbursement, indemnification or other amount
requested.

(c) This Section 9.05 shall not apply to Taxes which are indemnified pursuant to
Section 2.17.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of any Loan Party or
any other Subsidiary that is not a Foreign Subsidiary, against any and all
obligations of the Loan Parties, now or hereafter existing under this Agreement
or any other Loan Document held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured. The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have. Each
Lender and Issuing Bank agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Agents, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, each Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower or any other Loan Party in
any case shall entitle such Person to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an

 

123



--------------------------------------------------------------------------------

agreement or agreements in writing entered into by the Borrower and the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
and (y) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each party thereto and the Collateral
Agent and consented to by the Required Lenders; provided, however, that no such
agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any Revolving L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby; provided that any amendment to the financial covenant definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i), or otherwise;

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees, Revolving L/C Participation Fees or any other fees payable to any Lender
without the prior written consent of such Lender (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default shall not constitute an increase in the Commitments of any Lender);

(iii) extend any date on which payment of interest on any Loan, Revolving L/C
Disbursement or any Fees is due without the prior written consent of each Lender
adversely affected thereby;

(iv) change the order of application of any amounts from the application thereof
set forth in the applicable provisions of Section 2.18(b), Section 2.18(c) or
Section 9.23 or change any provision hereof that establishes the pro rata
treatment among the Lenders in a manner that would by such change alter the pro
rata sharing or other pro rata treatment of the Lenders, without the prior
written consent of each Lender adversely affected thereby; provided that a
change in any Lender’s Revolving Facility Percentage resulting from an increase
in the Revolving Facility Commitments pursuant to Section 2.20 shall be
permitted pursuant to the procedures set forth in such Section 2.20;

(v) extend the stated expiration date of any Revolving Letter of Credit beyond
the Maturity Date, without the prior written consent of each Lender directly
affected thereby;

(vi) amend or modify the provisions of this Section, Section 2.22(b) or
Section 2.22(c) or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender
adversely affected thereby (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Loans and Commitments are included on the Closing Date);

(vii) release all or substantially all the Collateral or release all or
substantially all of the value of the Guarantees of the Guarantors without the
prior written consent of each Lender and Issuing Bank; and

(viii) amend, modify or waive this Agreement or any Security Document so as to
alter the ratable treatment of Obligations arising under the Loan Documents and
Obligations arising under Secured Swap Agreements or the definition of
“Specified Swap Counterparty,”

 

124



--------------------------------------------------------------------------------

“Swap Agreement,” “Secured Swap Agreements,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Security Document) in each case in a
manner adverse to any Specified Swap Counterparty with Obligations then
outstanding without the written consent of any such Specified Swap Counterparty,

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent or an
Issuing Bank hereunder or under the other Loan Documents without the prior
written consent of such Administrative Agent, Collateral Agent or Issuing Bank,
as applicable. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any assignee of such Lender.

(c) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, (i) technical and conforming modifications to
the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental
Commitments on the terms and conditions provided for in Section 2.20 and
(ii) any Loan Document may be amended, modified, supplemented or waived with the
written consent of the Administrative Agent and the Borrower without the need to
obtain the consent of any Lender if such amendment, modification, supplement or
waiver is executed and delivered in order to cure an ambiguity, omission,
mistake or defect in such Loan Document; provided that in connection with this
clause (ii), in no event will the Administrative Agent be required to substitute
its judgment for the judgment of the Lenders or the Required Lenders, and the
Administrative Agent may in all circumstances seek the approval of the Required
Lenders, the affected Lenders or all Lenders in connection with any such
amendment, modification, supplement or waiver.

(e) Notwithstanding the foregoing, each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letters shall
survive the execution and delivery

 

125



--------------------------------------------------------------------------------

of this Agreement and remain in full force and effect. Nothing in this Agreement
or in the other Loan Documents, expressed or implied, is intended to confer upon
any party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

Section 9.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission or an electronic transmission of a PDF copy thereof
shall be as effective as delivery of a manually signed original. Any such
delivery shall be followed promptly by delivery of the manually signed original.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process. (a) Each of the
Borrower, the Agents, the Issuing Banks and the Lenders hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. The Borrower further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties thereto by registered or certified mail, postage prepaid, to the
Borrower at the address specified for the Loan Parties in Section 9.01. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement
(other than Section 8.09) shall affect any right that any Lender or any Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrower or any Loan Party or
their properties in the courts of any jurisdiction.

 

126



--------------------------------------------------------------------------------

(b) Each of the Borrower, the Agents, the Issuing Banks and the Lenders hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court sitting in New York County. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 9.16 Confidentiality. Each of the Lenders, each of the Issuing Banks and
each of the Agents agrees that it shall maintain in confidence any information
relating to the Borrower and its Subsidiaries and their respective Affiliates
furnished to it by or on behalf of the Borrower or the other Loan Parties or
such Subsidiary or Affiliate (other than information that (x) has become
generally available to the public other than as a result of a disclosure by such
party in breach of this Agreement, (y) has been independently developed by such
Lender, such Issuing Bank or such Agent without violating this Section 9.16 or
(z) was available to such Lender, such Issuing Bank or such Agent from a third
party having, to such Person’s actual knowledge, no obligations of
confidentiality to the Borrower or any of its Subsidiaries or any such
Affiliate) and shall not reveal the same other than to its directors, trustees,
officers, employees, agents, counsel and advisors with a need to know or to any
Person that approves or administers the Loans on behalf of such Lender or
Issuing Bank (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), except: (i) to the
extent necessary to comply with law or any legal process or the regulatory or
supervisory requirements of any Governmental Authority (including bank
examiners), the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (ii) as part of reporting or
review procedures to Governmental Authorities (including bank examiners) or the
National Association of Insurance Commissioners, (iii) to its parent companies,
Affiliates or auditors (so long as each such Person shall have been instructed
to keep the same confidential in accordance with this Section 9.16), (iv) to any
Issuing Bank, any Joint Lead Arranger, any Agent, any other Lender or any other
Person party hereto, (v) in connection with the exercise of any remedies under
any Loan Document or in order to enforce its rights under any Loan Document in a
legal proceeding, (vi) to any prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (so long as such Person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16 or on terms at least as restrictive as those set forth in this
Section 9.16), (vii) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
each such contractual counterparty agrees to be bound by the provisions of this
Section 9.16 or on terms at least as restrictive as those set forth in
Section 9.16 and each such professional advisor shall have been instructed to
keep the same confidential in accordance with this Section 9.16) and (viii) to
any credit insurance provider relating to the Borrower and its Obligations (so
long as such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16 or on terms at least as restrictive as those
set forth in this Section 9.16). If a Lender, an Issuing Bank or an Agent is
requested or required to disclose any such information (other than to its bank
examiners and similar regulators, or to internal or external auditors) pursuant
to or as required by law or legal process or subpoena, then, to the extent
reasonably practicable unless prohibited from doing so, it shall give prompt
notice thereof to the Borrower so that the Borrower may seek an appropriate
protective order and such Lender, Issuing Bank or Agent will cooperate with the
Borrower (or the applicable Subsidiary or Affiliate) in seeking such protective
order.

Section 9.17 Communications.

(a) Delivery. (i) Each Loan Party hereby agrees that it will use all reasonable
efforts to provide to the Administrative Agent all information, documents and
other materials that it is obligated to furnish to the Administrative Agent
pursuant to this Agreement and any other Loan Document,

 

127



--------------------------------------------------------------------------------

including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to 5:00 p.m., New York City time, on the scheduled date therefor, (C) provides
notice of any Default or Event of Default under this Agreement or (D) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any borrowing or other extension of credit hereunder
(all such non-excluded communications collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at the address referenced in
Section 9.01(a)(ii). Nothing in this Section 9.17 shall prejudice the right of
the Agents, the Co-Syndication Agents, the Co-Documentation Agents, the Joint
Lead Arrangers, any Lender or Issuing Bank or any Loan Party to give any notice
or other communication pursuant to this Agreement or any other Loan Document in
any other manner specified in this Agreement or any other Loan Document.

(ii) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform (as defined
below) received by it prior to 5:00 p.m., New York City time, on a Business Day
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.

(b) Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Borrower hereby acknowledges that (i) the Administrative Agent
and/or the Joint Lead Arrangers will make available to the Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its Affiliates or their respective securities for purposes of United States
federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Joint Lead
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark any Borrower Materials
“PUBLIC” to the extent the Borrower determines that such Borrower Materials
contain material non-public information with respect to the Borrower or its
Affiliates or their respective securities for purposes of United States federal
and state securities laws.

(c) Designee. Each Lender acknowledges that circumstances may arise that require
it to refer to information that might contain material non-public information.
Accordingly, each Lender

 

128



--------------------------------------------------------------------------------

agrees that it will nominate at least one designee to receive such information
(including material non-public information) on its behalf and identify such
designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of material non-public information may be sent by
electronic transmission.

(d) Platform. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent, the Collateral Agent or any of its or their affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives (collectively, “Agent Parties”) have any liability to the Loan
Parties, any Lender or Issuing Bank or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s or the
Collateral Agent’s transmission of communications through the internet, except
to the extent the liability of any Agent Party is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.

Section 9.18 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of its assets (including the Equity Interests of any of its
Subsidiaries) to a Person that is not (and is not required to become) a Loan
Party in a transaction not prohibited by the Loan Documents, the Liens on such
assets and the guarantee obligations of any Subsidiary conveyed, sold, leased,
assigned, transferred or otherwise disposed of shall, in each case,
automatically be released without any further action by the Loan Party, any
Agent, any Joint Lead Arranger or any Lender, and each of the Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrower and at
the Borrower’s expense to evidence the release of any Liens created by any Loan
Document in respect of such Equity Interests or assets that are the subject of
such disposition and to release any relevant guarantees of the Obligations. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests or assets shall no longer be deemed to be made once
such Equity Interests or assets are so conveyed, sold, leased, assigned,
transferred or disposed of in accordance with the Loan Documents. Except with
respect to any indemnity or other provision set forth in any Security Document
which is expressly stated to survive termination thereof, the Security
Documents, the guarantees made therein, the Security Interest (as defined
therein) and all other security interests granted thereby shall automatically
terminate, and each Loan Party shall automatically be released from its
obligations thereunder and the security interests in the Collateral granted by
any Loan Party shall be automatically released, when all the Obligations are
paid in full in cash and Commitments are terminated (other than (A) contingent
indemnification obligations, (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Swap Agreements and (C) obligations and
liabilities under Revolving Letters of Credit as to which arrangements
satisfactory to the Issuing Banks shall have been made). At such time, the
Administrative Agent and the Collateral Agent agree to take such actions as are
reasonably requested by the Borrower at the Borrower’s expense to evidence and
effectuate such termination and release of the guarantees, Liens and security
interests created by the Loan Documents. The foregoing shall not alter in any
way the obligation of the Borrower or any other Loan Party to apply, or subject
to the Lien under a Security Document, the Net Proceeds received from any such
conveyance, sale, lease, assignment, transfer or disposal, as set forth in this
Agreement

 

129



--------------------------------------------------------------------------------

Section 9.19 PATRIOT Act and Similar Legislation. The Administrative Agent, each
Lender and each Issuing Bank hereby notifies each Loan Party that pursuant to
the requirements of the U.S.A. PATRIOT Act and similar legislation, as
applicable, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow the Administrative Agent,
such Lenders or such Issuing Bank, as the case may be, to identify such Loan
Party in accordance with such legislation. Each Loan Party agrees to furnish
such information promptly upon request of a Lender. Each Lender shall be
responsible for satisfying its own requirements in respect of obtaining all such
information.

Section 9.20 Judgment. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first mentioned currency with such other currency at the
Administrative Agent’s principal office on the Business Day preceding that on
which final judgment is given.

Section 9.21 Pledge and Guarantee Restrictions. Notwithstanding any provision of
this Agreement or any other Loan Document to the contrary (including any
provision that would otherwise apply notwithstanding other provisions or that is
the beneficiary of other overriding language):

(a) (i) no more than 65% of the issued and outstanding voting Equity Interests
of (x) any Foreign Subsidiary of the Borrower or (y) any Subsidiary of the
Borrower, substantially all of which Subsidiary’s assets consist of the Equity
Interests in “controlled foreign corporations” under Section 957 of the Code,
shall be pledged or similarly hypothecated to guarantee, secure or support any
Obligation of any Loan Party; and

(ii) no Foreign Subsidiary shall guarantee or support any Obligation of the
Borrower; and

(iii) any guarantee provided by any Domestic Subsidiary of the Borrower,
substantially all of whose assets consist of the Equity Interests in “controlled
foreign corporations” under Section 957 of the Code shall be without recourse to
the 35% of the issued and outstanding voting Equity Interests held by such
Domestic Subsidiary in Foreign Subsidiaries which, pursuant to clause (a)(i)
above, are not required to be pledged by such Domestic Subsidiary; and

(b) no Subsidiary shall guarantee or support any Obligation of any Loan Party if
and to the extent that such guarantee or support would contravene the Agreed
Security Principles.

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.21 shall be void ab
initio, but only to the extent of such contravention.

Section 9.22 No Fiduciary Duty. Each Agent, each Lender, each Issuing Bank and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower and the other Loan Parties. The Borrower hereby agrees that
subject to applicable law, nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lenders and the Loan Parties, their equity
holders or their Affiliates. The Borrower hereby acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, (ii) in connection therewith and with the process leading
to such transaction none of the Lenders is acting as the agent or fiduciary of
any Loan Party, its management, equity holders, creditors or any other person,
(iii) no Lender

 

130



--------------------------------------------------------------------------------

has assumed an advisory or fiduciary responsibility in favor of any Loan Party
with respect to the transactions contemplated hereby or the process leading
thereto (irrespective of whether any Lender or any of its Affiliates has advised
or is currently advising such Loan Party on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents, (iv) the Borrower and each other Loan Party has consulted its
own legal and financial advisors to the extent it has deemed appropriate and
(v) the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates and no
Lender has an obligation to disclose any such interests to the Borrower or its
Affiliates. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto.

Section 9.23 Application of Funds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable), any amounts received by the Administrative Agent from the
Collateral Agent pursuant to any Security Document or and any other amounts
received by the Administrative Agent on account of the Loan Document Obligations
shall be applied by the Administrative Agent in the following order:

(a) First, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Joint Lead Arrangers, the
Administrative Agent and the Collateral Agent) payable to the Joint Lead
Arrangers, the Co-Syndication Agents, the Co-Documentation Agents, the
Administrative Agent and the Collateral Agent in their respective capacities as
such;

(b) Second, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Revolving L/C Participation Fees) payable to the Lenders and the Issuing
Banks (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Banks) arising under the Loan Documents, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

(c) Third, to payment of that portion of the Loan Document Obligations
constituting accrued and unpaid Revolving L/C Participation Fees and interest on
the Loans, Revolving L/C Exposure and other Obligations arising under the Loan
Documents, ratably among the Lenders and the Issuing Banks in proportion to the
respective amounts described in this clause Third payable to them;

(d) Fourth, to payment of that portion of the Loan Document Obligations
constituting unpaid principal of the Loans, Revolving L/C Reimbursement
Obligations, payments for early termination (and any other unpaid amount then
due and owing under any Secured Swap Agreement) owed to a Person that is a
Specified Swap Counterparty at the time such Person entered into such Secured
Swap Agreement, obligations then due and owing under any Secured Bilateral
Letter of Credit Reimbursement Agreements (including any amounts, if any,
required to cash collateralize any Secured Bilateral Letters of Credit in
accordance with the terms of each such Secured Bilateral Letter of Credit
Reimbursement Agreement) and amounts owed pursuant to any Secured Cash
Management Agreement to a Cash Management Bank, ratably among the Lenders, the
Issuing Banks, Specified Swap Counterparties, the Secured Bilateral Letter of
Credit Providers and Cash Management Banks in proportion to the respective
amounts described in this clause Fourth held by them; provided that (i) with
respect to Secured Swap Agreements relating to commodities and Secured Bilateral
Letter of Credit Reimbursement Agreements, such Specified Swap Counterparties
and Secured Bilateral Letter of Credit Providers shall in no event be entitled
to receive an aggregate amount under this Section 9.23(d) at any time in excess
of the greater of (A) U.S.$100.0 million and (B) an amount equal to 50% of the
Borrower’s EBITDA for the most recently ended Test Period for which financial
statements have been delivered (the greater of such

 

131



--------------------------------------------------------------------------------

amounts, the “Maximum Shared Amount”), (ii) in no event shall the Specified Swap
Counterparties be entitled to receive an aggregate amount under this
Section 9.23(d) at any time in excess of U.S.$45.0 million, (iii) with respect
to Secured Swap Agreements relating to commodities of any particular Specified
Swap Counterparty, such Specified Swap Counterparty shall in no event be
entitled to receive an aggregate amount under this Section 9.23(d) at any time
in excess of the maximum amount then designated in the Swap Collateral Sharing
Acknowledgment to which it is a party and (iv) with respect to Secured Bilateral
Letter of Credit Reimbursement Agreements of any particular Secured Bilateral
Letter of Credit Provider, such Secured Bilateral Letter of Credit Provider
shall in no event be entitled to receive an aggregate amount under this
Section 9.23(d) at any time in excess of the maximum amount then designated in
the Secured Bilateral Letter of Credit Collateral Sharing Acknowledgement to
which it is a party; provided further that any Specified Swap Counterparty that
has received any other collateral to support the Loan Document Obligations under
such Secured Swap Agreements relating to commodities shall first exhaust such
collateral prior to seeking payment pursuant to this clause Fourth;

(e) Fifth, to payment of any other unpaid amount then due and owing under any
Secured Swap Agreements relating to commodities ratably among the Specified Swap
Counterparties that are counterparties thereto;

(f) Sixth, to the Administrative Agent for the account of the Issuing Banks, to
cash collateralize that portion of Revolving L/C Exposure comprised of the
U.S. Dollar Equivalent of the aggregate undrawn amount of Revolving Letters of
Credit; and

(g) Last, the balance, if any, after all of the Loan Document Obligations have
been indefeasibly paid in full, to the Borrower or as otherwise required by law.

Subject to Section 2.05(j), amounts used to cash collateralize the aggregate
undrawn amount of Revolving Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Revolving Letters of Credit as
they occur. If any amount remains on deposit as cash collateral after all
Revolving Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

Section 9.24 Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder (including, without limitation, in respect of any
Eurodollar Loan denominated in Canadian Dollars) or under any Foreign L/C in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the date on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (including, without
limitation, in respect of any Eurodollar Loan denominated in Canadian Dollars)
or under any Foreign L/C (the “Applicable Creditor”) shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is stated to be due hereunder or under such Foreign L/C (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency, the Borrower agrees, as a separate obligation

 

132



--------------------------------------------------------------------------------

and notwithstanding any such judgment, to indemnify the Applicable Creditor
against such loss. The obligations of the Borrower contained in this
Section 9.24 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder and under any Revolving Letter of Credit.

Section 9.25 Certain Matters relating to the Plans of Reorganization.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, (a) any and all payments, distributions, the existence or creation of
any Liens or Indebtedness, the creation and/or maintenance of any Liens, the
conversion of all or a portion of Indebtedness into equity and the issuance of
securities by any Loan Party, and other transfers of money and other property
and creation of contractual and monetary obligations (including, without
limitation, any of the foregoing by the Borrower or any of its Subsidiaries to
any specified creditor) made or created or permitted to exist pursuant to the
express provisions of the Plans of Reorganization (whether prior to, on or after
the Closing Date), (b) any transfer of property pursuant to an order of the
Bankruptcy Court or the Alberta Court approving a motion filed on or before the
Original Closing Date, whether such order is entered before or after the Closing
Date, and (c) any transfer of property after the Closing Date that generates
proceeds to be distributed to creditors pursuant to the Plans of Reorganization
are, in each case, expressly permitted without restriction of any kind, and any
such sales or other transfers of money, and other property that are earmarked in
the Plans of Reorganization for distribution, directly or indirectly, to
specified creditors shall not constitute a sale of assets prohibited by
Section 6.05 of this Agreement and shall not otherwise result in a mandatory
prepayment hereunder, and upon any transfer or sale to any such specified
creditor, such property shall be free and clear of any Liens created under any
of the Security Documents.

Section 9.26 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.27 Amendment and Restatement; Binding Effect.

(a) On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except that the Borrower,
the Administrative Agent, the Collateral Agent and the

 

133



--------------------------------------------------------------------------------

Lenders agree that (i) the incurrence by the Borrower of “Indebtedness” under
and as defined in the Existing Credit Agreement (whether or not such
“Indebtedness” is contingent as of the Closing Date) shall continue to exist
under and be evidenced by this Agreement and the other Loan Documents, (ii) the
Borrower shall pay any breakage costs incurred on the Closing Date under
Section 2.16 of the Existing Credit Agreement, (iii) the Existing Credit
Agreement shall continue to evidence the representations and warranties made by
the Borrower prior to the Closing Date, (iv) except as expressly stated herein
or amended, the other Loan Documents are ratified and confirmed as remaining
unmodified and in full force and effect with respect to all Obligations and all
Secured Obligations (as defined in any applicable Security Document), and
(v) the Existing Credit Agreement shall continue to evidence any action or
omission performed or required to be performed pursuant to the Existing Credit
Agreement prior to the Closing Date (including any failure, prior to the Closing
Date, to comply with the covenants contained in the Existing Credit Agreement).
The amendments and restatements set forth herein shall not cure any breach
thereof or any “Default” or “Event of Default” under and as defined in the
Existing Credit Agreement existing prior to the Closing Date. This Agreement is
not in any way intended to constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence payment of
all or any portion of such obligations and liabilities.

(b) The terms and conditions of this Agreement and the Administrative Agent’s,
the Collateral Agent’s, the Lenders’ and the Issuing Banks’ rights and remedies
under this Agreement and the other Loan Documents shall apply to all of the
Indebtedness incurred under the Existing Credit Agreement and the Revolving
Letters of Credit issued thereunder.

(c) On and after the Closing Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Loan Documents (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby (as it may be further
amended, modified or restated), (ii) all references to any section (or
subsection) of the Existing Credit Agreement or in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Closing Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby (as it may be further amended, modified or
restated).

(d) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver, whether or not similar and, except
as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
specifically amended hereby or by any other Loan Document.

[SIGNATURE PAGES FOLLOW]

 

134



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

SEMGROUP CORPORATION,         as Borrower By:  

/s/ Robert N. Fitzgerald

Name:   Robert N. Fitzgerald Title:   Senior Vice President and Chief Financial
Officer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent, a Joint Lead Arranger, an Issuing
Bank and a Lender

By:  

/s/ Andrew Ostrov

Name:   Andrew Ostrov Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender, an Issuing Bank and a Joint Lead Arranger

By:  

/s/ Saqeeb Ludhi

Name:   Saqeeb Ludhi Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG – NEW YORK BRANCH,

as a Lender, an Issuing Bank and a Joint Lead Arranger

By:  

/s/ Laureline de Lichana

Name:   Laureline de Lichana Title:   Director By:  

/s/ Shai Bandner

Name:   Shai Bandner Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender, an Issuing Bank and a Joint Lead Arranger

By:  

/s/ John Frazell

Name:   John Frazell Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender, an Issuing Bank and a Joint Lead Arranger

By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW
YORK BRANCH,

as a Lender and an Issuing Bank

By:  

/s/ Lexanne Cooper

Name:   Lexanne Cooper Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Stuart Gibson

Name:   Stuart Gibson Title:   Managing Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC,

as a Lender

By:  

/s/ J.D. Kalverkamp

Name:   J.D. Kalverkamp Title:   Country Executive By:  

/s/ Kelly Hall

Name:   Kelly Hall Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ May Huang

Name:   May Huang Title:   Assistant Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Warren Van Heyst

Name:   Warren Van Heyst Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Stephanie Balette

Name:   Stephanie Balette Title:   Authorized Officer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ Shannon Juhan

Name:   Shannon Juhan Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC.,

as a Lender

By:  

/s/ Kevin Utsey

Name:   Kevin Utsey Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:  

/s/ Keith Cox

Name:   Keith Cox Title:   Managing Director By:  

/s/ Delphine Gaudiot

Name:   Delphine Gaudiot Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:  

/s/ Mark H. Wolf

Name:   Mark H. Wolf Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF OKLAHOMA,

as a Lender

By:  

/s/ Eric Griffin

Name:   Eric Griffin Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:  

/s/ David Valentine

Name:   David Valentine Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CADENCE BANK, N.A.,

as a Lender

By:  

/s/ William W. Brown

Name:   William W. Brown Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ZB, N.A. DBA AMEGY BANK,

as a Lender

By:  

/s/ Larry L. Sears

Name:   Larry L. Sears Title:   Senior Vice President - Amegy Bank Division

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

COMMERCE BANK,

as a Lender

By:  

/s/ David Scherer

Name:   David Scherer Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Lender

By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert names of Assignee(s)] (the
“Assignee[s]”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by [the] [each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Revolving Letters of Credit included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

1.     Assignor:                                                          
                          

2.     Assignee[s]:                                                          
                        

  [and is an Affiliate/Approved Fund of [Identify Lender]]

3.     Administrative Agent: Wells Fargo Bank, National Association

4.     Credit Agreement: The Amended and Restated Credit Agreement dated as of
September 30, 2016, among SEMGROUP CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent,

 

A-1



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW
YORK BRANCH, THE BANK OF NOVA SCOTIA, RBC CAPITAL MARKETS, LLC and TD SECURITIES
(USA) LLC, as Joint Lead Arrangers, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK
AG NEW YORK BRANCH and THE BANK OF NOVA SCOTIA, as Co-Syndication Agents and RBC
CAPITAL MARKETS, LLC and TD SECURITIES (USA) LLC, as Co-Documentation Agents.

5.     Assigned Interest1:

 

Facility Assigned

  

Aggregate Amount

of Commitment/

Loans for all Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage

Assigned of

Commitment/

Loans*

[Revolving Facility Loan]

                     %

[Incremental Loan]

                     %

Effective Date:                     , 20    . [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

1  Add additional table for each Assignee.

*  Calculate to 9 decimal places and show as a percentage of aggregate Loans of
all Lenders in respect of the applicable Facility.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

 

Name:

 

Title:

 

ASSIGNEE [NAME OF ASSIGNEE]2

By:

 

 

Name:

 

Title:

 

Consented3 to and accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:  

 

Name:   Title:  

[Consented4 to:]

 

[Issuing Lender]

By:

 

 

Name:

 

Title:

 

 

2  Add additional signature blocks if there is more than one Assignee.

3  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

4  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

[Consented5 to:]

 

SEMGROUP CORPORATION

By:

 

 

Name:

 

Title:

 

 

5  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

  1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any Lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) attached to this Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the] [each] Assignee and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender and, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to [the] [each] Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance; provided, however, that it shall be promptly
followed by an original. This Assignment and Acceptance shall be governed by,
and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

BORROWING REQUEST

Wells Fargo Bank, National Association

as Administrative Agent [and Issuing Bank]

for the Lenders referred to below

1525 West WT Harris Blvd.

1B1, MAC D1109-019

Charlotte, NC 28262

Attention: Agency Services

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2016, among SEMGROUP CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH, THE BANK OF
NOVA SCOTIA, RBC CAPITAL MARKETS, LLC and TD SECURITIES (USA) LLC], as Joint
Lead Arrangers, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH
and THE BANK OF NOVA SCOTIA, as Co-Syndication Agents and RBC CAPITAL MARKETS,
LLC and TD SECURITIES (USA) LLC, as Co-Documentation Agents (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement.

This notice constitutes a Borrowing Request of the Borrower and the Borrower
hereby requests Borrowings under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such Borrowings
requested hereby:

For a Revolving Facility Borrowing or issuance of Revolving Letter of Credit,

(A)     Borrower [and Name of Account Party]1:                               
          

(B)     Aggregate or Face Amount of Borrowing: US$/C$                        

(C)     Date of Borrowing (which shall be a Business
Day):                         

(D)     Type of Borrowing (ABR, Eurodollar, or Revolving Letter of
Credit):                         

 

1  If Borrower requests that a letter of credit be issued on behalf of another
Loan Party.

 

B-1



--------------------------------------------------------------------------------

  (E) Interest Period (if a Eurodollar Borrowing):2                         

 

  (F) [Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent] [Beneficiary (if a Revolving Letter of
Credit)3]:                         

 

  (G) Expiry date (if a Revolving Letter of Credit)4:                         

For a Borrowing of Incremental Loans,

(A)     Identity of Lender reasonably acceptable to the Administrative Agent,
and the Issuing Banks:                         

(B)     Aggregate Amount of Borrowing: US$                        

(C)     Increased Amount Date (which shall be a Business Day):5
                        

(D)     Type of Borrowing (ABR or Eurodollar):                         

(E)     Interest Period (if a Eurodollar Borrowing): 6                         

(F)     Location and number of the Borrower’s account or any other account
agreed upon by the Administrative Agent:                         

 

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

3  Please specify name and address.

4  This date must be no later than the earlier of (A) unless the applicable
Issuing Bank agrees to a later expiration date, the date one year after the date
of issuance (or in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five Business Days prior to
the Maturity Date.

5  This date not to be less than five (5) Business Days after the date on which
this notice is delivered to the Administrative Agent.

6  Which must comply with the definition of “Interest Period”.

 

B-2



--------------------------------------------------------------------------------

We hereby certify that, on and as of the date hereof, no Default or Event of
Default has occurred or is continuing and the representations and warranties set
forth in Article III of the Credit Agreement and the other Loan Documents are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), with the
same effect as though made on the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date).

 

Very truly yours, SEMGROUP CORPORATION By:  

 

Name:   Title:  

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

INTEREST ELECTION REQUEST

Wells Fargo Bank, National Association

as Administrative Agent [and Issuing Bank]

for the Lenders referred to below

1525 West WT Harris Blvd.

1B1, MAC D1109-019

Charlotte, NC 28262

Attention: Agency Services

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2016, among SEMGROUP CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH, THE BANK OF
NOVA SCOTIA, RBC CAPITAL MARKETS, LLC and TD SECURITIES (USA) LLC, as Joint Lead
Arrangers, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH and
THE BANK OF NOVA SCOTIA, as Co-Syndication Agents and RBC CAPITAL MARKETS, LLC
and TD SECURITIES (USA) LLC, as Co-Documentation Agents (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used but not defined herein shall have
the meanings given to them in the Credit Agreement.

This notice constitutes an Interest Election Request by the Borrower and the
Borrower hereby requests a [conversion] [continuation] of [IDENTIFY BORROWING]
pursuant to Section 2.07 of the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such conversion or
continuation:

For a Revolving Facility Borrowing,

(A)     Amount of initial Borrowing being converted1:
US$/C$                        

(B)      Effective Date (which shall be a Business
Day):                         

(C)      Type of Borrowing (ABR or Eurodollar)2:                         

 

1  For conversions only. Please complete a separate form for each portion of the
initial Borrowing being converted.

2  For conversions only.

 

C-1



--------------------------------------------------------------------------------

(D)     Interest Period (if a Eurodollar Borrowing):3                         

For a Borrowing of Incremental Loans,

(A)     Amount of initial Borrowing being converted4:
US$                        

(B)     Effective Date (which shall be a Business Day):                         

(C)     Type of Borrowing (ABR or Eurodollar)5:                         

(D)     Interest Period (if a Eurodollar Borrowing):6                         

 

Very truly yours,

SEMGROUP CORPORATION

By:

 

 

Name:

 

Title:

 

 

3  For conversions and continuations of Eurodollar Borrowings. If the Borrower
requests a Eurodollar Borrowing but does not specify an Interest Period, then
the Interest Period shall be deemed to be of one month’s duration.

4  For conversions only. Please complete a separate form for each portion of the
initial Borrowing being converted.

5  For conversions only.

6  For conversions and continuations of Eurodollar Borrowings. If the Borrower
requests a Eurodollar Borrowing but does not specify an Interest Period, then
the Interest Period shall be deemed to be of one month’s duration.

(continued...)

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COLLATERAL AGREEMENT

[SEPARATELY ATTACHED]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

SOLVENCY CERTIFICATE

I, the undersigned, the [Chief Financial Officer] [title of other Responsible
Officer] of the Borrower (as defined below), DO HEREBY CERTIFY on behalf of the
Borrower that:

1. This Certificate is furnished pursuant to Section 4.02(g) of the Amended and
Restated Credit Agreement (as in effect on the date of this Certificate), dated
as of September 30, 2016, among SEMGROUP CORPORATION, a Delaware corporation
(the “Borrower”), the LENDERS party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent, WELLS FARGO
SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK
BRANCH, THE BANK OF NOVA SCOTIA, RBC CAPITAL MARKETS, LLC and TD SECURITIES
(USA) LLC, as Joint Lead Arrangers, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK
AG NEW YORK BRANCH and THE BANK OF NOVA SCOTIA, as Co-Syndication Agents and RBC
CAPITAL MARKETS, LLC and TD SECURITIES (USA) LLC, as Co-Documentation Agents (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement.

2. Immediately after giving effect to the Transactions, (a) the fair value of
the assets (for the avoidance of doubt, calculated to include goodwill and other
intangibles) of the Borrower and its Restricted Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its Restricted
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
property of the Borrower and its Restricted Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Restricted Subsidiaries on a consolidated
basis, on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Borrower and its Restricted Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (d)
the Borrower and its Restricted Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

[Signature Page Follows]

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this      day of
                    , 201[    ].

 

SEMGROUP CORPORATION, as Borrower

By:

 

 

Name:

 

Title:

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF REVOLVING NOTE

 

$            

   Dated:             , 2016

FOR VALUE RECEIVED, the undersigned, SEMGROUP CORPORATION (the “Borrower”),
HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) or its registered
assigns for the account of its applicable lending office the principal amount of
the Revolving Facility Loans (as defined below) owing to the Lender by the
Borrower pursuant to the Amended and Restated Credit Agreement dated as of
September 30, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined) among the
Borrower, the LENDERS party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH, THE BANK OF
NOVA SCOTIA, RBC CAPITAL MARKETS, LLC and TD SECURITIES (USA) LLC, as Joint Lead
Arrangers, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK AG NEW YORK BRANCH and
THE BANK OF NOVA SCOTIA, as Co-Syndication Agents and RBC CAPITAL MARKETS, LLC
and TD SECURITIES (USA) LLC, as Co-Documentation Agents.

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of each Revolving Facility Loan advanced to the
Borrower from the date of such Revolving Facility Loan until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in U.S. dollars to the Administrative
Agent at 1525 West WT Harris Blvd. - 1B1, MAC D1109-019, Charlotte, North
Carolina 28262, Attention: Agency Services, fax: (704) 715-0017, e-mail:
agencyservices.requests@wellsfargo.com, in immediately available funds. Each
Revolving Facility Loan advanced to the Borrower and the maturity thereof, and
all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto,
which is part of this promissory note (the “Promissory Note”); provided,
however, that the failure of the Lender to make any such recordation or
endorsement shall not affect the Obligations of the Borrower under this
Promissory Note.

This Promissory Note is one of the promissory notes referred to in Section
2.09(e) of the Credit Agreement and is entitled to the benefits of the Credit
Agreement. The Credit Agreement, among other things, (i) provides for the making
of Revolving Facility Loans by the Lenders to or for the benefit of the Borrower
from time to time in an aggregate amount not to exceed at any time outstanding
U.S.$1,000,000,000, the indebtedness of the Borrower resulting from each such
Revolving Facility Loan being, on request of a Lender, evidenced by such
promissory notes, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified. The obligations of the Borrower under this
Promissory Note and the other Loan Documents, and the obligations of the other
Loan Parties under the Loan Documents, are secured by the Collateral as provided
in the Loan Documents.

 

F-1



--------------------------------------------------------------------------------

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Promissory Note or the other Loan Documents, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. The Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to the Borrower at the address specified for the Loan Parties
in Section 9.01(a) of the Credit Agreement. The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Promissory Note shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Promissory Note or the other Loan Documents against the Borrower or any Loan
Party or their properties in the courts of any jurisdiction.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County. The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

F-2



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

SEMGROUP CORPORATION, as Borrower

By:

 

 

Name:

 

Title:

 

 

F-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of Loans

  

Amount of

Principal Paid or

Prepaid

  

Unpaid Principal

Balance

  

Notation Made

By

                                                                                
  

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Administrative Questionnaire

 

I. Borrower Name:    SEMGROUP CORPORATION II. Legal Name of Lender for Signature
Page:   

 

III. Name of Lender for any eventual tombstone:   

 

  

 

IV. Legal Address:   

 

  

 

  

V. Contact Information:

 

    

Credit Contact

  

Operations Contact

  

Legal Counsel

Name:

  

 

  

 

  

 

Title:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Facsimile:

  

 

  

 

  

 

Email:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

VI. Lender’s Wire Payment Instructions:

 

Pay to:

  

 

  

(Name of Lender)

  

 

   (ABA#)                                          
                       (City/State)   

 

   (Account #)                                          
                 (Account Name)

Please return this form, by fax, to the attention of Administrative Agent, fax
[    ], no later than 5:00 p.m. New York City time, on [            ], 20    .

 

H-1



--------------------------------------------------------------------------------

Administrative Questionnaire

 

Borrower Name:    SEMGROUP CORPORATION VII. Organizational Structure:   

Branch, organized under which laws, etc.

  

 

Lender’s Tax ID:

  

 

Tax withholding Form Attached     

[        ]    Form W-9

[        ]    Form W-8BEN/W-8EXP/W-8IMY/W-8ECI (with any required attachments)

[        ]    W/Hold     % Effective                     

VIII. Payment Instructions:    

Servicing Site:    

Pay To:    

 

IX. Name of Authorized Officer:   

 

Name:

  

 

Signature:

  

 

Date:

  

 

 

H-2



--------------------------------------------------------------------------------

Administrative Questionnaire

 

X. Institutional Investor Sub-Allocations

Institution Legal:        

  

 

Fund Manager:

  

 

Sub-Allocations:

 

  

 

 

Exact Legal Name

(for documentation purposes)

  

Sub-Allocation

(Indicate US$)

  

Direct Signer to
Credit Agreement

(Yes / No)

  

Purchase by

Assignment

(Yes / No)

  

Date of Post-Closing
Assignment

1.

  

 

  

 

  

 

  

 

2.

  

 

  

 

  

 

  

 

3.

  

 

  

 

  

 

  

 

4.

  

 

  

 

  

 

  

 

5.

  

 

  

 

  

 

  

 

6.

  

 

  

 

  

 

  

 

7.

  

 

  

 

  

 

  

 

Total

 

           

 

Special Instructions

 

 

 

 

 

 

H-3



--------------------------------------------------------------------------------

SCHEDULE 1.01

to Amended and Restated Credit Agreement

Original Guarantors

Glass Mountain Holding, LLC

Rose Rock Finance Corporation

Rose Rock Midstream Crude, L.P.

Rose Rock Midstream Field Services, LLC

Rose Rock Midstream GP, LLC

Rose Rock Midstream Energy GP, LLC

Rose Rock Midstream Holdings, LLC

Rose Rock Midstream Operating, LLC

Rose Rock Midstream, L.P.

SemCrude Pipeline, L.L.C.

SemDevelopment, L.L.C.

SemGas, L.P.

SemGroup Europe Holding, L.L.C.

SemMaterials, L.P.

SemMexico, L.L.C.

SemOperating, G.P., L.L.C.

Wattenberg Holding, LLC

Mid-America Midstream Gas Services, L.L.C.



--------------------------------------------------------------------------------

SCHEDULE 2.01

to Amended and Restated Credit Agreement

Commitments

 

Lender

   Revolving Facility
Commitment      Revolving
Facility
Allocation
Percentage     Revolving L/C
Commitment  

Wells Fargo Bank, National Association

   $ 65,000,000         6.500 %    $ 41,666,666.67   

Citibank, N.A.

   $ 65,000,000         6.500 %    $ 41,666,666.67   

Deutsche Bank AG - New York Branch

   $ 65,000,000         6.500 %    $ 41,666,666.67   

The Bank of Nova Scotia

   $ 65,000,000         6.500 %    $ 41,666,666.67   

Royal Bank of Canada

   $ 65,000,000         6.500 %    $ 41,666,666.66   

The Toronto-Dominion Bank, New York Branch

   $ 65,000,000         6.500 %    $ 41,666,666.66   

Capital One, National Association

   $ 50,000,000         5.000 %   

ABN AMRO Capital USA LLC

   $ 50,000,000         5.000 %   

Barclays Bank PLC

   $ 50,000,000         5.000 %   

Credit Suisse AG, Cayman Islands Branch

   $ 50,000,000         5.000 %   

JPMorgan Chase Bank, N.A.

   $ 50,000,000         5.000 %   

SunTrust Bank

   $ 50,000,000         5.000 %   

BMO Harris Financing, Inc.

   $ 50,000,000         5.000 %   

BNP Paribas

   $ 50,000,000         5.000 %   

Compass Bank

   $ 50,000,000         5.000 %   

BOKF, NA dba Bank of Oklahoma

   $ 40,000,000         4.000 %   

Regions Bank

   $ 35,000,000         3.500 %   

Cadence Bank, N.A.

   $ 30,000,000         3.000 %   

Morgan Stanley Bank, N.A.

   $ 22,000,000         2.200 %   

ZB, N.A. dba Amegy Bank

   $ 20,000,000         2.000 %   

Commerce Bank

   $ 10,000,000         1.000 %   

Morgan Stanley Senior Funding, Inc.

   $ 3,000,000         0.300 %   

Total

   $ 1,000,000,000.00         100.000 %    $ 250,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 2.05

to Amended and Restated Credit Agreement

Existing Letters of Credit

 

Bank

  

L/C#

  

Applicant

   Amount
(in USD)     

Beneficiary

  

Issue

Date

  

Expiration Date

Barclays Bank PLC    SB-01852    SemGas, LP    $ 3,000,000.00       ARP
OKLAHOMA, LLC    1-Mar-13    20-Feb-17 Barclays Bank PLC    SB-02285    SemGas,
LP    $ 556,000.00       SOUTHERN STAR CENTRAL GAS PIPELINE, INC.    22-Mar-16
   21-Mar-17 Barclays Bank PLC    SB-01745    SemGroup Corp    $ 2,250,000.00   
   ZURICH AMERICAN INSURANCE COMPANY    13-Apr-12    1-Apr-17 Barclays Bank PLC
   SB-02214    SemCAMS ULC    $ 243,379.00       NOVA GAS TRANSMISSION LTD   
28-Oct-15    1-Apr-17 Barclays Bank PLC    SB-02319    Rose Rock Midstream
Crude, LP    $ 310,000.00       EARLSBORO ENERGIES CORPORATION    4-May-16   
1-May-17 Barclays Bank PLC    SB-02172    Rose Rock Midstream Crude, LP    $
9,050,000.00       EIGHTY EIGHT OIL, LLC    3-Aug-15    31-Dec-16 Barclays Bank
PLC    SB-01697    Rose Rock Midstream Crude, LP    $ 855,000.00       ENBRIDGE
PIPELINES (NORTH DAKOTA) LLC    14-Dec-11    1-Dec-16 Barclays Bank PLC   
SB-02073    Rose Rock Midstream Crude, LP    $ 1,500,000.00       LINN
OPERATING, INC.    28-Jan-15    15-Jan-17 Barclays Bank PLC    SB-02227    Rose
Rock Midstream Crude, LP    $ 250,000.00       OSAGE RESOURCES, LLC    23-Oct-15
   1-Oct-16 Citibank, N.A.    63659454    Rose Rock Midstream Crude, LP    $
4,000,000.00       SM ENERGY COMPANY    28-Apr-15    10-Dec-16

Wells Fargo Bank, National Association

   IS0250576U    Rose Rock Midstream Crude, LP    $ 15,437,500.00       DAKOTA
ACCESS PIPELINE, LLC    28-Apr-15    10-Sep-17



--------------------------------------------------------------------------------

SCHEDULE 3.04

to Amended and Restated Credit Agreement

Governmental Approvals

None.



--------------------------------------------------------------------------------

SCHEDULE 3.07(b)

to Amended and Restated Credit Agreement

Real Property Leases

None.



--------------------------------------------------------------------------------

SCHEDULE 3.07(e)

to Amended and Restated Credit Agreement

Condemnation Proceedings

None.



--------------------------------------------------------------------------------

SCHEDULE 3.07(g)

to Amended and Restated Credit Agreement

Subsidiaries

 

Subsidiary

  

Equity Holder

  

Jurisdiction

   % of Equity
Interests Owned  

Rose Rock Midstream, L.P.

  

Rose Rock Midstream Holdings, L.L.C.

   Delaware      96.55 %1 

Rose Rock Midstream Corporation

  

Rose Rock Midstream Holdings, L.L.C.

   Delaware      100 % 

Rose Rock Midstream GP, LLC

  

Rose Rock Midstream Holdings, L.L.C.

   Delaware      100 % 

Rose Rock Midstream, L.P.

  

Rose Rock Midstream Corporation

   Delaware      0.46 %2 

Rose Rock Midstream, L.P.

  

Rose Rock Midstream GP, LLC

   Delaware      2.00 %3 

Mid-America Midstream Gas Services, L.L.C.

  

SemGas, L.P.

   Oklahoma      100 % 

SemKan, L.L.C.

  

SemGas, L.P.

   Oklahoma      100 % 

SemGas Gathering, L.L.C.

  

SemGas, L.P.

   Oklahoma      100 % 

SemGas Storage, L.L.C.

  

SemGas, L.P.

   Oklahoma      100 % 

Grayson Pipeline, LLC

  

SemGas, L.P.

   Oklahoma      100 % 

Greyhawk Gas Storage Company, L.L.C.

  

SemGas, L.P.

   Delaware      100 % 

Steuben Development Company, LLC

  

Greyhawk Gas Storage Company, L.L.C

   Oklahoma      100 % 

SemOperating G.P., L.L.C.

  

SemGroup Corporation

   Oklahoma      100 % 

SemGroup Netherlands, B.V.

  

SemGroup Corporation

   Netherlands      100 % 

SemCanada II, L.P.

  

SemGroup Netherlands, B.V.

   Oklahoma      99.5 % 

SemCanada II, L.P.

  

SemOperating G.P., L.L.C.

   Oklahoma      0.5 % 

SemCams ULC

  

SemCanada II, L.P.

   Nova Scotia      100 % 

 

1  NTD: Immediately after giving effect to the transactions contemplated by the
Agreement and Plan of Merger, dated May 30, 2016.

2  NTD: Immediately after giving effect to the transactions contemplated by the
Agreement and Plan of Merger, dated May 30, 2016.

3  NTD: Immediately after giving effect to the transactions contemplated by the
Agreement and Plan of Merger, dated May 30, 2016.



--------------------------------------------------------------------------------

Subsidiary

  

Equity Holder

  

Jurisdiction

   % of Equity
Interests Owned  

SemCams Redwillow ULC

  

SemCams ULC

   Nova Scotia      100 % 

SemCanada, L.P.

  

SemCams ULC

   Oklahoma      99.5 % 

SemCanada, L.P.

  

SemOperating G.P., L.L.C.

   Oklahoma      0.5 % 

SemCanada Crude Company

  

SemCanada, L.P.

   Nova Scotia      100 % 

SemGreen, L.P.

  

SemGroup Corporation

   Delaware      99.5 % 

SemGreen, L.P.

  

SemOperating G.P., L.L.C.

   Delaware      0.5 % 

SemBio, L.L.C.

  

SemGreen, L.P.

   Delaware      100 % 

SemGroup Subsidiary Holding, L.L.C.

  

SemGroup Corporation

   Delaware      100 % 

Alpine Holding, LLC

  

SemGroup Subsidiary Holding, L.L.C.

   Oklahoma      100 % 

Rose Rock Midstream Holdings, L.L.C.

  

SemGroup Corporation

   Delaware      100 % 

SemDevelopment, L.L.C.

  

SemGroup Corporation

   Delaware      100 % 

Rocky Cliffs Pipeline, L.L.C.

  

SemDevelopment, L.L.C.

   Delaware      100 % 

Maurepas Holding, LLC

  

SemDevelopment, L.L.C.

   Oklahoma      100 % 

Maurepas Pipeline, LLC

  

Maurepas Holding, LLC

   Delaware      100 % 

SemStream, L.P.

  

SemGroup Corporation

   Delaware      99.5 % 

SemGas, L.P.

  

SemGroup Corporation

   Oklahoma      99.5 % 

SemMaterials, L.P.

  

SemGroup Corporation

   Oklahoma      99.5 % 

New Century Transportation, LLC

  

SemMaterials, L.P.

   Delaware      100 % 

K.C. Asphalt L.L.C.

  

SemMaterials, L.P.

   Colorado      100 % 

SemTrucking, L.P.

  

SemMaterials, L.P.

   Oklahoma      99.5 % 

SemTrucking, L.P.

  

SemOperating G.P., L.L.C.

   Oklahoma      0.5 % 

SemGroup Europe Holding, L.L.C.

  

SemGroup Corporation

   Delaware      100 % 

SemEuro Limited

  

SemGroup Europe Holding, L.L.C.

   UK      100 % 

SemLogistics Milford HavenLimited

  

SemEuro Limited

   UK      100 % 

SemOperating, G.P., L.L.C.

  

SemGroup Corporation

   Oklahoma      100 % 

SemMexico, L.L.C.

  

SemMaterials, L.P.

   Oklahoma      100 % 

SemMexico Materials HC S. de R.L. de C.V.

  

SemMaterials, L.P.

   Mexico      99.99 % 

SemMexico Materials HC S. de R.L. de C.V.

  

SemMexico, L.L.C.

   Mexico      0.01 % 

SemMaterials HC México S. de R.L. de C.V.

  

SemMexico Materials HC S. de R.L.
de C.V.

   Mexico      99.99 % 



--------------------------------------------------------------------------------

Subsidiary

  

Equity Holder

  

Jurisdiction

   % of Equity Interests Owned  

SemMaterials HC México S. de R.L. de C.V.

  

SemMexico, L.L.C.

   Mexico      0.01 % 

SemMaterials México S. de R.L. de C.V.

  

SemMaterials HC México S. de R.L. de C.V.

   Mexico      99.99 % 

SemMaterials México S. de R.L. de C.V.

  

SemMexico, L.L.C.

   Mexico      0.01 % 

SemMaterials SC México S. de R.L. de C.V.

  

SemMaterials HC México S. de R.L. de C.V.

   Mexico      99.99 % 

SemMaterials SC México S. de R.L. de C.V.

  

SemMexico, L.L.C.

   Mexico      0.01 % 

SemGroup Energy S. de R.L. de C.V.

  

SemMexico, L.L.C.

   Mexico      0.01 % 

SemGroup Energy S. de R.L. de C.V.

  

SemMaterials, L.P.

   Mexico      99.99 % 

SemGroup Mexico S. de R.L. de C.V.

  

SemGroup Energy S. de R.L. de C.V.

   Mexico      99.99 % 

SemGroup Mexico S. de R.L. de C.V.

  

SemMexico, L.L.C.

   Mexico      0.01 % 

SemEnergy S. de R.L. de C.V.

  

SemGroup Energy S. de R.L. de C.V.

   Mexico      99.99 % 

SemEnergy S. de R.L. de C.V.

  

SemMexico, L.L.C.

   Mexico      0.01 % 

SemStream, L.P.

  

SemOperating G.P., L.L.C.

   Delaware      0.5 % 

SemGas, L.P.

  

SemOperating G.P., L.L.C.

   Oklahoma      0.5 % 

SemMaterials, L.P.

  

SemOperating G.P., L.L.C.

   Oklahoma      0.5 % 

SemManagement, L.L.C.

  

SemGroup Corporation

   Delaware      100 % 

Eaglwing, L.P.

  

SemGroup Corporation

   Oklahoma      99.5 % 

Eaglwing, L.P.

  

SemOperating G.P., L.L.C.

   Oklahoma      0.5 % 

SemFuel, L.P.

  

SemGroup Corporation

   Texas      99.5 % 

SemFuel, L.P.

  

SemOperating G.P., L.L.C.

   Texas      0.5 % 

SemFuel Transport, LLC

  

SemFuel, L.P.

   Wisconsin      100 % 

SemProducts, L.L.C.

  

SemFuel, L.P.

   Oklahoma      100 % 

SemGroup Holdings G.P., L.L.C.

  

SemGroup Corporation

   Delaware      100 % 

SemGroup Holdings, L.P.

  

SemGroup Corporation

   Delaware      99.99 % 

SemGroup Holdings, L.P.

  

SemGroup Holdings G.P., L.L.C.

   Delaware      0.01 % 

SemCap, L.L.C.

  

SemOperating G.P., L.L.C.

   Oklahoma      100 % 



--------------------------------------------------------------------------------

Subsidiary

  

Equity Holder

  

Jurisdiction

   % of Equity
Interests Owned  

SemGroup Asia, L.L.C.

  

SemOperating G.P., L.L.C.

   Delaware      100 % 

Rose Rock Finance Corporation

  

Rose Rock Midstream, L.P.

   Delaware      100 % 

Rose Rock Midstream Operating, LLC

  

Rose Rock Midstream, L.P.

   Delaware      100 % 

Rose Rock Midstream Energy GP, LLC

  

Rose Rock Midstream Operating, LLC

   Delaware      100 % 

Rose Rock Midstream Crude, L.P.

  

Rose Rock Midstream Operating, LLC

   Delaware      99.5 % 

Rose Rock Midstream Crude, L.P.

  

Rose Rock Midstream Energy GP, LLC

   Delaware      0.5 % 

Rose Rock Midstream Field Services, LLC

  

Rose Rock Midstream Operating, LLC

   Delaware      100 % 

SemCrude Pipeline, L.L.C.

  

Rose Rock Midstream Operating, LLC

   Delaware      100 % 

White Cliffs Pipeline, L.L.C.

  

SemCrude Pipeline, L.L.C.

   Delaware      51 % 

Glass Mountain Holding, LLC

  

Rose Rock Midstream Operating, LLC

   Oklahoma      100 % 

Wattenberg Holding, LLC

  

Rose Rock Midstream Operating, LLC

   Oklahoma      100 % 



--------------------------------------------------------------------------------

SCHEDULE 3.07(h)

to Amended and Restated Credit Agreement

Subscriptions

None.



--------------------------------------------------------------------------------

SCHEDULE 3.07(i)

to Amended and Restated Credit Agreement

Material Subsidiaries

 

Material Subsidiary

  

Jurisdiction

  

Restricted Subsidiary or
Unrestricted Subsidiary

Rose Rock Midstream GP, LLC

  

Delaware

  

Restricted Subsidiary

Rose Rock Midstream, L.P.

  

Delaware

  

Restricted Subsidiary

Rose Rock Finance Corporation

  

Delaware

  

Restricted Subsidiary

Rose Rock Midstream Operating, LLC

  

Delaware

  

Restricted Subsidiary

Rose Rock Midstream Crude, L.P.

  

Delaware

  

Restricted Subsidiary

Rose Rock Midstream Field Services, LLC

  

Delaware

  

Restricted Subsidiary

SemCrude Pipeline, L.L.C.

  

Delaware

  

Restricted Subsidiary

White Cliffs Pipeline, L.L.C.

  

Delaware

  

Unrestricted Subsidiary

Glass Mountain Holding, LLC

  

Oklahoma

  

Restricted Subsidiary

Wattenberg Holding, LLC

  

Oklahoma

  

Restricted Subsidiary

Glass Mountain Pipeline, LLC

  

Delaware

  

Unrestricted Subsidiary (to the extent a Subsidiary)

SemGas, L.P.

  

Oklahoma

  

Restricted Subsidiary

SemCAMS ULC

  

Nova Scotia Unlimited Liability Company

  

Restricted Subsidiary

SemMaterials, L.P.

  

Oklahoma

  

Restricted Subsidiary

SemMaterials Mexico S. de R.L. de C.V.

  

Mexico Operating Company

  

Unrestricted Subsidiary

Maurepas Pipeline, LLC

  

Delaware

  

Unrestricted Subsidiary

SemLogistics Milford Haven Limited

  

United Kingdom Limited Entity

  

Restricted Subsidiary



--------------------------------------------------------------------------------

SCHEDULE 3.08(a)

to Amended and Restated Credit Agreement

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 3.12

to Amended and Restated Credit Agreement

Taxes

None.



--------------------------------------------------------------------------------

SCHEDULE 3.15

to Amended and Restated Credit Agreement

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 3.17

to Amended and Restated Credit Agreement

Real Property

 

Mortgagor

  

Property Name

  

Address

   County    State

Mid-America Midstream
Gas Services, L.L.C.

   Rose Valley Plant   

39053 Custer Rd

Alva, OK 73717

   Woods    Oklahoma

SemGas, L.P.

   Nash Plant    77867 Coal Road, Nash, OK 73762    Grant    Oklahoma

SemGas, L.P.

   Hopeton Plant    45511 Dewey Road, Dacoma, OK 73731    Woods    Oklahoma

SemGas, L.P.

   Sherman Plant    880 Plainview Road, Sherman, TX 75092    Grayson    Texas

SemGas, L.P.

   Alfalfa Compressor Station   

22928 CR 550

Cherokee, OK 73728

   Alfalfa    Oklahoma

Rose Rock Midstream
Crude, L.P.

   Cushing Tank Farm    3710 N. Little Avenue, Cushing, Payne, OK 74023    Payne
   Oklahoma

Rose Rock Midstream
Crude, L.P.

   Platteville Station    23751 Weld Co. Road 30, Weld, CO 80651    Weld   
Colorado



--------------------------------------------------------------------------------

SCHEDULE 3.20

to Amended and Restated Credit Agreement

Insurance

 

Policy Type

  

Effective

Date

  

Expiration

Date

  

Insurer

  

Policy Number

  

Limits and

Deductibles

Worldwide Property, Business Interruption and Boiler Machinery    6/1/2016   
6/1/2017    ACE Amer. Ins. Co.    PGLN1 44 24 18 0    17% of $300,000,000
Per Occurrence Policy Limit with Local Admitted             STF0092295   
$250,000 Deductible Per Occurrence, except, in CDN, MX, UK            
GPRN1 44 24 19 2    $500,000 tanks w/capacity between 100,000-199,999 bbl.,   
            $1,000,000 for Gas Plants in Alberta, Canada and tanks with         
      capacity greater than 200,000 bbl in storage capacity                Time
Element: 45 Days; except 30 Days for pipeline and 3 days Service Interruption   
6/1/2016    6/1/2017    Aspen Specialty Insurance Company    OGAF5R616    5% of
$300,000,000    6/1/2016    6/1/2017    Zurich American Insurance Company   
OGR0125027-01    6.5% of $300,000,000    6/1/2016    6/1/2017    Standard
Facility, Argenta, Chaucer, AXIS HCC, Travelers, Arch, Markel, Argo, Ark, Novae
   ENGAO1600207   

43.5% of

$300,000,000



--------------------------------------------------------------------------------

   6/1/2016    6/1/2017    Liberty Surplus Insurance Company    1000213038-06   
10% of $300,000,000    6/1/2016    6/1/2017    Lloyds-Talbot Underwriters
Syndicate 1183    AJL086026H16    3% of $300,000,000    6/1/2016    6/1/2017   
General Security Indemnity Company of Arizona    FA0020598-2016-1    15% of
$300,000,000 US, Mexico and Canada Terrorism Insurance    6/1/2016    6/1/2017
   Lloyd’s of London    BOWTE1600019    $200,000,000 Each Occurrence / Annual
Aggregate UK DIC                Same as Property US, Mexico and Canada Terrorism
Insurance    6/1/2016    6/1/2017    Lloyd’s of London    BOWTE1600018   
$100,000,000 Each Occurrence/Annual Aggregate                Excess of
$200,000,000 UK Terrorism Insurance    6/1/2016    6/1/2017    Lloyd’s of London
   BOWTE1600020    $250,000,000 Each Occurrence / Annual Aggregate            
   $250,000 Deductible Each and Every Occurrence Charterer’s Legal Liability/
Commerical Marine Liability incl. Marine Terminal Operator’s Legal Liability   
6/1/2016    6/1/2017    Starr Indemnity and Liability Company (Lloyd’s Syndicate
1919)    MASILBN00063216    $10,000,000 Per Occurrence               
$10,000,000 Aggregate                $250,000 Ea. Occurrence Deductible



--------------------------------------------------------------------------------

Commercial Auto
Liability (UK)    1/26/2016    1/26/2017    Amlin Insurance SE    9287498   

GBP 10,000,000 Commercial VehiclesGBP 5,000,000 Private Cars

Deductible: GBP 250

Employers’ Liability (UK)    1/26/2016    1/26/2017    Liberty Mutual Ins.
Europe    000F04237E12    GBP 10,000,000 Commercial General Liability (US)   
6/1/2016    6/1/2017    Zurich Amer.
Ins. Co.    GLO9336795-05    $2,000,000 Each Occurrence               
$4,000,000 Aggregate                $250,000 Ea. Occurrence Deductible
Commercial Automobile
Liability (US)    6/1/2016    6/1/2017    Zurich Amer.
Ins. Co.    BAP9385156-07    $5,000,000 Each Occurrence                $250,000
Deductible Each Occurrence Workers’ Compensation/    6/1/2016    6/1/2017   
Zurich Amer.
Ins. Co.    WC9385168-08    $1,000,000 Each Bodily Injury by Accident Employer’s
Liability (US)                $1,000,000 Policy Limit for BI by Disease         
      $1,000,000 Each Employee BI by Disease                $250,000 Deductible
Each Occurrence North Dakota Workers Compensation    9/1/2016    8/31/2017   
Workforce Safety and Insurance    1286491    Statutory Benefits Ohio Workers
Compensation    7/1/2016    7/1/2017    Ohio Bureau of Workers Compensation   
1701720    Statutory Benefits International Casualty    6/1/2016    6/1/2017   
Zurich Amer.
Ins. Co.    ZE9336796-05    $2,000,000 Each Occurrence                $2,000,000
General Aggregate                $1,000,000 Each Occurrence Auto Liability



--------------------------------------------------------------------------------

Foreign Voluntary Workers Compensation    6/1/2016    6/1/2017    Zurich
American
Ins. Co.    ZE933696-05    $1,000,000 BI by Accident Each Accident            
   $1,000,000 BI by Disease Policy Limit                $1,000,000 BI by Disease
Each Employee Non-Owned Aviation Liability    6/1/2016    6/1/2017    Starr
Aviation (Federal Insurance Company)    9959-0991-05    $10,000,000 CSL CDN CGL
   6/1/2016    6/1/2017    Chubb Ins. Co. of Canada    35936243    $1,000,000
per Occurrence ($10K PD Ded.) CDN Umbrella    6/1/2016    6/1/2017    Chubb Ins.
Co. of Canada    79879215    $4,000,000 x $1,000,000 (Excl. Pollution) CDN PLL
   6/1/2016    6/1/2017    Chubb Ins. Co. of Canada    37332726    $2,000,000
per Occurrence ($1M SIR) Primary Poll. CDN Excess PLL    6/1/2016    6/1/2017   
Chubb Ins. Co. of Canada    79879215    $2,000,000 X $2,000,000 Excess Pollution

CDN Commercial

Auto

   6/1/2016    6/1/2017    Chubb Ins. Co. of Canada    73252813    $1,000,000
Each Occurrence Auto Liability CDN Workers Compensation    6/1/2016    6/1/2017
   WCB    455266/5    Statutory Benefits

Commercial

Umbrella Liability

   6/1/2016    6/1/2017    National Fire & Marine Insurance Company   
42-UMO-301269-02    $25,000,000 per Occurrence                $25,000,000
General Aggregate                $25,000,000 Products/Completed Ops. Aggregate
               $10,000 Self Insured Retention Excess Liability    6/1/2016   
6/1/2017    (SCOR) General Security Indemnity Co. of AZ    2016 10F156727-1A   
$15,000,000 Each Occurrence & Annual Aggregate



--------------------------------------------------------------------------------

               Excess of $25,000,000 underlying Umbrella Excess Liability   
6/1/2016    6/1/2017    ACE American Ins. Co.    XCQG28122767 001    $25,000,000
Each Occurrence & Annual Aggregate                Excess of $40,000,000
underlying Excess Liability    6/1/2016    6/1/2017    Lexington Insurance
Company       $15,000,000 Each Occurrence & Annual Aggregate               
Excess of $65,000,000 underlying Excess Liability    6/1/2016    6/1/2017   
Ironshore
Indemnity, Inc.    2783360    $25,000,000 Each Occurrence & Annual Aggregate   
            Excess of $75,000,000 underlying Excess Liability    6/1/2016   
6/1/2017    Starr Surplus Lines Insurance Company    1000030470161   
$25,000,000 Each Occurrence & Annual Aggregate                Excess of
$100,000,000 underlying Excess Liability    6/1/2016    6/1/2017    XL Ins.
(Bermuda) Ltd.    XLUMB745447    $50,000,000 part of $75,000,000 Each Occurrence
& Annual Aggregate                Excess of $125,000,000 underlying
Excess Liability    6/1/2016    6/1/2017    OIL Casualty
Ins. Ltd.    U920167-0511    $25,000,000 part of $75,000,000 Each Occurrence &
Annual Aggregate                Excess of $125,000,000 underlying
Excess Liability    6/1/2016    6/1/2017    ACE Bermuda Insurance Ltd.   
SMG1543/XS004    $50,000,000 Each Occurrence & Annual Aggregate Limit         
      Excess of $200,000,000 underlying



--------------------------------------------------------------------------------

Pollution Legal Liability    6/1/2016    6/1/2017    Illinois Union Insurance
Company    PPL G2811638A 001    $10,000,000 Each Incident               
$20,000,000 Aggregate                $250,000 Deductible Each Incident Excess
Pollution Legal Liability    6/1/2016    6/1/2017    2623 AFB Lloyd’s Syndicate
   W1B992160101    $10,000,000 Each Incident                $20,000,000
Aggregate excess of primary PLL MX Property    12/15/2015    12/15/2016   
Seguros Atlas SA    P00-2-49-9262    $23,000,000 MX General Liability   
12/15/2015    12/15/2016    Seguros Atlas SA    P00-2-49-9261    $2,000,000 MX
Cargo/Transit    6/1/2016    6/1/2017    Mapfre Tepeyec, S.A.    TBD - Waiting
on binder    TBD MX D&O    11/30/2015    11/30/2016    AIG Seguros Mexico S.A.
de C.V.    35-RCF-10001392-1-0    USD $5,000,000 MX Marine Liability / Marine
Terminal Operator’s Liability    6/1/2016    6/1/2017    Grupo Nacional
Provincial (GNP)    MASILBN0632MX16   

USD $10,000,000

Deductible: USD $250,000

MX Pollution    6/1/2016    6/1/207    ACE Seguros S.A.    TBD - Waiting on
binder    USD $1,000,000 per /USD $1,000,000 aggregate Self-Insured Retention:
USD
$250,000 per MX Automobile    12/15/2015    12/15/2016    Seguros Atlas SA   
D19-40028 / D19-1-7-40031 / D19-1-7-40032 /    MX $4,000,000Deductible: 5%
Material Damages - value of vehicle at time of loss.10% Total Theft - value of
vehicle at time of loss.20% Crystals - cost of the crystal Marine Terminal
Operator’s Liability    6/1/2016    6/1/2017    GNP Mexico Front reinsured by
Starr Marine    MASILBN0632MX16    $10,000,000 Any One Accident or Occurrence,
CSL



--------------------------------------------------------------------------------

Primary Director’s & Officer’s Liab. (US)    11/30/2015    11/30/2016   
National Union Fire Ins. Co. of Pittsburgh, PA    02-582-83-94    $15,000,000
Canada D&O    11/30/2015    11/30/2016    Chartis Insurance Co. of Canada    TBA
   $5,000,000 P/O $15M Mexico D&O    11/30/2015    11/30/2016    Chartis
Insurance Co. of Mexico    TBA    $5,000,000 P/O $15M UK D&O    11/30/2015   
11/30/2016    Chartis Insurance Co. of London    TBA    $5,000,000 P/O $15M XS
D&O $15MM xs $15MM    11/30/2015    11/30/2016    Zurich Amer. Insurance Co.   
DOC655849605    $15,000,000 xs $15,000,000 XS D&O $15MM xs $30MM    11/30/2015
   11/30/2016    Travelers    106026278    $15,000,000 xs $30,000,000 XS D&O
$10MM xs $45MM    11/30/2015    11/30/2016    Endurance    DOX10006022201   
$10,000,000 xs $45,000,000 XS D&O $15MM xs $55MM Side A DIC    11/30/2015   
11/30/2016    Allied World Assurance Ins. Co.    0307-9911    $15,000,000 xs
$55,000,000 Side A DIC XS D&O $15MM xs $55MM Side A DIC    11/30/2015   
11/30/2016    Arch Insurance Co.    ABX9300054-02    $15,000,000 xs $70,000,000
Side A DIC Employment Practices Liability    11/30/2015    11/30/2016   
National Union Fire    02-581-95-76    $5,000,000 subject to $250,000 Deductible
Employee Benefit Plan Fiduciary Liability    11/30/2015    11/30/2016   
National Union Fire    02-582-09-52    $10,000,000 subject to $150,000
Deductible Commercial Crime    11/30/2015    11/30/2016    National Union Fire
   02-581-95-79    $5,000,000 subject to $500,000 Deductible Special Crime (K&R)
   11/30/2015    11/30/2016    National Union Fire    15-516-341    $10,000,000



--------------------------------------------------------------------------------

SCHEDULE 4.02

to Amended and Restated Credit Agreement

Closing Date Loan Documents

 

1. Amended and Restated Credit Agreement dated as of September 30, 2016, among
the Borrower, the Lenders party thereto, the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers and the other agents party thereto;

 

2. Amended and Restated Guarantee and Collateral Agreement, dated as of
September 30, 2016, among the Borrower, each Guarantor party thereto and the
Collateral Agent;

 

3. Revolving Note, dated as of September 30, 2016, executed by the Borrower in
favor of Wells Fargo Bank, National Association;

 

4. Revolving Note, dated as of September 30, 2016, executed by the Borrower in
favor of BOKF, NA dba Bank of Oklahoma;

 

5. Revolving Note, dated as of September 30, 2016, executed by the Borrower in
favor of Capital One, National Association;

 

6. Revolving Note, dated as of September 30, 2016, executed by the Borrower in
favor of Deutsche Bank AG - New York Branch;

 

7. Revolving Note, dated as of September 30, 2016, executed by the Borrower in
favor of Regions Bank;

 

8. Revolving Note, dated as of September 30, 2016, executed by the Borrower in
favor of Cadence Bank, N.A.;

 

9. Revolving Note, dated as of September 30, 2016, executed by the Borrower in
favor of The Toronto-Dominion Bank, New York Branch;

 

10. Revolving Note, dated as of September 30, 2016, executed by the Borrower in
favor of ZB, N.A. dba Amegy Bank;

 

11. Revolving Note, dated as of September 30, 2016, executed by the Borrower in
favor of Compass Bank;

 

12. Revolving Note, dated as of September 30, 2016, executed by the Borrower in
favor of Commerce Bank;

 

13. Perfection Certificate, dated as of September 30, 2016, executed by the
Borrower and the Subsidiary Guarantors; and

 

14. Intellectual Property Security Agreement, dated as of September 30, 2016,
among the Grantors (as defined therein) and the Collateral Agent.



--------------------------------------------------------------------------------

SCHEDULE 5.16

to Amended and Restated Credit Agreement

Closing Date Real Property

 

Mortgagor

  

County

  

State

  

Legal Description

  

Street Address (if
applicable)

Rose Rock Midstream Crude, L.P.

   Weld    Colorado   

Lots A, B and C, as per the Recorded Exemption No. 1213-24-4 RE-4829 Plat
recorded April 22, 2009 at Reception No. 3618066, being a part of the South 1/2
of the Southeast 1/4 of Section 24, Township 3 North, Range 65 West of the 6th
P.M., County of Weld, State of Colorado,

Platteville Station

Weld County, Colorado

   23751 Weld Co. Road 30, Weld, CO 80651

SemGas, L.P.

   Woods    Oklahoma    See Annex I    45511 Dewey Road, Dacoma, OK 73731

Rose Rock Midstream Crude, L.P.

   Payne    Oklahoma    See Annex II    3710 N. Little Avenue, Cushing, Payne,
OK 74023

SemGas, L.P.

   Grant    Oklahoma    The Southwest Quarter (SW/4) of the Southeast Quarter
(SE/4) of the Southeast Quarter (SE/4) and the South Half (S/2) of the Southeast
Quarter (SE/4) of the Southeast Quarter (SE/4) of the Southeast Quarter (SE/4)
of Section Twenty-eight (28), Township Twenty-five (25) North, Range Eight (8)
West of the Indian Meridian, Grant County, Oklahoma    77867 Coal Road, Nash, OK
73761

Mid-America Midstream Gas Services, L.L.C.

   Woods    Oklahoma    Lots 6 and 7, Section 6, Township 25N, Range 14W, OK   
39053 Custer Road, Alva, OK 73717

SemGas, L.P.

   Alfalfa    Oklahoma    See Annex III    22928 Co. Rd., Cherokee, OK 73728

SemGas, L.P.

   Grayson    Texas    See Annex IV    880 Plainview Road, Sherman, TX 75092



--------------------------------------------------------------------------------

Annex I

Legal Property Description - Woods County, Oklahoma

 

LOGO [g43832377.jpg]



--------------------------------------------------------------------------------

Annex II

Legal Property Description - Payne County, Oklahoma

 

LOGO [g43832378.jpg]



--------------------------------------------------------------------------------

Annex III

Legal Property Description - Alfalfa County, Oklahoma

 

LOGO [g43832379.jpg]



--------------------------------------------------------------------------------

Annex IV

Legal Property Description - Grayson County, Texas

 

LOGO [g43832380.jpg]



--------------------------------------------------------------------------------

LOGO [g43832381.jpg]

 

209



--------------------------------------------------------------------------------

LOGO [g43832382.jpg]

 

210



--------------------------------------------------------------------------------

LOGO [g43832383.jpg]

 

211



--------------------------------------------------------------------------------

LOGO [g43832384.jpg]

 

212



--------------------------------------------------------------------------------

SCHEDULE 6.02(a)

to Amended and Restated Credit Agreement

Liens

 

1. UCC-1 financing statements reported in a lien search conducted against the
Loan Parties in existence on the Closing Date in (i) the jurisdiction of
organization for each Loan Party, (ii) the county in which each Loan Party
maintains its chief executive office, and (iii) each state in which any such
Loan Party operates as a transmitting utility (as defined in Section
9-102(a)(80) of the UCC), which provide notice of liens made in connection with
the Existing Credit Facilities and the RRMS Credit Agreement that are to be
discharged on or soon after the Closing Date.

 

2. Recorded mortgages, deeds of trust, assignments of leases and rents and other
security documents in existence on the Closing Date, which provide notice of
liens made in connection with the Existing Credit Facilities and the RRMS Credit
Agreement on the real property of the Loan Parties, to be discharged on or soon
after the Closing Date.

 

3. Security agreements recorded with the United States Patent and Trademark
Office in existence on the Closing Date, which provide notice of liens made in
connection with the Existing Credit Facilities and the RRMS Credit Agreement on
the intellectual property of the Loan Parties, to be discharged on or soon after
the Closing Date.

 

4. Endorsements and notations on insurance certificates and policies of Loan
Parties in existence on the Closing Date in connection with the Existing Credit
Agreement and the RRMS Credit Agreement, to be removed and replaced, as
required, in accordance with this Agreement.

 

213



--------------------------------------------------------------------------------

SCHEDULE 6.04

to Amended and Restated Credit Agreement

Investments

 

1. Indebtedness owed by SemLogistics Milford Haven Limited to SemGroup
Corporation, in an approximate amount of US $16,500,000. Indebtedness owed by
SemGroup Europe Holding, L.L.C. to SemGroup Corporation, in an approximate
amount of US $6,500,885.

 

2. Remainder of original indebtedness under the promissory note dated July 23,
2007, as amended and restated on or about November 27, 2009, made by SemCAMS ULC
in favor of SemCrude, L.P. in the approximate amount of US $137,056,890, not
assigned by SemCrude, L.P. to SemCanada Crude Company, equal to $1,497,347.

 

3. Indebtedness under the promissory note dated on or about November 27, 2009,
made by SemCAMS ULC in favor of SemCanada II, L.P. in the approximate amount of
US $36,253,583.

 

4. Investments existing on the Closing Date in subsidiaries as reflected in the
Organization Chart separately delivered to the Lenders on August 30, 2016.

 

5. NGL GP Interests.

 

214



--------------------------------------------------------------------------------

SCHEDULE 8.11

to Amended and Restated Credit Agreement

Secured Swap Agreements

None.

 

215